Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 1 of 85 PageID# 542
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 2 of 85 PageID# 543




                                  n


 t        i^otarp jfraub Comqplajittt to #ffice of
          ^etretarp of Conttttottloealtfj(Cxfjibit
          "m")                                     ■ ■
 if.      jKfibabit of Bofault                           (Cxfiibit
         'V)
 ill.     B>tate Snsipett (geiieral^bWsfjpottbente
          (exijibit "iH")                    I ^
 ib.      American iljssiooiatioti ojf ^Otariesi bj/
          enclosittresi (Cxljibit "0")
 b.       i^otarp Jfraub €mailsf (Cxf)(bit "(©")
 bi.      jilotion to Bissmtsfsi Betiieb
          CorrcsfponbEttte bj/ Jlotion attacfieb
      (exbibit"^")
 bii. 5981 Callie Jfurnate €biction iSotice
      (Cxbibit "(a")
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 3 of 85 PageID# 544




  tjiii. Hoan iHobification Agreement ^ank of
          America (Cxf}ibit "3^")
        a.(§reen %xtt %oan #)erbictng
          Corresfponbente
       b.Mniform 3l^esiibential Itoan ^plication
       c.iisisiignment of ilortgage
       bi^b)tts!table 3^ate 3^iber
       e.Bitccf) Corresfponbence
 Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 4 of 85 PageID# 545




5981 Callie Furnace Court
Manassas, Virginia 20112


February 11,2014

Office ofthe Secretary of the Commonwealth
P.O. Box 1795
Richmond,Virginia 23218-1795

Attention: Notary Director Jennifer Crown                                                      —
Subject: Camllle T. Barry, Notary Registration #335460;expiration date ofJune 30,2015(commissioned
by the Commonwealth of Virginia)

Dear Director Crown:


I am compelled to write you again to provide an update on the above-mentioned subject. Firstly, thank
you once again for your time and patience in helping me comprehend the process for filing a complaint
against a Notaryfor violation ofthe Virginia Code; and again, I appreciate your swift response and
actions as it relates to the incomplete(unsigned)Affidavit served by Notary Camille T. Barry. However, I
am still very challenged by the issue of Conflict of Interest as i have followed up with the
Commonwealth Attorney as directed (in fact, I have contacted multiple government officials and
Magistrates and they have ail directed me back to the Office ofthe Secretary ofthe Commonwealth
regarding this Issue). The Commonwealth's Attome/s Office reviewed the documents that I forwarded
and stated that It appears that I have properly contacted the offices that do enforce laws pertaining to
Notaries.


1 have read the Virginia Code regarding Conflict of Interest and I am seeking an attorney to pursue
private civil litigation, as I am very concerned that a Notary Public in the Commonwealth of Virginia
could notarize documents in which that Notary is a party with beneficial interests. This Is clearly a
violation of Virginia Code and questions the integrity ofthe notarial act, as follows:

        §47.1-30. Conflict of interests.

        No notary shall perform any notarial act with respect to any document, writing, or electronic
        document to which the notary or his spouse is a party, or in which either of them has a direct
        beneficial interest, or where the notary Is a signatory or is named In the document to be
        notarized, except that a notary named in a documentfor the purpose of receiving notices,or
        named in a document as executor,trustee, or other fiduciary, shall not,for that reason alone, be
        precluded from performing notarial acts with respect to such document.

        Any notary who violates the provisions of this section shall be guilty of official misconduct.

        A notarial act performed in violation of this section shall not automatically be void for such
        reason, but shall be voidable in the discretion of any court of competent jurisdiction upon the
        motion of any person injured thereby.
 Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 5 of 85 PageID# 546




I have followed up the issue with the National Notary Association along with other national accrediting
agencies and experts for Notaries Public and they all reference the above Code In their responses. In
fact, Camllle T. Barry as Notary/Owner/Plaintiff is guilty of official misconduct as per the Virginia Code,
and she puts Into question the position of a Notary Public as a local and state Public Officer that must
act in an impartial manner and take reasonable care in performing notarial acts.
My husband, Benedict B. Chin and I have 100% Interest In our dwelling at 5981 Callle Furnace Court;and
we will continue to protect that Interest.

        The foregoing are the facts, the whole facts and nothing but the facts before the Great I Am that
I Am.


Respectfully,


                  u\\)
A. Gyimah Chin
/Enclosures:     Copies of letters re: Camllle T. Barry, Notary Registration #335460

Cc:     Levar Stoney,Secretary ofthe Commonwealth
        Kelly Thomasson Mercer,Deputy Secretary of the Commonwealth
        Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 6 of 85 PageID# 547


                                               XiirndSiVurrfl^
                                                ("Z        f/ Inc I-



f?".'                    ^4""
                    ji,' lob'^i
         ■10$- 5


if.      O^hcx. ^/ 4/u SeCf€-hi-''-J c-f -/A^-




                                  —/A^/                   LcH</
                         f        i       ..     1/ <r*            s -/^ /      •
              /.u   //                           t'J.        rt> 5-r<r/




               ^CZre-hz^rl            ^
                                                      lYxe,r>l^^


                                                                             tV'^
        Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21
                                                Log for    Page 7 of 85 PageID# 548
HP OfficeJet 7310                                         Benedic
Personal Prlnter/Fax/Copler/Scanner                       703-670-8882
                                                          Ocl 17 2001 11:12PM




I •"* Tf<>n»acaon                                                   nuration   PaQQ^-
                                      iriftntificatiorL
Date     Time       IffiS.
                                                                    0:54        3       OK
                                      8047869549
 Ocl 17 11:10PM Fax Sent
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 8 of 85 PageID# 549
          Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 9 of 85 PageID# 550
     AFFIDAVIT—DEKAULT JUDGMENT                    Case No
    SERVICEMEMBERS CIVIL RELIEF ACT                                                  /I                 „, ^                       ^ j:
    C,...mo,,«.-».rt,<.fVi,sinta V.VCOD, SS.0:-l.-.7.                                                                                            f-
            Q \                       i# 0 ^/(I'               -/                 []Circuit Court                         (^General District Cona
            / r(K.C^.                                                             [ ]Juvenile and Domestic Relations District Court


     I                                                                 the undersigned affiant, states the following under oath:                          /
                                  rRINTNAMF.

     f ]The defendanr/respondem                    [ ]is in military service.             f ]i.s not in militaiy service.
     Tlu=j following facts stippoH the statement above:




     P><3 The affiant is luiahk to determine whether or not the defendant/respondent is in militar^sejyfce.
                                                                                                                      -Q...
                          Jiim ,\Tr I                                                                  ArPlAST S SIONATt.TtF

         The above-named affiant personally appeared this day before the undersigned, and upon duly being .swoni. made
     oath that the faclSiStarejd in this affidavit are true to the best of his or her knowledge, information and belief.
                        uhji   i^atI
                                         ■51.


                                                               : ;c:nak ? | PEnuTvcLF.RK [ imagistrate ( I-iudcf. f ;:\'taki:ornrpR

                          :'SU8KONLV:
         FOR NOTARY Pl.BUC'S U8K ONLY                                                                                  ^ \ L
         State of.                       V/A                              I ICity f^*J County of
         Acknowledged, subscrib^^ and              *a hpfnrp me this             day of                                                     -0        \
                            CAMILLET. BARRY
                             NOTARY PUB! IC                                                        ^
                     NOT.\sa'd^r^Wdl«Yb'P'^^^grf0n                                          - V—
                                 Rog. //33S460             .                                       -^My commi.<jnAn expirc-c
                   My Ooffimission-Exptroo Juno 30i 2Q1S~4                         —*              ;'             I              i~~f   7
     NOTICE REGARDING APPOINThtEMT OF COUNSEL TO RJIPRESENT AfeSENTOERyTCEMEMBER.
     Where appointment of counsel is required pursuant to 50 U.S.C. app. § 521 or 522, the coupf mdy assess arromey.s' fees
     and costs against any partj', as the court deems appropriate, and shall direct in its order \Vluch of the parties to rhe case
     shall pay such fees and costs, except the Commonwealth unless it i.s tlie party that obtains the judgment.
     I OR COL RT USE ONLY:
     1 I ORDER OF APPOINTMENT OF COIINSEL
              I tlnd that appointment of counsel is required pursuant to 50 U.S.C. app. § 521 or 522 and therefore. I appoint the
              lawyer indicated below to represent the absent sen'Icemember named as defendant/respondent above.

cM-COKRI                                                                                                  NBVTHF.AR1KCiOATcAKOTIX<F

: nvYi-R
                                                                                                                       i>ATn




                                                                                                                       JL*ar.E



     [ I STAY OF PROCEEDINGS
          1 fi nd that a stay of proceedings is recuired pursuant to 50 U.S.C. app. § 521 and, therefore, .such a slay, for a
               minimuiu period of ^0 days, is ordered until
                                                                                          tTxi" tn;.\R-^.'0 i> \TE \NT) Tnir.




         ■PM X • -iS R'VI.SFD I lt:
                                                                                                                                                                                                                                                                                    HF.ARING DATE AND TIME
                                                                                                                                                                                       VA. CODR $ 8.0M26
                                                                               SUMMONS FOR UNLAWFUL DETAINER
                                                                               (CIVIL CLAIM FOR EVICTION)
                                                                                                            COUNTY OF PRiNCE
                                                                                                                                                                                  CommonwcaHh of Virginia
                                                                                                                                                                          KiC"0(j9^nilviii.'«M&rt
                                                                                                                                                                                                                   :ase no
                                                                                                                                                                                                                       6EEREN
                                                                                                                                                                                                                              • 13 - /
                                                                                                                                                                                                                              :EN k BARRY INVESTMENTS, lic _ /
                                                                                                                                                                                                                                                                                    (UkolH Q
                                                                                                                                                                                                                                                                                    -f—)                               j
                                                                                                                        cin'orcduSfrv                                     rrp I'l'-Cf fTMP i'                              PI^MSIirnSl NA.MWS>ILAST. FIRST. hllDOIJti
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 10 of 85 PageID# 551




                                                                                                                     9311 LEE AVENUE, MANASSAS,VA 201t0L •'                                                              11654 PLAZA AMERICA DR|VE, #6Sa ,
                                                                                                                                  imunir ADORBss of court
                                                                               TO ANY AUTHOHIZOD OFFICER: Sommon the DcfcndanUs)as provided ^tivM Hi:P 13 / |
                                                                               TO THIfDUFnNDANTiS): You ore commtmded to appear before this Court 61V
                                                                                                                                                            j j (: y ,                                                             ..RiSTON.yA20^
                                                                                                                                                                                                                                        703-450-0345
                                                                                                                                                                                                                                                                                            .^                /k
                                                                                                                                                                             ....... to answer this civil claim.                                             mtlFIIORBNUMOtW
                                                                                  *M •—                          Y""^mU*NUATBAND'n>IE                                         ^              >.                                                 V.
                                                                                  l.J..24Vu2)...--
                                                                                                 •*
                                                                                             OATBSSUtS)
                                                                                                                 ~                                       I1 iMmt>
                                                                                                                                                            jCtBRK II.^nuoirrvf*lcnc
                                                                                                                                                                   !                   I I\EUjIUIItiVTIl
                                                                                                                                                                                                             ^                     CHIN.AKUAGYIMAH
                                                                                                                                                                                                                             npi^DANTrn NA»IE(Si (IA-ST. first, miodlo
                                                                                C1 AIM AND AFFIDAVIT:Dial Defendants)itnlawfiilly detains and withholds ffotfiPlainlifP[s):                                                 and ALL UNKNOWN OCCUPANTS
                                                                                                              5981 CALLIE FURNACE CT.,^I^NASSAS.,.^^^^^                                                                         6981 CALLIE FURNACE CT.
                                                                                                                          AOORFSSmESClUnriOll OF DETAINED FROFCKTr
                                                                                ^«.h=Dor.„d-n,should                                                                                                                               MANASSAS,VA 20112
                                                                                                                                                                                                                                                              no JiPHOS'i: NUMBER
                                                                                j 1 onpuidrent [*|                          -                                  —          ■;"7~
                                                                                and further Ihiil rent is due and owing and damages have been incurred as follows:                                                 TO DEFENDANT: You arc not required to appear,
                                                                                                                                                                      6%fromDOJ
                                                                                5                                                        pi^opd- ,1             RAT«S) AND BEOINSINa DAffilSt                      however, if you fail to upj^r. judgment may be entered
                                                                                                                                92 05        i^jL. r                use and occupancy from 12/5/13
                                                                                                                                                                                                                   against you. See the additional notice on the reverse ^
                                                                                and S                     imc fee and $                 ..f. dama^ for                                                             about requesting a cliongc of trial location und jrour right
                                                                                ^ S 56;p0 costs and $                                  civil recovery and s tX^^.k^^^SftWomcy's fccs.                              to prevent this unlawful detainer action through payment
                                                                                                                                                                                                                   of amounts owed.
                                                                                ( ] This summons is filed to terroinate a tenoncy piosuanl to the Virg^n^arl^enlial Landlord and Tenant                                                                                                 FOR VA RESIDEN TIAL
                                                                                       AcL § 55-248.2 ei seq. of the Code of Virginia.                   ^               ^                                         I ] To dispute this case, you im!SlapP«-*o»' on the rciiim        I AND LORD AND TENANT
                                                                                All rcmiircd notices have been given.                                                        _n:u |1 J1 PlADnWF
                                                                                                                                                                                        m ^nmrr--S AORNT
                                                                                                                                                                                                   mnrrr                date to try Uiis case                                               ACT ONLV;
                                                                                     ^                                                  jr.J pLiUNTIFnSl I 1 PLAJKniVS ATTPSLVEY                                                                                                    [ ] Defendant must pay:
                                                                                                                                                                                                  , 20
                                                                                                                                                                                                                   QQ To dispute this case, you must appear on ite return
                                                                                Suhscrib<uQAimi5l|l.hB(WR¥ this                                      .                                                                  date for the judge to set nnolher date for liinl.
                                                                                My comn
                                                                                                notary PUBUC                                            'WJ/^ ///                                                  If you fail to appear and a default judgment is entered          $                  -
                                                                                KOTARV al
                                                                                                                                                             Dmn^tERMiM^''i^p MNtFrATAj punuc                      agoinst you, 0 svril of possession may be issued                           RENT OWED
                                                                                 **.       Reg. #3^*^                                   l,Mcii>-                                                      "V'          immediately for possession of the premises.                      into the court to be held in
                                                                                 MyCtonimjsstonEjtBiresJiiflaJ?"                        I                            !            f             . ... ^-                                                                            escrow by
                                                                                 CASE DISPOSITION                                                   ]                                                              Bill of Particulars ordered ...
                                                                                                                                                                                                                                                           nUBUATC
                                                                                 I ] JUDGMENT that Plaintin(s) recover againsl \ \ ] named DEF^D,                                                                   Grounds of Defense ordered
                                                                                 I 1 Dosscssion of the premises described above puisuanl to § 8.01-128."                                                                                                    ouruatr                             OAIU
                                                                                   ^
                                                                                     Ahearingshallbchcldon             DAIUANDnME
                                                                                                                                             to cslabBsh final rcnl and damages,                                    ATTORNHY FOR PLAINTIFF(S)
                                                                                                                                                                                                                                                                                    and any rents coming due
                                                                                                                                                                                                                                                                                    prior to the next hearing dale
                                                                                 r J Immediate wU of possession authorized puisuanl to Virginia Code § 8.01-129 based upon n judgment                                                   CHRIS BEATLEY
                                                                                                                                                                                                                                                                                    must also be paid into tlie
                                                                                       ordcftiullfori ] a trustee's deed following roTeclosure( ] the nonpayiroml of rent I j immediate noa-                                              703-548-7100                              court
                                                                                 remcdiuble termination.
                                                                                 DEFENDANT(S)PIUiSEN-n ( 1 YES [ INO                                                                                                                                                                    ~   iinMursiNrTtAu:        ~
                                                                                                                                                                                                                                                                lltLRPHONRNUMBBR
                                                                                                                                                                          JUDOS                                     ATTORNRY FOR DKITiNDANT{.S)
                                                                                                   DATE                                                                                                                                                                              MONItY JUDGMENT PAID OR
                                                                                                                                                                                                                                                                                     SA IISFIKD PURSUANT '10
                                                                                 [ ] Rent, in the .sum ofS                                               interest        '^•^si|«jpoijoiNNiNCDAnJiS)                                                                                 aitachud notice tjl'*
                                                                                 jutd S                                  late fee and S                         damages and                                                                                                          SATISFACTION
                                                                                 5             costs and S             «>vil recoveiy and S—      ultomcy'.s fees.                                                                                              TF.I.RMONRNUXtBHR
                                                                                 llOMRSTEADHXHiVIPTION WAIVED? [ ]YES f iNO [ ] CANNOT Bli DEMANDED                                                                                                                                              iFrMls
                                                                                 r iJlJDnMENTFOR [ ]NAMEDDEFENDANT(S) I ]                                                         .. r iv,/.                        DISA1U1 .rn' accommodations for lass of
                                                                                                                                                                                                                    vision, hciiring, mobility, etc. Contact the court ahead ol
                                                                                 I ) NON-SUIT [ ] DISMISSED f ] DI-:iT'.NDANT(S) PRESEN17 \ ] Yl-.S [ ] NO                                                          lime.
                                                                                                                                                                                                                                                                                                 CI-RltK
                                                                                                                                                                             itimic
                                                                                                          DATE
                                                                                 I I )]:M IK'- i! I I'KON'T07/08
                                                                               To the l)cfendant(s):                                                                                 IlETllBNS: Each dcfciulunl wtis.scrs-ed uccording to law,us indicntcd below, unltss not found.
                                                                                  (1) "riie prelerrcd location for an Unlawful Dclniner action is the city or county
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 11 of 85 PageID# 552




                                                                                         where the premises are located. IfIhe plaintiff has filed this case in a city or              Name
                                                                                         county other than where the properly you rent is located, you tnay object to the              Address
                                                                                         location. The court may transfer the case to the preferred location, ifthe court
                                                                                         agrees with you. The court will award costs to you and may award attorney's
                                                                                         fees to you if the court agrees with your objection. To object to the location of []Personal Service      Tel. No.
                                                                                         the suit, you must do the following;
                                                                                            » Prepare a written request which contains(a)this court's name,(b)the case [ J Being unable to make personal service,a copy was delivered in the lollowing manner:
                                                                                               number and the"return date" as shown on the other side oftliis form in the                   r 1 Delivered to family member(not temporary sojoumcr or guest) age 16 or older at
                                                                                               Icfl column under the words"TO THE DEFENDANT(S)."(c)Plainti^s)'                                   usunl phtce of abode of party named above after giving information oJ its purport,
                                                                                                name(s)and your name(s),(d)"1 move to object to venue of this case in                            hisl name, ago ofrccipienl, and relation ofrecipient to party named above.
                                                                                                this court because" and state the reasons for your objection and also state
                                                                                                in wliich city or county the case should be tried, and(e)your signature and
                                                                                                mailing address.
                                                                                             o Filtt ilu'. written reqiiesl in the clerk's i^lTiwi helhrt! the irial date(use the            \ 1 Posted on front door or such other door as appears to be the main ent»ancc of
                                                                                                mail at your own risk)or give it to the judge when your case is called on                        usual place ofabode,address listed above. (Other authorized riicipicnl not
                                                                                                the return date. Also send or deliver a copy to the plaintiff.                                   found.)
                                                                                             o If you mail your written reqticst to the court, the clerk will notify you ot                 [ ]Served on the Secretary of the Commonwealth
                                                                                                the judge's decision.
                                                                                    (2) If you pay all rent and arrears, attorney's fees, late charges contracted tor in a
                                                                                                                                                                            .
                                                                                                                                                                                       []Not found [                                   sKavmowntHP.
                                                                                        written rental agreement, interest and costs at or before the return dale and time,                              ... for
                                                                                           you may prevent this unlawful detainer action pursuant to Virginia Code § 55-
                                                                                          243. You may exercise this right only once every 12 months that you contmue
                                                                                           to live in the same place.                                                                    Name    .
                                                                                    (3) You may tell your landlord that you want another person to receive a copy of                     Addre.ss .
                                                                                           this summons,and the landlord shall send a copy to that person. However, the
                                                                                           person you idcntily will not, by receiving a copy ofthe summons, become a
                                                                                           party to the case or be able to challenge the landlord's actions on your behalf.             [ j Personal Service             •fel. No.
                                                                                           Virginia Code § 55-248.9:1.
                                                                                                                                                                                        []Being unable to make peisona) service, a copy was delivered in the following manner:
                                                                                     I   certify that 1 mailed a copy ofthis document to the dbfcn3^ named therein              at
                                                                                                                                                                                              f 1 Delivered to family member(not temporary sojoumcr or guest)age 16 or older at
                                                                                      \i* address
                                                                                          nrlrlrpcQ show
                                                                                                    QhfHv therein
                                                                                                          th&rfiin on
                                                                                                                   on
                                                                                     the                                                                                                          usual place ofabodc ofparty named above after giving information of its purport.
                                                                                                                                                                                                     List nnme,age ofrecipient, and relation ofrecipient to party named above.
                                                                                         December 11, 2013
                                                                                             DAIT:                        Xd HAINTII'I-      I 1 PLAINTIFF'S ATTOKNCY
                                                                                                                                                                                              \ 1 Posted on front door or siicli other door as appcar.s to be tlie main entrance ot
                                                                                     ri. Fa. issued oil                                                                                              usuul place of nbode. address listed above. (Other auihori/ed recipient not
                                                                                                                                                                                                     found.)
                                                                                     Interrogatories issued on                                                                               [ J Served on the Secrelary oflhe c:ommonwealth
                                                                                                                                                                                         [ ] Not found                                    ststviKO urnm
                                                                                     (.iurni.shment Issued on
                                                                                                                                                                                                               for
                                                                                                                                                                                                                   -    —
                                                                                 F(.»WM IM vn (KI'VHRSH)7Alft
                Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 12 of 85 PageID# 553

   AFFIDAVIT—DEFAULT JUDGMENT                                                     Case No.
   SERVICEMEMBERS CIVIL RELIEF ACT                                                                                     /£)        I>   PK •
   c™—hofVi^iaia VA.OODES..O.-.5..                                               f
            Q \                     jQ*/(7'        /■       S                   (] Circuit Court                     General District Court
            i[_r (                                                              [ ] Juvenile and Domestic Relations District Court


    I                 .^W!W LfkllVr PRINT NAME
                                                                , the undersigned affiant, states the following under
    [ ] The defendant/respondent                 [ ] is in military service.           [ ] is not in military service.
   The following facts support the statement above:




           The affiant is unable to determine whether or not the defendant/respondent is in milim^eptfee.
                               >A7eI                                                             AFnANT'S signature
           The above-named affiant personally appeared this day before the undersigned, and upon duly being sworn, made
    oath that the fectsistatad in this affidavit are true to the best of his or her knowledge, information and belief.
                        idm^-                              { J CLERK [ 1 DEPUTY CLERK [ 1 MAGISTRATE [ 1 JUDGE ( 1 INTAKE OmCER

        FOR NOTARY PUBLIC'S USE ONLY:
        State of                        mK                           [ ] City         County of
        Acknowledf^eiL subscrihMf anH gwnpi tn           me this           . day of
                            CAMILLET. BARRY
                               no-tar* PUBUC.
                     N0T/)^rf|Km#Em>j«9S<la
                                  Reg. #335460
               I'Mv OommiaaionExBkPgjJuQOiSSilSSl^J                               i          ]           •           7~7 "7
    NOTICE REGARDING APPOINTMENT OF COUNSEL TO R^P^SENT AbSENTUSER^CEMEMBER:
    Where appointment of counsel is required pursuant to 50 U.S.C. app. § 521 or 522, tnfe^coujt mayassess attorneys' fees
    and costs against any party, as the court deems appropriate, and shall direct in its order ^^ch of the parties to the case
    shall pay such fees and costs, except the Commonwealth unless it is the party that obtains the judgment.
    FOR COURT USE ONLY:
        1 ) ORDER OF APPOINTMENT OF COUNSEL
             I find that appointment of counsel is required pursuant to 50 U.S.C. app. § 521 or 522 and tlierefore, I appoint the
             lawyer indicated below to represent the absent servicemember named as defendant/respondent above.
NAME. ADDRESS                                                                                                          .' "ll"'
OP COURT                                                                                            NEXT HBAWKODATB AND time
appointed
LAWYER
                                                                                                             DATE




                                                                                                             JUDGE



        [ ] STAY OF PROCEEDINGS
             I find that a stay of proceedings is required pursuant to 50 U.S.C. app. § 521 and, therefore, such a stay, for a
              minimum period of 90 days, is ordered until                              NEXT HEARING DATE AND TIME




                                                                                                        JUDGE
                             DATE

                4«o rkr?trtccr> 1 tmT
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 13 of 85 PageID# 554




  VIRGINIA:



                                                )
                                                )
                                                )
                                             . )
                                                )
                                                )
                                                )
                                        AFFIDAVIT



  STATE OF VIRGINIA
  COUNTY OF PRINCE WILLIAM,to wit:


  Personally appeared before me a Notary Public, Riina Mettas, who being first duly sworn,
  deposes and states that she is the Office Manager of Beeren & Barry Investments, LLC,the
  Plaintiff and to the best of her knowledge and belief the facts hereinafter set forth are true:
  that Akua Gyimah Chin and All Unknown Occupants, the said Defendant(s) unlawfully
  detain(s) the premises located at 5981 Callie Furnace Ct., Manassas, VA 20112 from the
  Plaintiff by failing to vacate after a valid foreclosure sale; that the Plaintiff is owed $92.05
  per day in damages for use and occupancy from the sale date of 12/5/2013; that the Plaintiff
  is entitled to possession ofthe premises; and that to the best for her knowledgCaiitJ belief, the
  Defendant(s) is not a member ofthe Armed Forces ofthe United States of Am^ca.




                 Subscribed and sworn before me this, f|"^davof                                 2013.

                                                        Notary Public

                         Mv commission exoires:                    CAMILUE T. BARRY
                                                                  ^ NUIAHYl'UBUC
                                                                Commonweafth of Virginia
                                                           .- ^      Reg.#335460
                                                           My Commission Expires June 30,2015
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 14 of 85 PageID# 555
       Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 15 of 85 PageID# 556


5981 Callle Furnace Court
Manassas,Virginia 20112

January 24,2014


Office ofState Inspector General
Monroe Building,7th Floor
101N 14th Street
Rtchmond,VA 23219




5nhj»rf               camille T.Barry, Notary Rnlstra««>n #335460
                      Owner,Beeren & Barry Investments, LLC
                      11654 Plaza America Drive -#653
                      Reston,Virginia 20190
                      Telephone Number.(703)450-0245
                      Case #13-17599-Friday,January 24,2014 at 1:30pm
                      General District Court
                      9311 Lee Avenue
                       Manassas,Virginia 20110

                       RrandiBankineSt Trust corporation(NYSE:BB&T): one ofthe largest financial services holding
                       comoanies in the U5 with $182.7 billion in assets and market capitalization of$23.8 billion, as of June
                      foTu Bisedln winCr.^^^
                       12'states and Washington,D.C.,and offers a full range ofconsumer and commercial banking,securities
                       brokerage,asset management,mortgage and Insurance products and services.

  Dear State Inspector General Morehart:




  Investments, LLC,cease
  violation ofthe following Virginia Codes:

        • § 47.1-9. Oath of notary
        • §47.1-12.Powers
        • §47.1-15. Prohibitions
        • §47.1-28. Willful misconduct a misdemeanor
        • §47.1-30. Conflict of Interests^



   shall not for that reason
   shall be guilty of official misconduct
          Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 16 of 85 PageID# 557


As vou know the right to own real property has been one of the greatest freedoms Americans enjoy. In 2002, my
husband (Benedict 8.Chin)and I moved from Queens, New York to Virginia after the death of
of Seotember 11 2001 in New York Oty. We jointly executed a contract for purchase of our dwelling at 5981 Callie
F^ma^ Surt ManaTarvirglnla 20112(new construction) with a down payment of $116,000.00 plus paid to Branch
Banking and Trust (BB&T); this purchase was not for investment and we are the pnmai^ owners (not             °
occuoants) of our dwelling. Over the past eleven plus years, my husband and I have made timely payments of the
mortgage in full to BB&T(payments totaling over $500K). It was discovered that BB&T separated the prom            ®
She Irtgage for our dwelling at 5981 Callie Furnace Court Manassas Virginia 20112, whrch violates UCC and
Virginia Code.' BB&T was contacted about this Issue but refused to take action to address and/or resolve the matter.
For over sbt months BB&T was contacted to cure unresolved Issues with the contrart;
and Instead engaged Invalid foreclosure processes/procedures with Beeren & Barry Investmeiits, QC where
removed my husband's name from all documents relating to our dwelling; have not produced a Bill of Salejnd while a
UCC-1 Rnancial Statement had been filed in the County to secure our dwelling at 5981 Callie Furnace Court Manassas,
Virginia 20112.

My husband and I, in good faith,and to privately resolve the matter,contacted BB&T on countless orasions to produre
records, notes;specifically,the return ofthe original promissory note that was
CUSIPS numbers and all aaount numbers for the past 12 years plus, it is neassary to have avarlabfe
records to prevent landownersfrom illegal foreclosures; defects In title; purchase and sale of property; and jeopardizing
interest in property.^ BB&T defaulted and has been in default for over 120 days.
unfortunately, the recent trial regarding thrs case resulted in Beeren & Barry investments, LLC being a>^^ed the
decision by the Judge when information regarding Fraud would not be allowed. Recently, my husband and'
the Postal inspector to investigate Beeren & Barry Investments, UC for using our dwellrng acidress
 my husband and I have been paying ail County taxes and Insurance on our dwelling and it is up to date (this
 verifiabte In County records).

 I pray that you could provide assistance in a federal investigation ofthe foreclosure procedures currently taking ptece in
 Virginia relative to actions of banks and otherfinancial Institutionsfor mortgages, but specifically at it relates to this care
 with actions of BB&T and Beeren & Barry Investments, LLC. We are available at the above address for further discussion
 and/or additional Information regarding this matter.

 Respectfully,


                    -^1                   •
 A. Gyimah Chin
 /Enclosures:

           1. Copy of letter sent to Secretary of Commonwealth Levar Stoney(Express Mall #EM-595424862 US)
           2. Copy of Affidavit dated -11*^ day of December 2013
           3. Copy of letter sent to Attorney General Mark R. Herring(Express Mail #EI-988928724 US)
 Cc:       The President's Financial Fraud Enforcement Task Force
           ffetf(Susdoj.gov

           SherrlffGlen Hill
           9311 Lee Avenue
            Manassas,Virginia 20110



^ Carpenter v. Longan - 83 U^. 271. 274 <I 872): UCC9-102{65)
' Case #l2-CH-43772,Class Action Lawsuit; C. Daniels, Plaintiff
                                                        cypppcc
                                                        tZy\*
                                                                                                      Customer     Copy
                                                                                                         LabeMt-B. Mart:'"<>1

                                                                                       PostOfficeToAddressee

                                    I
            Etl IfiSOmBl? us




                                                                                          SIGNATURE(T5e*i5«so'c Ma" Orty}
                                    PAYMENT BY ACCOUNT ^                   Q ;^d<jHionaI merchandise insurance'® "
                                        Express Mail Corporate Acc.. No.      j..__gf,,jpMjostswahr«ro(signature.

                                        Federa.AoonL-y.A=ct,N=.or             «!«
                                        Postal Service Acct. tto.          ffiioThS 53Weo- empdo-yee-ssicnau:.
                                                                            void ptoof of dfrtvciy.


                                                                            MaEerSignalure


                                        TO:(PLEASE PBINT)           PHONE (
FROM:(PLEASE PBBO)   PHONE I   >-


                                           .1 •
                                          /. •'




                                             ,intebkatiokal oestimations.wbite coontby name below.
        wwwiius^ito
                                                                                                                                Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 17 of 85 PageID# 558
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 18 of 85 PageID# 559
      Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 19 of 85 PageID# 560




                                              I ii J


PO^FFICEBOX 1795                  Secfetttry ofthe Commonwealth                        Richmond,vihginia23218

         January 29. 2014


         A Gyimah Chin
         5981 Callie Funiace Ct
         Manassas, VA 20112

         Dcfir A. Gyimah Chin:

               Thank you for notifying my office ofthe improper notarizations.
                Pursuant to Section 47.1-24 ofthe Code of Virginia, we will contact the notary
        with a warning regarding the information you submitted. In the future, ifthey do not
        follow proper notary procedures their commission may be revoked.
               Again,thank you for bringing this to my attention so that appropriate action can
        be taken.



                                                    Sincerely,




                                                   Jennifer Crown
                                                   Notary Director
SECRETARY OF THE COMMONWEALTH
         NOTARY DIVISION
        POST OFFICE BOX 1795
     RICHMOND. VIRGINIA 23218-1795




                                     Pi . G"S1        ^ Cv^w^

                                     n^-
                                     P \av\cvS>^-^'    V)
                                                       ^    cp6n^               ,      1 .. j        A     <
                                                                       lec'd il'l'^
                                           20i i2S4S4Sl      i'll'tl'lllin'inilll'l'l'il'l»)l'l»l*'H^"Ml'"l"'"lil'^l''
                                                                                                                         Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 20 of 85 PageID# 561
         Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 21 of 85 PageID# 562

 Subject: RE: Question regarding Notary Public in the Commonwealth of Virginia...

 From:      American Association of Notaries (info@usnotaries.com)

 To:        gyimahchin@yahoo.com:

 Date:      Wednesday, Febnjary 5, 2014 10:25 PM




(§ 47.130) Notaries may not perform any notarial act, which presents a conflict between their personal
interest and their official duty. Under the Virginia Notary Act,a notary may not perform any notarial act with
respect to any document if:

The notary is a party to the document

The notary's spouse is a party to the document

The notary is a signatory or is named in the document

The notary or his or her spouse has a "direct beneficial interest" in the document

According to the above citation it is apparent that the individual referenced in your question may not have properly
interpreted this provision of Virginia Notary Law.



Customer Support Team

American Association of Notaries

8811 Westheimer Stc 207


Houston, Texas 77063

Ph 800-721-2663

Fax 800-721-2664


sales@usnotaries.com

httpy/www.usnotaries.com
           Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 22 of 85 PageID# 563




                                                       tk




Confldcntiality Notice: This message is intended for the use of the individual or entity to \^ich it is addressed, and may contain confidential
information belonging to the sender wiiich is legally privileged, confidential, and exempt from disclosure under applicable law. If you are not the
intended recipient, or the employee or agent responsible for delivering the message to the intended recipient, you are hereby notified that any
dissemination, distribution, or copying of this communication is strictly prohibited. If you have received this communication in error, please
immediately return this communication to the .sender and delete the original message and any copy of it in your possession. This Association
cannot provide you with legal or tax preparation advice because vie arc not attorneys. VVc can provide you with general information regarding the
duties of notary public. Please consult the tax professional or attorney of your choice for such important issues.




From: GQiin [niaiIto:gyiiTiahchin@yahoo.com]
Sent: Sunday, February 02,2014 10:42 AM
To: rrK:mbcrs@us notaries.com
Subject: Question regarding Notary Public in the Commonwealth of Virginia...




Good Day US Notaries Ofllccr(s),




Thank you for the thorough information posted on your website; it is very helpful to Private Citizens. I am seeking clarification
on an issue that relates to an Affidavit and Summons that I received where the Notary Public that signed (notarized)documents
is named as the Owner and PlainiilToflhe company that is filing a claim. By way ofbrief background, the documents that I
received contained an inconpletc Affidavit notarized for said Owner's OfTice Manager's signature (this issue has already been
addressed with a warning to the Notary pursuant to Vnginia Code Section 47.1-24, from the Office ofthe Secretary ofthe
Commonwealth). Additionally,the same Notary/Owner/Plaintiff'is named in the document as Party to the claim. Could you
please provide clarification on this matter. Could a Notary Public notarize a document for which that Notary is the Owner ofthe
Company and is one in the same Plaintifffiling a claim? I could provide any additional information that could help clarify this
nvitter.




Thank you for your help.




G. Chin
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 23 of 85 PageID# 564




                     -PRINCE WILLIAM GENERAL DISTRICT COURT
                                       CIVIL DIVISION
                              9311 LEE AVENUE,SUITE 220
                                   MANASSAS,VA 20110
                                        703-792-6149




                                                     February 10,2014



 Akua Gyimah Chin
 5981 Callie Furnace Court
 Manassas, Virginia 20112


 RE: Motion to Dismiss Judgment GV13017599-00



        You recently filed a Motion to Dismiss a Judgment entered on January 24,2014
 with the Court to be heard on February 14,2014 at 1:30 p.m. Court policy is that when
 without counsel plaintiffs or defendant's file a Motion,the motion has to be sent to a
 Judge for approval. The Motion you filed on February 3,2014 was reviewed by our
 Chief Judge and the Motion has been denied. Therefore, the court date set up for
 February 14,2014 will not go forward. A copy of the judgment and Motion are attached
 for your records.

        . If you have any questions, please feel free to contact the clerk's office at 703-
 792-6149.



                                                         ankyou.


                                                            ty Clerk - Civil Divifion
                                                                                                 %
                                                                                              X^
                                                                                              T Cll
                                                                                              T
                                                                                              -f ^
                                                                                                  \

                                                                                                 Q
                                                                                                 a
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 24 of 85 PageID# 565
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 25 of 85 PageID# 566

                                                                                                             \         A'i                  /.t^         t*' •

5981 Callle Furnace Court                                                                        0^■iV.
                                                                                                   'W * ■4'' fi''/./.
                                                                                                                 ^    ■ ^■\ :;■
Manassas,Virginia 20112                                                                      /      -y                , "t' 4
                                                                                                                            /,4 ■        ^•>'
                                                                                                                             J" , \X               ■i'
                                                                                      .W         Alt*            li       7^ /A>
                                                                              \f •       A              av            /.d*' i.
February 1,2014                                                                        ;V         ,/
Office of the Secretary of the Commonwealth
P.O. Box 1795                                                                                               C?" T
Richmond, Virginia 23218-1795                                                                           A                    .,v*
                                                                                                  Vv         4
Attention: Notary Director Jennifer Crown
Subject: CamilleT. Barry, Notary Registration #335460; expiration date of June 30,2015 (commissioned
by the Commonwealth of Virginia)

Dear Director Crown:


Thank you for your prompt response to my January 20,2014 inquiry regarding Notary Public and Owner
of Beeren & Barry investments, LLC, Camllle T. Barry, and addressing concerns about procedures used in
notarizing an affidavit for Beeren & Barry Investments, LLC relative to Unlawful Detainer. I sincerely
appreciate your taking the time from your very busy schedule to address this serious manner and issuing
Ms. Barry an immediate warning pursuant to Section 47.1-24. ^ In reviewing this section, I recognize
that you have high regard for the standards, ethics and integrity associated with the Notary profession.
It is evident that you respect the Notary Oath of Office and view Notaries Public as above reproach and
that they should follow the Virginia Code "to the letter." To this end, I am requesting your assistance In
directing me to the appropriate Public Officer that could review potential Conflict of Interest as Ms. ^
Barry is named as a Party (Owner and Plaintiff) to the transaction for which she notarized documents.



     § 47.1-24. Removal of notary by admtnlstfative process; surrender of commissUin: penatty.
A.      Whenever the Secretary shall have reason to believe that a notary has been guilty of official misconduct pursuant to this chapter, or Is
        otherwise subject to removal from office, an evidentiary proceeding under the provisions of the Administrative Process Act (§ 2.2-4CXX) et
        seq.) shall be heid.
e.      B through 0. [Repealed.]
E.      If the Secretary determines thatthenotaryls guilty of official misconduct or grounds exist for the removal of the notary and his case
        decision is not thereafter reversed or suspended by a court of law, the Secretary may Issue an order removing the notary from office,
        suspending the notary from office for a period of time not to extend beyond the date of expiration of the notary's commission, or
        reprimanding the notary.
F.      Upon being notified that an evidentiary proceeding has been Initiated under this section, the notary who Is the subject of such a
        proceeding shall forthwith cease to serve as a notary for a period of sixty days, or until his case has been decided, whichever period shall
        be shorter. If the Secretary finds that grounds for removal exist, such notary shall be further suspended from serving as a notary until the
        Secretary has made a final disposition of the case under subsection E of this section; however, no notarial act shall be deemed invalid
        solely by reason of having been performed by a notary who has been suspended pursuant to this subsection.
6. Any notary ordered removed from office under this section shall forthwith mall or deliver his commission to the Secretary, who shall
   cancel the same. Any notary ordered suspended under this seaion shall forihwlih surrender his commbslon to the Secretary for the
        duration of such suspension.
H.      (Repealed.}
        I.    Any notary falling to deliver his commission to the Secretary pursuant to an order of the Seaetary under this section shall be guilty
             of a Class 3 misdemeanor.

^ Per the American Association of Notaries (Conflict of Interest - corporation, Partnership, Self-Employed), - A notary public who Is named as a
party to the transaction or has a direct or Indirect financial and/or beneficial Interest In the document, no matter how small, b no longer
impartial; and in such a situation, the notary must not perform the notarial act. Notaries public who receive directly from a transaction
connected with the notarial act any commission, fee, advantage, fight, title, interest, cash, property, or other consideration exceeding In value
the fees specified in state statute may not perform the notarial act
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 26 of 85 PageID# 567




For your convenience and reference, i am attaching a copy of a letter forwarded to the State inspector
General(copied to The President's Financial Fraud Enforcement Task Force and Prince William County
Sheriff Glen Hill.)

As a Citizen ofthe Commonwealth of Virginia, I appreciate when our Public Officials demonstrate the
level of integrity and professionalism as you have shown,Director Crown. During my recent phone
inquiry with the Office ofthe Secretary ofthe Commonwealth,Director Margaret Sacks as well as
members of your staff diligently and courteously handled my questions and returned my calls in a timely
fashion. Please let them know that I genuinely appreciate their hard work and efforts; they are to be
highly commended.

1 plan to move forward with appropriate actions relating to this case and I pray that you could provide
assistance in directing me to the correct office that handles Notary Public Conflict of Interest(as 1
understand this is not in your purview.) i have included the Commonwealth's Attorney for Prince
William County in this letter for assistance as well. Once again,thank you for all of your efforts. Director
Crown.


Respectfully,


A. Gyimah Chin
/Enclosure:      Copy of letter sent to Office of the inspector General
                 Copy of your letter re: Camille T. Barry(dated 1/29/14)

Cc:      The President's Financial Fraud Enforcement Task Force
         ffetf@usdoj.gov

         Paul B. Ebert,Commonwealth's Attorney for Prince William County
         Prince William County Government
         1 County Complex Court,Prince William, VA 22192
      Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 27 of 85 PageID# 568


5981 Callle Furnace Court
Manassas,Virginia 20112

January 24,2014


Office of State Inspector General
Monroe Building,7th Floor
101N 14th Street
Richmond,VA 23219

 AttenBon: State Inspector General- Michael F.A.Morehart
 Subject            Camnie T.Barty, Notaiy Registra^#M5460
                    Owner.Beeren &Bany Investments,UC
                    11654 Plaza America Drive-#653
                    Reston,Virginia 20190
                    Telephone Number(703)450^245
                    Case#13-17599-Friday,January 24,2014at130pm
                     General Dbtrfct court
                     9311 Lee Avenue
                     Manassas,Virginia 20UO
                     iVidllawW# WH



                     Blanch ^Wng    & Trust
                     companies in the U,S. with Sm.7
                                                           Sand mS approximately1351financial
                                                                                     billion,ascentw
                                                                                                ofJuneii
                     30,2013.Based in Wnstom^lem,                       consumer and commercial banking,securities
                     12states and Washington,D-C,                              and services,
                     brokerage,asset management,mortgage and insurance prouu

   Dear State Inspector General Morehart




    violation ofthe following Virginia Codes:
         • §47.1-9. Oath of notary
         • §47.1-12.Powers
         • §47.1-15.Prohibitions
         • §47.1-28.Willful misconduct a misdemeanor
         • §47.1-30.conflict ofInterests^




     shall begMlItyororRUal tnlsconduct.
         Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 28 of 85 PageID# 569

^                                               ^u                  ftf the sreatest freedoms Americans enjoY-     ^002, my
     know, the right to own real prope"^ «1«,York to vLinIa after the death of myfather on the morning
husLnd(BenediaB.Chln)and.movedh.mQ«2
of September 11,2001 in New York City. We                               ^      payment of $116,000.00 plus paid to Branch
Furnace Court Manassas Virginia 20112(new con                   investment and we are the primary owners (not renters or
Banking and Trust (BB&T); this P"f                                                     I have made timely payments of the
occupants) of our dwelling. Over the                               ' discovered that BB&T separated the promissoiy note
mortgage in full to BB&T(paymente *^''"8                                   Manassas Virginia 20112, which violates UCC and
from the mortgage for our dwelling at ...   refused to take action to address and/or resolve the matter.
Virginia
For overCode.^  BB&TBB&T
         six months  wasv^contected
                         contacted about
                                      toe .       ^,he^  geeren & Barryhowever,  BB&T refused
                                                                           Investments,       to comply
                                                                                        ac where    they
and instead engaged Invalid foreclosure pro                     u.o our dwellins' have not produced a Bill of Sale and while a
removed my husband's name from ®''f                                secure our dwelling at 5981 Caiiie Furnace Court Manassas,
UCC-1 Rnandal Statement had been filed in the County to secure our oweiii g
Virginia 20112.


 mLrds,notes;specifically,the                                                              to have available,oiderly,accurate
 interest in property.' bb&T defaulted and has been in defaultfor over 120 d y .
 Unfortunately, the recent trial regardir®                            y nrt bTaitowd!'Rec^^i^'husband and I contacted
 decision by thefudge when information                      ^^estments acfor using our dwelHng addressfor their mail. Also,
 verifiable In 0>unty records).
                                      linnrjIn a federal investigation oftheforeclosure procedures currently taking place in

  and/or additional Information regarding this matter.
  Respectfully,
                                  -




  A.Gylmah Chin
  /Enclosures:

           1 copy ofletter sentto Secretary ofCommonwealth Uvar Stoney(Express Mall#EM-595424862 US)
           2. Copy ofAffidavit dated-11"-day of December 2013                        s.,:,«,088928724 US)
           3. copy of letter sentto Attorney General Mark R.Hemng(Express Mail #El-988928724 US)
   Cc:     The President's Financial Fraud Enforcement Task Force
           ffotf@usdoj.gov

            Sheniff Glen Hill
            9311 Lee Avenue
            Manassas,Virginia 20110



 'arpenter v.Longan -83 U^.271.274(1872): UCC9-102(6S)
 'Case#12-CH-43772,Oass Action Lawsuit; C. Daniels, Plaintiff
 Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 29 of 85 PageID# 570




!^hM

103              - lo&^i C           )
                   / ij          ^       fi>f y^




                                 / < I/      '6 j: L A                           ^

                                         OA-fi^'
                                  >




                                                              ^. , 1/ s^xei^<^

           J"         p/W.K                         ^        hi ^c>vy"-''0
                                                         /vi-ai
      /L     ^                             ui —A-
   rj^      \«            u •«


                                                         J/'1^
 ..A'                                        j /v/^'t-i^ "A
       Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 30 of 85 PageID# 571

HP OfficeJet 7310                                      Log for
Persona) Printer/Fax/Copfer/Scanner                    Benedic
                                                       703-670-8882
                                                       Get 09 2001 6:0DPM




Last 3D Transactions


Date     Time       Type              Identification             Duration   Paces   Result


May    4 10:03PM    Received                                     0:45       0       No fax
May    5 1:41AM     Received                                     0:44       0       No

May    5 2:51AM     Received                                     0:45       0       No fax
May    10 10:54PM   Received                                     0:45       0       No fax

May    17 2:32AM    Received                                     0:44       0       No fax
May    23 3:56PM    Received                                     0:00       0       Power failure
May    29 6:08AM    Fax Sent          4025375731                 0:32       1       OK
May    29 6:11AM    Fax Sent          4025375731                 0:32       1       OK
May    31 5:27PM    Fax Sent          18664398602                0:58       2       Error 350
May    31 5:29PM    Fax Sent          18664398602                2:33       3       OK

Jun 12 2:50AM       Received                                     0:00       0       Power failure
Jun 19 8:27PM       Received          804 968 3762               0:45       3       Power failure
Jun 19 8:49PM       Received          804 968 3762               0:36       3       OK
Jun 19 9:06PM       Received                                     0:44       0       No fax

Jun 20 8:29AM       Fax Sent          8005914950                 0:27       1       OK
Jul 12 7:48PM       Received                                     0:00       0       Power failure
Jul 20 1:27AM       Fax Sent          19084319183                0:37       1       OK
Jul 20 1:28AM       Fax Sent          19084319183                0:32       1       OK
Jul 22 5:37AM       Received                                     0:00       0       Power failure
Jul 29 2:50AM       Received                                     0:45       0       No fax
Aug 11 9:42PM       Fax Sent          17574972802                0:32       1       OK
Aug 12 5:44PM       Fax Sent          17182571048                1:00       2       GK
Aug 12 5:4BPM       Fax Sent          17182571048                0:53       2       OK
Sep 16 12:00AM      Fax Sent          16095244530                0:43       2       GK
Got 6    9:54PM     Fax Sent          8047869549                 0:30       1       Jammed
Get 6    9:55PM     Fax Sent          8047869549                 0:40       2       OK
Get 6    10:33PM    Fax Sent          8047864239                 2:19       7       OK
Got 6    10:51PM    Fax Sent          8047869549                 1:17       3       OK
Got 9    5:56PM     Fax Sent          8047869549                 1:31       5       OK
Get 9    5:58PM     Fax Sent          8047869549                 1:32       5       GK
     Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 31 of 85 PageID# 572



      A. Gyimah Chin
 1
     c/o 5981 Callie Furnace Court
     Manassas, Virginia 20112
 2
                                                                                               ro


 3


 4
                            PRINCE WILLIAM GENERAL DISTRICT COURT
 5                                         9311 Lee Avenue
                                     Manassas, Virginia         20110
 6


 7

                                                       VA CODE:
 8

      /tTn
 9

                                                            MOTION TO DISMISS JUDGEMENT
10                                                          AFFIDAVIT of A. Gyimah Chin
                                                                     AND COMPLAINT
11           vs.



12

                         L 6i^ Tu^f\i^<Le Ctj<£2r
                                                         H^vaioJt, PftTt 'reS '-H,
13
                                                                                   I .3^
14
     rvin-rv<ts5/?5,

15


16


17


18                                    MOTION TO DISMISS JUDGEMENT



19
             COMES NOW 1, A, Gyimah Chin move the Court to dismiss the judgment awarded to

20   Beeren & Barry Investments, LLC pursuant to violation of Virginia Code.^           Every case

21
     should be heard on its merits; the right to conduct discovery of facts and documents

22   known to the parties of the case is burdensome and expensive and requires reasonable

23
     time to establish statements of facts relevant to the case.         I present the facts, the

24   whole facts and nothing but the facts as supported by the attached affidavit and

25


26    Virginia Code Section 47.1-30 Conflict of Interests
     NO notary shall perform any notarial act with respect to any document, writing, or electronic
27   document to which the notary or his spouse is a party, or in which either of them has a direct
     beneficial interest, or where the notary is a signatory or is named m the                 . ..
     notarized... Any notary who violates the provisions of this section shall be guilty of official
28   misconduct.




                                0■
     Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 32 of 85 PageID# 573




      A. Gyimah Chin
 1   c/o 5981 Callie Furnace Court
     Manassas, Virginia 20112
 2


 3


 4
                            PRINCE WILLIAM GENERAL DISTRICT COURT
                                                                                                 Co
 5
                                       9311 Lee Avenue
                                    Manassas, Virginia          20110
 6


 7
                                                       VA CODE:
 8

      /ttri
 9
                                                             MOTION TO DISMISS JUDGEMENT
10                                                           AFFIDAVIT of A. Gyimah Chin
                                                                     AND COMPLAINT
11            vs.



12
                                                         v+«va.ft;6, -Pftre' 'FSS "H,
13                                                                                  I'-3^
14


15


16


17

                                      MOTION TO DISMISS JUDGEMENT
18


19
              CC»1ES NOW I, A, Gyimah Chin move the Court to dismiss the judgment awarded to

20   Beeren fi Barry Investments, LLC pursuant to violation of Virginia Code.^          Every case

21
     should be heard on its merits; the right to conduct discovery of facts and documents

22   known to the parties of the case is burdensome and expensive and requires reasonable

23   time to establish statements of facts relevant to the case.         I present the facts, the

24
     whole facts and nothing but the facts as supported by the attached affidavit and

25


26     Virginia Code Section 47.1-30 Conflict of Interests
     No notary shall perform any notarial act with respect to any document, writing, or electronic
27   document to which the notary or his spouse is a party, or in which either of them has a direct
     beneficial interest, or where the notary is a signatory or is named in the document to be
     notarized... Any notary who violates the provisions of this section shall be guilty of official
28   misconduct.
     Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 33 of 85 PageID# 574




 1   complaint of Chin, Akua Gyimah before the Great I Am that I Am.    I respectfully submit

 2   that that the court DISMISS JUDGEMENT WITH PREJUDICE Case No 13-17599 (Beeren £ Barry

 3   Investments, LLC v Chin, Akua Gyimah) pursuant to Virginia Code violations.     As it is

 4   a financial burden to Chin, Akua Gyimah, it is requested that this complaint proceed

5    without prepayment of any associated costs, fees, or security.

6                                               THE PARTIES


7          A, Gyimah Chin is a Private Party in the state of Virginia and owner of 5981

8    Callie Furnace Court, Manassas, Virginia   20112.

9          Beeren fi Barry Investments, LLC is a real estate investment firm operating

10   throughout the Washington, D.C. metropolitan area and the State of Virginia since

11   1994. They buy, remodel and sell $30 million worth of real estate annually. They

12   specialize in the purchase and sale of foreclosure and investment properties.

13


14         The foregoing are the facts, the whole facts and nothing but the facts before
15   the Great I Am that I Am.


16


17


18
                                                  Dated this   S      day of February, 2014
19
                                                  Respectfully submitted,
20


21


22                                                A."^Gyimah Chin
                                                  c/o 5981 Callie Furnace Court
23                                                Manassas, Virginia 20112

24


25


26


27


28
     Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 34 of 85 PageID# 575




 1
                                      CERTIFICATE OF MAILING

 2          I certify that I mailed a copy of the Complaint against Beeren & Barry
 3    Investments, LLC to 11654 Plaza America Drive, #653 Reston, Virginia 20190,
 4    Attention; Chris Beatley, on this 3"* day of February, 2014.
 5
                                                               —2/jZ
                                                Dated this             day of February, 2014
 6

                                                Respectfully submitted.
 7


 8


 9
                                                A. Gyimah Chin
                                                c/o 5981 Callie Furnace Court
10                                              Manassas, Virginia 20112

11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 35 of 85 PageID# 576



                              PDlXIOn              17
                                  SHEFUFF'S OFFICE

                         eviction notice
              .m, swff                             T.,.ph=„. (7.5„«.«„o

                      ^
    General District/Circuit   Possession
                             Court, Docketissued
                                            » by the Prince wnii-im r
    you      are    advised    to       vacate   tkT~
                                                 the       premises      known     as
                                    ———; :             :                           by
    r~rj           '                j      ;—L.or it will be necessary to evict vou
         nf°"
    time of                                  property/belongings
            eMCtion will cause your property/belongings          prioronto the
                                                        to be olaced       the
   public n^t of way at         ^                                     orstored by the
   plaintiff for 24 hours. During the 24 hours after the eviction you have the
   right to reasonable access to remove your property. After 24 hours the
   plaintiff may dispose of your property as he sees fit.
          On the reverse of this fonn is a copy of sections 55-237.1 and 55-
   248.38:2 of the Code of Virginia, which provide the lawful authority for this
   action.




                                            Deputy Sheriff


   Your not being home/not answering the door, will in no way delay the
   eviction. When possible a key will be obtained from the owner, otherwise
   the door will be forced open and your property/belongings moved out.




   S.O. ^5 (6/01)                                  NO FURTHER NOTICE!

                                                 MUST VACATE BY 8 AM!
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 36 of 85 PageID# 577
                5 5o-m3<.1. Authority of sheriffs to store and sell personal property
             removed from residential premises; recovery of possession by owner;
             disposition or sale. — Notwiihst^^ing the provisions of § 8.01-156, when
              personal property is removed frorn^ residential premises pursuant to an
             action of unlawful detainer or ejectment, or pursuant to any other action in
             which personal property is removed from the premises in order to restore such
              premises to the person entitled thereto, the sheriff shall cause such personsil
              property to be placed into the public way. The tenant shall have the right to
              retnove his oersonal orooerty from the public way during the twenty-four hour
             period after evicrion. Upon the expiration of the twenty-four hour period after
             eviction, the landlord shall remove, or dispose of, any such personal proocrtv
             remaining m the public way.                                           f      j
               At the landlord s request, the sheriffshall cause such personal property to be
             placed into a storage area designated by the landlord, which'may be the
             felling uni^ The tenant 3..C.I hava tha nght to remove his personal property
             from the landlords designated storage area at reasonable Umea during the
             twenty-four hours after eviction from the premises or at such other reasonable
              times until the landlord has disposed of the property as provided herein
              During that twenty-four hour period and until the landlord disposes of the
              remaimng peraonid property of the tenant, the landlord and tlw Sheriff shal?




                                                                                   of U>e eviction
             to tenanta in this section an!shafl inSe'ln
             etatute attached to. or nfadTa

             orl/f^mofffrom                                                'o" Personni prop,
             owner;disposition or sale. — NotwithTtanHlnw^K**^®*^-° Po«eMion by
             when personal property is rLoved from             ^     provisions of5 8.01-156,
             of unlawful a.'ain^rTr                                                     ^
             personal property s removed from                       • ••     ®r          >n which
             dwelling  uni? to" the
             peraonal propert.v to b.p"™
                                      placedemUled                          ff
                                             into the public w«- The®tena^t'cL'ttb*' "'f''
             nght to remove his personal prooer^ from rKc «                        shall have the
             twenty-four
             hour period hour
                         after period after
                               eviction, theeviction
                                             landlord^on
                                                      shtUifh..
                                                            l^f? •           of       dunng the
                                                                                      twentyifour
             personal primerty rTmlX in the p^blkwe;®""®"'-
            Placed ?n?o a stra"r^"^                                                             >»
            dwelling
            from the unit. The tenant®
                      landlord's       half hfJeSerieh?w^^^^^^
                                 designated storape TrM ^                                  •"
                                                                                         P*'0P«rty
            twenty.four hours after eviction from die landloJd^S^nl^a
            times until the landlord has disposed of the nro5^1rf
            Dunng that twenty-four hour period and until thriflndUrJ^!?^
            remaining personal property of tha tennnr pK i ®                      disposes of the
            not have ahv liabi itv £r L risk o                                       sheriff shall
            landlord fails to aXS reasonabiracce s m ^he
            property as provided herein the tenanr shall             u                  personal
            relief ai othenvise proridS by law               '              mjunctive or other
                   property remaining in the landlord's storage area upon the exoirotion nf
            the twenty.four hour penod after eviction may be disposed of by
            as the andiord sees fit or appropriate. If the landlord receives aL funds^
            any sale ol such remaining property, the 'andiord shall nav sur-h^, Ii .
            account of the tenant and apply%a4 to an" amou^^^^^                              It'
            tenant, inch.ding the reasonable costs 'ncui^ed hv/h^ inn^uV • Tu
            process descnbe'd m this aecu^ oV'^heTealotb'l 'o"fstncSi^e'd'w^^^
            lend ord ,n ..n.ng or stonnj such property rr,„c fimdlTre teSnMf
            appIS"iaJ®                                          ""-"V de'pli^^Vnd:;
            ouTtuatf?rs'a'fli®'''-d
            pursuant to § 3.01.^0, snail provide""ins
                                                 notice t!>e datetenant
                                                         to the    and oftime
                                                                           theof the evicUon
                                                                              rights afforded
            to tenants in this section and shall include in the said notice a copy of this
            smtute attached to, or mace a part of. this notice. (2001, c. 222.)
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 37 of 85 PageID# 578
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 38 of 85 PageID# 579


           relationships mat work

  green tree
   PO Box 6172
                                                                                                 Tel 1-800-643-0202
    Rapid City, SD 57709-6172
                                                                                                 GTServtcingxom




   ♦ 0513d7<) 000000015 OICTRl 0*)2b735 G6
                                                                                                September 30, 2014
   HAROLD L HARRIS IV/
   50 LOVELL RD
   HOLDEN MA 01520-1305




                                            Bank of America, NA(^nk of America*) Account NumbcR 103222734
                                       Green Tree Servldno LLC CGreen Tree") New Account Number: 828127605
   Dear Harold L Harris IV:


  IHf                       y*®                  mortgage loan -that Is, the right to cdtect loan payments from you - Is
                        ^        America to Green Treeother
  any tem^ or conditton of your current mortg^ toan,   effectivB
                                                            thanSeptember   16. 2014.
                                                                 the terms directly     Thetoservicing
                                                                                    related            transfer
                                                                                               tlie ser^ng      doesloan
                                                                                                             of your not effect
                                                                                                                          You
  f"   T y®"""
  Pfl8atfofi0| CA 9110&-7169*       to Green Tree at the Ibilowing address: Green      Servicing aa TO b1» 7m*
  Green Tree will begin posting payments to your account on or about September 20, 2014. If your payment was received by
  Gimn^or Bank of America prior to the posting date, we will apply your payment as of the day that n was received and
  no late fise will be assessed to your account*
  You should be receiving your flrat statement from Green Tree by mall the week of October 6,2014. If you have any
  questions al>out the transfer of your mortgage loan ser^dng to Green Tree, we encourage you to visit:
                                              www.QTServIclno.com/welcome
  There you can register to securely access your account online, make a payment, establish a recurring elactronic mortgage
 loan payment and obtain answers to frequently asked questions.
  we are pteasao to have you as a new customer. The following pages Include more dstalled information about this transfer
 and our services. If you need Information regading your account you can:
   1) Vidt our website at GTServidng.com.
   2) CaO us toll-free at 1-800-6434)202.
   3) Make your Inquiry to us at: Green Tree Customer Service DepL Pp Box 6172, Rapid CHy, SD 57709-6172.

 This communication is from a debt collector. It Is en ettempt to collect a debt, and any Information obtained wID be used for
 that purpose.

 •Please note: If you had an automatic payment(8) set up through Bank of America, your transaction was cancelled as part
 of the transfer of servldng to Green Tree. You can easily make a payment or reestablish a recurring automatic loan payment
 on our website: GTServldng.com.




RESPA Trenslsr Utter, 12/14/2013                                                                          LTR-017
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 39 of 85 PageID# 580




                                                NOTICE OF SERVICING TRANSFER

                                          ®^
   servicef wfli be collecting your mortgage loan transfefred.
                                                  payments fromeffective September
                                                                   you. Nothing else16.2014.
                                                                                     about yourThis means that
                                                                                                 mortgage loanafter  this date, a new
                                                                                                               wfll change.
                                     America-) is now coDectlng your payments. Sank of America wUI stop accepting payments
   received from you after September 15.2014.                                                                    f ■»
   Green Tree Servicing U.C ("Green Tree") wiu collect your payments going toiward. Your new setvicer will start accepting
   payments received firom you on September 16, 2014.
   Send alt payments due on or after September 16, 2014 to Green Tree at this address:

                                                       Green Tree ServloInB LLC
                                                             PC Box 7169
                                                       Pasadena, CA91109*7160

   If yw have any questions for elttter your present seivicer. Bank of Amerfca, or your new earvicer. Green Tree, about your
   mortgage loan or this transfer, please contact them using the Information below:
   Cunent Senricen                                                         New Senrlcer:
   Bank of America                                                         Green Tree
  1-600-660^7                                                              Cuatomer Servioe
  PO Box 5170                                                              1-600^3-0202
  Sbnl Valley, CA 93062-5170                                               PO Box 6172
                                                                           Rapid City, SO 57709-6172
  Important note about Insurance: If you have mortgage Gfe or dlsatriQ^ Insurance or any other type of optional insurance, the
  transfer of eervlciiig rights may affect your bisuranoe In the foOovring way:
  The transfer ofsereidng wDI affed the terms of or the continued avallabiOty of any mortgage life or dsablDty bisinance or other/—\
  types of optional insurance products.                                                                                            '    '
  You should do tfie following to maintain coverage:

  You will need to contact the company provitSng the product dlrecdy fbr continued coverage or eniotlmont
  Under Federal law, during the eOnfay period fbllowfng the effective date of the tranafer of the loan eenricing, a loan payment
  received by your old seivicer on or before Its due date may not be treated by the new aervlcer as late, and a late fee may not be
  Imposed on you.


  Green Tree                                                     September 30, 2014
  New Servioer                                                   Date


  This communicaUcn Is from a debt collector. It Is an attempt to collect a debt, and any tnlbimatlon obtained wUI be used for that
  purpose.




 RESPA Transfer Letter. 12/14/2013                                                                          LTR4)17
        Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 40 of 85 PageID# 581




                                               AOOmONAL IMPORTANT INFORMATION

    f      Payment Processing




           20M S                                               """^ a™" »n4 any Mum paymentp mad. after September IS.
                                                         Green Tree Servicing LLC
                                                                PC Box 7169
                                                         Pasadena, OA 01100.7169

           Automatic Payments Deductions
                                        ®'senrfdng. If you participate in Automatic dearing House(ACH) pavments also known
                              canceled as of the transfer date, tf you wish to re-establish or set up Auto Pay payments with
           Grew Tfw, please create or log into your account at GTSenldng.com to access the Auto Payment link After iha
          bansf^of sentong date, you will be able to seif-enreU In this automated payment program which wfll automatically
          deWt your ^thly payment You are also able to onroU by printing Auto ^rauttuSn f^Jrom CSte
          enter your Information end either man In or fax to Green Trw for procesdn^             'crms from the website.
                                                        Green Tree Servicing LLC
                                                                PO Box 6172
                                                        Rapid Ctty, SD 577094172

          Bill Payment Services
                                                 through e mHltary allotment process, or a third-party bill payment aervtoe
         (inciudino onnna banking servlcaa), please Inform your vendor or financial institution of the fbHowIng:
             • Your nine digit Green Tree Account #820127605.
             • Change of payee to Green Tree Servicing ac.
             • The new payment mailing address is;

                                                        Green Tree Servicing LLC
                                                               PO Box 7169
                                                       Pasadena, CA 91109.7169

         If you currently have future dated Pay By Phone payment(s) set up wHh Bank of America, these transactions were
         canceled upon transfer of servicing to Green Tree. If you would like to set up hrture Pay by Phone payments vrith
         Green Tree, ptooee oontaot our Customer Service I3epartment at 1-600443-0202.

         Loan Modifications
         If you are cunently In an active trial modification or have a modification review underway, this Information wfll be forwarded
         to Green Tree so H can continue the process with you. Please call Green Tree at 1-8004434202 after the (oan transfer
         dale ff you have questions about your modlficatfon.

         Payoffo
         Payoff checks sent vta regular roan,or via United States Postal Service overnight delivery, sent after September 15,
        2014, should be sent to the foUowfng address:

                                                       Green Tree Servicing LLC
                                                             Dapt CH 9052
                                                        Palatine, IL 600554052

        Payoff checks sent via UPS/FedEx/Alibome Priority Mall ,sent after September 15, 2014, should be sent to the
        firilowfng address:

                                                      Green Tree Servicing LLC
                                                           Attn: Payoff 9052
j                                                5505 N Cumberland Ave. Suits 307
                                                          Chicago, IL 60656



        RESPA TiDitsfer Letter, 12/14/2013                                                                          LTR417
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 41 of 85 PageID# 582




                                                                                                                               o
   Insuranco Loss Payee
                   ^S8 of your hontsownere insurance poBcy, and if appllcabte your ftood Insurance poiJcy, needs to
   be update to reflect Green Tree Servicing LLC as a loss payee. Ple^ have your Insurance agent update your
   policy with the infbmiatlon listed below. If your loan or line of ciedft is In a second lien position, In addition to the
   mortgagee clause below, your policy should also still have a separate mortgagee clause for the imder In the first
   lien position. Proof of Insurance can be faxed to 1^6-263-8962 or mailed to Green Tree Servidna LLC at the
   following address;

                                                  Green Tree Servicing LLC
                                                  Its affiliates and/or assigns
                                                        PO Box 979282
                                                     Miami FL 33197-9282

  Customer Service
  ^y questfons, complaints or inquiries you have regarding your loan may always be directed in writing to Green
                 Service Department at the beloMKeferenced address or by calling tha toU-fireo phone number at 1-
  800-643-0202, between 7:00 ajn. arrd 8:00 p.m. CST, Monday tttrough Friday and between 7:00 ajn. and IKX)
  pjn. CST. on Saturday. You can also access our website at GTServiclng.com 24 hours a day. The website aDows
  converdont secure access to your l»slc account Infonnatlon, and attowa you to make payments on your account
  obtain payoff quotes aiKl Insurance bifoimatton. The webdte vrill be available to you shortly after the servicing
  transfer day. You may also contact Green Tree by vwiting to us at the following address:
                                                         Green Tree
                                                        PO Box 6172
                                                 Rapid CHy, SO 57709-8172


  Green Tree has designated the following address where mortgage loan customers
  must send any Qualified Written Request, Notice of Error or Request for Information:
  PO Box 6176, Rapid City, SD 57709-6176

  Fair and Accurate Credit Transactions Act Notica - Wo may report information about your account to credit
  bureaus. Late payments, mteeod payments, or other dafaufta on your account may be reflected in your
  credit report
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 42 of 85 PageID# 583
                                                                                       iwwmvig ngiOTSQ ci«aim<i-Himu-nfiBCHj

                                             "muMmpeopi»ita»<a<I^ViJiuiniiii*ti)atjyqpeAp>»ttmBp|iiHad«yawytMo^i«|Biwfttf i&ICNm
      tsta
                                                                            jpg                                                 iwaWy


      ana                                                   ffKot^r         «na
                                                                                                                                WB*»g



      •W         /      f            SIHZra                                                   AX fllHHttH *1
                                                                                              /*\ OTW^/

              pa,fli,BByaa«t»|iBpca»w^pgw|WBap«awpi8)itt •aaaep«gtrajoXto«it}te»«jot»»Molpju<xi|np^
                                       •wji«<iu«CTWtfBtta^pwijrtaiqBq>ida»»»>tt«|j^>ti4iiuitt|w>ii^           ooBppnmMA"^
                                                                                                                          t^^toadpcn

                                  iwwjirq^^BwooiaoXpjsf^waosJeaBsn            jwAta"^         RtQjisoncgn^^/to             Xm
                                                                                                 ABdaidianeit|4h|Raraieff QIQlunaSSV
                                                                 9li^a9imigmp|ii4p{«|3ite}pisn««           misa—gf        ^
                                                                                       '^leadtMeiMsi                 Xbb
                                                                                                 inC«4mitoA<f»<J2 WQPDCnEDU
                        »iaw»W«»j»M"bd6*f      pamp«qoi«M<-mif^      "St ~~                   rmstttuvsn
       WMCWEpro TB®(SQ?32r»                  ^                                               t «8a8iONnH
                          ^             -MftA-MWowCAiffctfimi-y- p9tnai»It9^Xl»«»liafpQoXaa——
                 oeSTO SXiasaBSVSSVn'eatnOB 'OVOH ■HHAO? OS anwwflitmiinftuaoiiaBi. tapnytsfr
                                           ^^«T«yeeiifl6aiiqp»JMHqXbime8«otm»tAttdai4qs»»»6awx
         •eeuBR^ildisigaRim"— AMUiuujpuaii       uwuaqXisdbq j;
                                                                                   «P»ciiNooipMp!i«qoo!aRsW|tosi»ca««ll agiMmpMurl



             'Uilwiflfcqp}{(«o(dotsqocq«qi9«itii|q4rak«BiaeqiiMpHp^ 'nsR^ejitflnijmtnifmooieittOi wnnniyff u-w^ tfWViWa"^"
                                                                                  •ocwfeiwpitiqwBUppiHl tsmSTBSONmai''


                                                                                                                                        n




                                                                                         seAo/80          wrn'e             X
                                                                                         6o/io/eo         oo'tti'e          LXt
                                                                                         eoAo/«o          8t*9A0'e          9


    —atJSSS                 7m
                            5Bf       j!SSI «idSSSf
                                            tamUimKt               ptatey         "^1
                                                                                  pom          "i5w"~;?S55
                                                                                            nwmtruim^  p-S                 5335
                                                                                                                          i-^St

                              t     9S*0^e'89£, $            fi9*«X4'X9e •            60'€3S'60S $          S X66'8
                              t
             jaaaeeUmatpaU             WS^ptntiMAd
        A9^0Bn»a«anl                                          VMnJauCaiPHlii
             nCpKMiaeiiQL                                                                  taCntQavis                   ewteiCi
                                           Ml              tenMolettpiMMat               •pixMW«tiy«a           n«Q»aalpii»eu
                     ayrf.T
                     •'Pa PI                unsxAsd                   pasoBqg                                             flxva
                                                                                              2SHVID             ssfvimnsa
              9J8SPIU"                       pi<ra;                   lOttMBV                 zmm                      Tomv

                                                                                                  IWrMi e» A " 8S«iBape tgen
                                                 ocsio sxiasQBDvssvM ' wacnoH '<rooH tbaot os                             »«wivr
                                                              SZffilVH WnVHS 'AZ SniTO "l CFXOBVH                     ^(0»«<»ea
                                                                       B80& UEB '2a8S0&8 'SAZBa X«0 09 tninv
                                                                                  dHQO aSVDiaON 3K)(lIBflSN(]H           aoJipoao
                     sooe 'SI ilQff ana
                                                                                                      W6HS9CH
                                       n     u<muiwoav)K»{jaivaiMooviwTtr*^tCTjam>
                                       ivscj'iNapuffotoovBCKjaivaiNoovHaBr^tfii
                                              aaasoi3sia«>Ni(Dm-)a-HiuJi^fcKaa
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 43 of 85 PageID# 584



                         SEDSRAI.X&raS-lN-IENDIMG DlSC3L05URfi SIA
                                  (MADB1M00MPI3AWCg^WlHPHDSaALlAW>
                                                                                                     llLfENT
           UsiMSrsbn HOUEBRDGEUORTGAiK BANKERS
                     W2to6MA                      B«t« OTTtfifOS
                     HAROLOHARRiS
                     SKAUHAHARRiS
          IVqp«iyAd*aM]       60LOVBJ.RD
                              HODBNiMAOIsa
          B WMOticlwurnitjmiJttttaialtBfaUBa                          QlM^tiBnn bescd on conatst tRBta
          ANKUAL                        RBMNCB                         AMOUNT nHANCED                  TOTALOFPAYMBITS
          PatCeMTAGSRATE                CHARGE
          INyggelyourefetisie
          vttnynwi                      eenvaaMauaiMa
                                        HWMtoycrtuSw 181



                             B                                                                                 B
                            Aeoo«                 607B8&46                          241S8&99                       7492S0.T8
          YOUR PAYMBtffSCKEDtae W1LLB&


               38                  1881^3            OBHnODttS
                6                  2078.16           03RMJ2a08
              318                  2172A0            03AH/2000




         3 DQdAKD FEATURE:
         8 REQUIHS)DEPOSfn TlaiansalpcresmistntvdoMncatttetmottcoantYotfKiytnditepatiL
        H VARIABlfi RATE FEATURB: Yaqt^tadrittaVii^RfcBitePWttiifc ObdetBnstbouttlMVlBWIiRittffiiBwkmbtta
                                           PPO%tQM
           THBtNOEXiaTKEBOC MONTH UBOR
           ASraUfOlINTHSmLSTRKTJOURNAL


        SECURTTYINTERESTO Yaatnszwfogtceaiilivtniauib:
                                Q ihiSOOiliQrts'BpcrtYbdogptttQliMcd^            mlpnpoRjf yod(Iftidy own.
        PlUNQORRBCOimiNQFEESi             $880.00
        lATBCHARQBS       VaptyiMntbnantlim          iS 8iyBlita.yMwSbichtrBid8           88.63 /              %0(«M
                          pMtttptiKnfManttpttlduft.

        PREPAVMBm         ttjfen pay fifi yowban otftvi yea
                          y my              mydlsfit (itvetopsyvpsaglly. .
                          □ my                           te eattilsdteoritatdefpotcfitieaRmactoee.
        INSURANCBt                                   fiyf                                                 fT**V TUstosfl

                               Muwl fanTWifH     n RoodbiuuMa         y fttxinltolBtgefaaaoce Q tlfatuJMBCtpipelMuiaa

        A8SUIRPTI01I:     SecBtonIhwtmwBfhm
                          □ myf LJ my,«s6t»                             nay eet ecoMD (he Kaonte ef vQOr tan on the sil^arf tma.
        ftoM— i.M.liaM                                                    Jtitrtit. iMn twxwif   itiiim^hniX   tfcaatifwH.!.
        tgipinHroromippqprowgiagmniiBijw ppoiipynympgnniin^BnPHwmjmLUJifc




                                                                                      .       inaon PBTtante



        HAROLD
                                                                             SnJia^^U^
                                                                             MKARRfi
           Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 44 of 85 PageID# 585
    tKCUKuiNW                   isjLi «y:
    Jank of America, N.A.
    \.ttn Home Rofeodon Division; CA<^P15>^02>46
    100 NalloDal Way
    Hml Valley,CA 93065
    ^oan ^103222734              ,^SPACEABOVE TSISUNEFORRSCORDBR^S USB
                                     LOAN MODIFXCATION AGREEMENT
                                         Fixed Interest Rate Recorded
    /
   rhis Loan ModiAcation Agreement("Agreement"),effective on the date set forth below, between HAROLD L
    HARRIS,rv and SHAUNA HARRIS(the "BorTOwer(s)") and Bank ofAmerica,N.A.(Lender),amends and
   (uppJemcnts(1)the Mortgage,Deed ofTrust, or Deed to Secure Debt(the "Security InstrumenfO,dated the 15th
   lay ofJuly 2005 and in the amount of$264,256.92 and recorded on the 20th day ofJuly 2005 in Book No,36838,
   ^age No.275 os Document No.00116637 in the OfiQoial Records of Worcester County,in the State of
   vlASSACHUSETTS,and(2)the Note bearing the same date as,and secured by,the Security Instrument which
   iovers the real and personal properQf described in the Seourily Instrument and deAned dierein as in dre Tropcity*,
    ocaled at 50 LOVELL ROAD,HOLDEN.MA 1520.
                     \

                               See Exhibit A attached hereto and made a part hereof.
   .fray representations in Section 1 below continue to Ijp true in all material respects, then this ModiAcation
   ^greement C*Agreement") will,as set forth In Section 3 bolow,amend and supplement(I)the Mortgage or Deed of
   Trust("Mortgage")on the Property and(2)the Noto secured by the Mortgage,and any provious modiAcations to the
   Vlortgage and/or Note. Tlie Mortgage and Note together, as they may previously have been amended,are referred to
   is the **Loan Documents**. Capitalized terms used in this Agreement and not defined here have the meaning given
   :o them in the Loon Documents.
   I have received two copies ofdiis Agreement After 1 sign and return one notarized copy ofthis Agreement to
   Lender,S will retain the other copy ibr my records. This Agreement will not take effect unless the preconditions set
   fordi in Section 2 below have been satisAed.

  . My Representations and Covenants,             I oertliy,represent to Lender,covenant and agree:
    I am experiencing a Anonclal hardahlp, and as a result,(1)1 am In default under the Loan Docuroenta or my•
    deiauit is imminent,and(2)1 do not havo suiAcient income or access to sufQcient liquid assets to make the
^^^^monthly mortgage pfoononts now or in the near Aiuare.
          A. There has been no impermissible change in the ownership ofthe Property since 1 signed the Loan
             Documents. A Permissible chango would be any transfbr that tiie lender is required by law to allow,
               such as a transfbr to add or remove a family member,spouse or dome^c partner ofthe tmdersigned in
             the event ofa death, divorce or marriage.
          B. T have provided documentation for all income that I receive and I understand that I am not required to
             disclose child support or alimony unless I obose to rely on such income when requesttog to quaii^ fbr
             this Loan ModiAcation C'ModiAoation**)*
          C. Under penalty ofperiuiy, all documents and information that I(or any third party on my behalQ tove
               provided to Lender In connection with this Agreement,including the documents and information
               regarding my eligibility for the Program,are true and correct.

          D. r have made all payments required under a (rial period plan or loan workout plan.


         lowledgements and Frecondltioas to Modification 1 iraderstand and acknowledge that:
         A. If prior to the ModiAcation Effective Date as set forth in Section 3 below.Lender determines that any
    —         ofmy representations in Section 1 above arc no longer true and correct, or any covenant in Section 1
    —         has not been perfoimed, the Loan Documents will not be modified and this Agreement will terminate.
              In that event. Lender will have all ofthe rights and remedies provided by the Loan Documents; and

         B. I understand that the Loan Documents will not be modified unless and until(I)I return a signed and
              notarized copy ofthis Agreement to I.ender,(2)the Lender accepts this Mo^fioation by signing it, and
              (3)the ModiAcation Blfectlve Date(as deAned In Section 3 below)has occurred. I Anther understand
              and agree that Lender will not be obligated to modify the Loan Documents ifI fail to meet any ofthe
              requirements xmder this Agreement.
     Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 45 of 85 PageID# 586


The Modification. If all of my roprasentations in Section 1 continue to be true in all material respects and all
preconditions to the modification set forth in Section 2 above have been met,the Loan Documents will
automatically become modified on Januaiy 1,2013(the ^^Modification Effective Dale**). I understand that ifI
have failed to make any payments as a precondition to this modincation under a trial period plan or loan woricout
plan, this modification will not take effect. The Maturity Date will be: 1st day of August 2035.

    A. The modified principal balance of my Note will include all amounts and arrearages that will be past due
         as ofthe Modification Effective Date(including unpaid and deferred interest,fees, charges,escrow
         advances,and other costs, but excluding unpaid late charges, collectively,(**Unpaid Amounts^)less any
         amounts paid to loender but not previously credited to my Xx>an).The new prinoxpal balance ofmy Note
         will bo $327,167.13(the"New Principal Balance*^. I understand tiiat by agreeing to add the Unpaid
         Amounts to the outstanding principal balance,the added Unpaid Amounts accrue intwest based on the
         interest rate In effect under this Agreement. I also understand that this means tiynt interest will now
         accrue on the unpaid interest that Is added to the outstanding principal balance,vriiioh would not happen
         without this Agreement.
    B.   Interest at(he rate of7.0009^ will begin to accrue on the New Principal Balance as of 1st day of
         December 2012 and the first new monthly payment on tiie New Principal Balance will be due on 1st day
         ofJanuary 2013. My paymentschedule for the modified Loan is as follows:

         Interest at the rate or7.000^ will begin to accrue on the Interest Beating Principal Balance as ofJst day
         ofDecember 2012 at the yearly rate of(See Below Schedule), and the first new monthly payment on the
         Interest Bearing Principal Balance will be due on 1st day ofJanuary 2013. My payment schedule for the
         modilicd loan is as fbllovra:
                                                Monthly
                                              Principal and
                                                 Interest      Estimated Monthly                 Total
                 Interest       Type of         Payment         Bsorow Payment                 Monthly     Payment
     Months        Rate         Payment                             Amount*                    Payment*    Begins on
         27?     7,000%     Principal and     $2,402.27 $342.08 may adjust periodically $2,744.35           171/2013
                               Interest

         Ifescrow payments are collected by Lender,Lender may adjust such payments periodically in
         accordance with applicable law. Therefiire, my total monthly payment may change accordingly.
         The tenns in this Section 3.B, supersede any provisions to the oontraxy in the Loan Documents,and
         previous loan modifioatloiis including(but not limited to) provisions for an adiustable or Interest-only
         roto.
       Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 46 of 85 PageID# 587




    C. I will be in default ifl do not comply with the terms ofthe Loan Documents,as modified by this AgnmmenL

Additional Agreemcnta.               Lender and 1 agree lo the roUowing:
A. All persons,or their authorized representative(s), who signed the Loan Doouments have signed this
       Agreement,upless(I)a borrower or co-borrower is deceased;           the borrower and co-bonrower are
       divorced and the property has been transibrred to one spouse In the divorce decree, meaning that the
       yo\we who no longer has an interest In the property need not sign this Agmement(although the non-
       signing spouse may continue to be held liable for the obligation under the Loan Documents); or(3)
       Lender has waived this requirement in writing.
B. This Agreement supersedes the terms ofany modification,forbearance, trial period plan, or loan
       workout plan thai I previously entered into with Lender.
C. I will comply,except to the extent that they ore modified by this Agreement, with all covenants,
   agreements,and requirements ofthe Loan Doouments,including my agreement to make alt payments of
   taxes, insurance premiums,assessments,Bsorow Items/ impounds,and ail other payments,the amount
      of which may periodically change over foe term of my Loan.
D. The Loan Documents are composed of duly valid, binding agreements, enforceable in accordance with
      their terms and are hereby reafiObrraed.                                                                .
E. All t^is and provisions ofthe Loan Doouments,except as expressly modified by fols Agreement,
      remain In ftiU force and effect. Nothing in this Agreement shall be understood or construed to bo a
      satisfocdon or release in whole or in part ofthe obligations contained in the Loan Doouments. Bxcept
      as otherwise specifically provided in,and as expressly modified by,this Agreement,Lender and I will
      be bound by,and will comply with,all ofthe terms and conditions offoe Loan Doouments.
      I will pay to Lender on foe day payments arc due under the Loan Documents as amended by this
      Agreement,until the Loan is paid in lUll, a sum (the**Punds**)to provide for payment of amounts due
      for:(a)taxes and assessments and ofoer items which can attain priority over foe Mortage as o lien or
      encumbrance on foe ProperQr;(b)leasehold payments or ground rents on the Property,ifanjr;(c)
      premiums for any and all insurance required Lender under foe Loan Documents; (d)mortgage
      insurance premiums,ifany, or any siuns payable to Lender In Heu ofthe payment ofmortgage insurance
      premiums in accordance with the Loan Documents;and.(6)any community association dues,fees, and
       assessments that Lender requires to be escrowed. These items are called ''Escrow Items." I shall
       prompcly fiimlsh (o Lender all notices ofamounts to be paid under foJs Section       I shall pay Lendjer
      the Pun^ for Escrow Items unless Lender waives my obligation to pay foe Funds for any or all Escrow
      Items. Lender may waive my obligation to pay to Lender Funds fbr any or all Escrow Items at any time.
      Any such waiver may only be in writing. In foe event ofsuoh waiver,I shall pay directly, when and
      where-paj^le,foe amounts due for any Escrow Items for which payment ofFunds has b^n waived by
      Lender and,ifLender requires,shall Amiish lo Lender receipts evidencing suoh payment within such
—     time period as Lender may requite. My obligadou to make such payments*and to provide receipts shall
      for all purposes be deemed to be a covenant and agreement oontained in foe Loan Documents,as foe
      phrase "coveQant.and agreement"is used In the Ixian Documents. IfI am obligated to pay Esmw Items
      directly, pursuant to a waiver,and 1 fail to pay^e amount due for an Escrow Item,Lender may exercise
      Its rights under the Loan Documents and this Agreement and pay such amount and 1 shall then be
      obligated to repay to Lender any such amount Lender may revoke the waiver as to any or all Escrow
      Items at any time by a notice given In accordance with foe Loan Documents, and, upon such revocation,
      I shall pay to Lender all Funds,and in suoh tanovnia, that are foen required under tlds Section 4JP.
      Lender may,at any time,collect and hold Funds in an amount(a)suflicient to permit Lender to apply
      foe Funds at foe time specified tmder the Real Estate Settlement Procedures Act("RBSPA"),and         not
      lo exceed foe maximum amoxmt a lender can require under RESFA. Lender shall estimate the amount
      ofFtmds due on the basis ofcurrent data and reasonable estimataa ofexpenditures offViture Escrow
      Items or otherwise in accordance with applicable law.
      TTte Ftmds shall be held in an tnsfUu/ion whose deposits are insured by afederal agency,
      instrumentality, or entity(Including Lender,(fLender is cm institution whose deposits are so insured)or
      in any FederalHome Loan Bank. Lender shall apply the Funds to ptty the Escrow Items no later than
      the time specified under RESPA. Lender shall not charge mefor holding and applying the Funds,
      annually analysing the escrow account, or verifying the Escrow Items, unless Lender pays me Interest
      on the Funds and applicable law permits Lender to make such a charge. Unless an agreement is made
      In writing or applteablo teny rsqvtres interest to be paid on the Funds, Lender shall not be required to
         Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 47 of 85 PageID# 588
           pay ma any interest or earnings on the yunds. Lenderand 1 can agree in writing, however, that Interest
           shall be paid on the Funds. Lender shallprovide me, without charge, an annual accounting ofthe
           Funds as required by RBSPA.
           Jfthere is a surplus ofFunds held in escrarw, as defined under RESPA, Lender shall account to mefor
           the^cessf^s in accordance with RESPA. ffthere Is a shortage ofFunds held in escrow, as defined               ^
           under RESPA, Lender shall notify me as required by RESPA, andIshallpay to Lender the amount                  ( i
           neces.iary to make up the shortage in accordance with RESPA, but in no more than 12 monthly
          payments, ffthere is a deficiency ofFunds held in escrow, as defined under RESPAf Lender shall notify
          me as required by RESPA. andIshallpay to Lender the amountnecessary to make up the deficiency in
          accordance with RESPA, but in no more than 22 monthly payments.
           Uponjtament infull ofallsumssecured by the Loan Documents,Lendershallpromptly refund to me
          any Funds held by Lender.                                                                *•    j
      G. On and after AoModificaaon BlTeotive Date, and notwithstanding any other provision ofthe Loan
         Docume^,ifail or         ofthe Property or any interest in it is sold or transferred without Lender's
          K«          oonswt.
          by the Mortgage.    LenderLender
                           However,  may,atshall
                                             its option, requirethis
                                                  not exercise    immediate
                                                                     option ifpayment   in ftill of
                                                                              state or federal      allrules,
                                                                                                 law,   sumsorsecured
         regulations prohibit the exercise ofsuoh option as ofthe date ofsuch sale or transfer. IfLender
         excroiees this oprion.Tender shall give me notice ofacceleration. The notice shaU provide a period of
         not less than 30^ys finm the date the notice is delivered or mailed within which I must pay all sums
         seciffed by the Mortgage. IfIfell to pay these sums prior to the expiration ofthis period. Lender may
         invoke any remedies permitted by the Mortgage without ftnther notice or demand.
     H. On and a^r the Modlilcation EBective Date,Lender will allow the transfer and assumption ofthe
         ^an,including iMs Agreement, only to a transferee ofmy property as permitted under the Oam-St
         Germain Act, 12 U.S.C. Section 1701j-3. A buyer or transferee ofthe Property will not be pennitted.
         under any other circumstance,to assume the Loan. Except as noted herein, this Agreement may not be
         assigned to, or assumed by,a buyer or transferee ofthe Property.
    .I. On and after the ModUloation Elfeotive Date, any provision in the Note(or in any            or
        ^cndment to the Koto)that allowed for the assessment ofa penalty for ftill or partial prepayment ofthe
         Note,is null and void.                                                                    r r ^
     J. I will cooporate AiUy with Lender in obtaining any title endor8emenl(s),or similar title instuanco
        produot(9), and/or subordination agrconient(s)that are necessary or required by Lender's procedures to
        ensure thatthe modified mortgage loan Is in Ilrst-lien position and/or is ftUly enforceable upon
         modification. Under any olroumstanoe and not withstanding anything else to the contrary In this           *
         Agreement,ifLender does not rsoeive suoh title endors6ment(9),title insurance produot(s^, and/or                 ■
         st^tdination agreementCs),the terms ofthis Agreement will not become effective on tiie Modification
         Effective Dale wd the A^ment will be null and void. 1 will allow Lender to atlacban Exhibitto this
         Loan Modrfioation that will include a Legal Description,recording information oftise original security
        instrument, and any other relevant information required by a County Clerk's Office to allow for
        recording ifand when recording becomes necessary for Lender.
    IC. I will exMute such other documents as may be reasonably necessary either to(1)consummate the tgypiQ
        and conditions o'fthis Agreomeni; or(2} oorxeot the terms and conditions ofthis Agreement if an error is
        detected after execution ofthis Agreement. A corrected Agreement will be provided to me and this
        Agreement will be void and ofno legal effect upon notice ofsuch error. IfI elect not to sign such
        collected Agreement,the terms ofthe original Loan Documcsnts,or the most recent modified terms
        currently In effect, shall continue in Aril force,and the terms ofthe original X«oan Documents,or the
—       most recent modified terms currently in effect, will not be modified by this Agreement.
        Mortgage Electronic Registration Sj^tems,Inc.(**MERS")is a separate corporation organized and
— existing under the laws ofDelaware and has an address and telephone number ofP.O.Box 2026,Flint,
— MI 48S0i>2026,(888)679-MERS. ffthe loan has been registered with MERS.MERS(1)ha? only
  legal title to tiie Interests granted by tire borrower in the mortgage and acts solely as nominee for Lender
            Lender's successors and assigns,(2)has foe right:to exercise any or all ofthose interests,including,
—       but not limited to, the right to foreclose and sell the Property^ and(3)hasfoq right to take any action
        required oflender,including, but not limited to,leleasing and canceling the mortgage loan.
Ivi, If any document related to the Loan Documents and/or this Agreement is lost, misplaced, misstated,
        in^curately reflects the true and correct terms and conditions ofthe loan as modified,or is otherwise
        missing,1 will comply With Lender's request to execute, acknowledge,initial and deliver to Lender any
       documentation Kinder deems necessaxy. Ifthe original promissory note is replaced.Lender hereby
       {ndcmiiifioa me against any loss assoolated with a demand on the original note. Ail documents that
       Lender requests ofmo under this shall be referred to as the "Documents." I will deliver foe Documents
       within ten(10)days after I receive Lender's written request for such replacement.
             Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 48 of 85 PageID# 589

       As eviden           by th^r^gnatu^      beloWhe Borrower and the Lender agree to the foregoing.
                                                                                            loregoing.      v     y

         HAROlUD LHARKlsriV
                                                                                               Oato

       SHAUNA HARRIS
                                                                                                 I'Z.fL^ //-Z-
                                                                                               Date




      STATE Of
      County of

                                          Boforeme^ tT^Aer ^
                              dnt                                                   *r
        meCs)              ^bseribed to the within
                                                ^ instrument and acknowledged
                                                                 ofsatisfectory to me that to
                                                                                csvidence) he/shoAhey   exeouted
                                                                                              be the personfs^   the
                                                                                                               whose
     ^m hia/her/i^ authOTZ^ cap^tyCles). and that by hisAier/their signalureCa)onthe instrument the
      person(s). or onhty upon behalfofwhich the person(s)acted,executed                                              mo
      WITNESS my hand and official seal.                       Signature:
                                                                                                      OOMMONWtMlN OF MAI|AeKUIim
                                                                                                      MrCMinhrtto IVphM Motsti II.lOU
                                                       Do Not Write Below This Line                                                mM


                                THIS SECTION IS FOR DfTBRNAL Bank ofAmerica,N.A. USE ONLY
    By:
                                                                               Dated:


    STATE OF.
V^^^^yCounly of
    On                                  Before me.                          .Notary Public, personally appeared

   Person^ly known to mo,(or proved to me on the basis ofsadslhctory evidence)to be the person(s)whose
   name(s)i^are aubsoiibod to the within Instrument and acknowledged Jo me that he/she/they executed the
   same In hla/her/Uielr authorized capaoity(ie8>,and that by his/her/their signature(s)on the instrument the
   pcrson(3), or entity upon behalfofwhich the personCs)acted,executed the instrument.
   WITNESS my hand and offici^ seal.                         Signature:




           •< /« f f. \ •» .s   «       ^ MYU f4<>4K
           *• .*   « ".M. . » •
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 49 of 85 PageID# 590




  MINs 1002711-0000014787-4                                                               Loan Number: W26594SMA
                           Intere^Only ADJUSTABLE RATE NOTE
                        (SU-Momh LIBOR Index(As Pobtidted la Tha Watt Stnet Joumat)- Rate C^)




           Iw?                                                        CHANGES
                                                         UMITS THE AMOUNT     IN MV INTEREST
                                                                          MY ADJUSTABLE      RATEHATE
                                                                                         INTEREST AND
           CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE 1 MUST PAY.

                                                                                            Moawiehusatta
                                                                'C«yj                                           (3at,j
                         50 LOVELL ROAD, HOIDBN , HASSAGHUSSTTS 01520
                                                                  AMtm]

1.      BOjRRO!WBR*S mOMlSB TO PAY



I will J]^ all payments under this Note in the fbnn ofcash, check or xBoney etdor.
««lve                                                                                '«ii» N«C »y nmsftt ii»l «!«> i..ntia«I«,
2.     INTEREST

yearly^ of^6*200^^&le^ rate 1 will paya»stay
                                          ton amaom of PriBcipd ho. W Pidd. I will p., w.rt„
                                             diange in accoidanse with Section 4 ofcUs Note. .
                                       ^®                                                  » •ai I»y «»•'.'-e'"' a»d .ft« «.y
3.     PAYMENTS
       (A> Timo and Place ofPaymeats                                                                                                 r^
     I win make a payment on (he             iBt          day of cveiy mosdi, h^imnng on fciKPumipnRR 2, 2005
Befoxe the FixstPxinc^ and Inteceat Payment Due Date as described in Section 4 of this Note, my payment will      only
of the interest doe on die unpaid pzicdpal balaxtee of this Note. Theieaiter, I wfll pay prindpal aid interest by    a
payment every mondi as provided below.
      1 will nnlce my mosdily payments of principal and interest beginning on die First Principal       Interest P^fment Due
Date b5 described in Section 4 of this Note. I will make these payments every wKwtb timii 1 iiave paid all of the pTity^tpni wTfii
interest and aqy otber diaiges described below that I may owe under tUs Note.                paymnit wiU be oppUed as ofits
scheduled due date, and if the payment inohides both prinei^ and interest, it wHI be ^spiled to interest beXbre Princ^. R,
on AUGUST 1, 2035              ,l still owe eaunuM under this Note. I wiU pay diose ia AiU on **«*» date, which
is called the "Matnxity Date."
      IwiUxDakemymonllily payments at 60 OAK DRIVE, SYOSSET, NEW YORK 11704
or at a diilbrent place ifrecpnted by the Note Holder.
       (m Amotnit of My Initial Monthly nqnaents
       My initial montbiy paymsnt wlU be far die ammtnt of U.S. $1,281.33                         belbre the First Piind^ and
Interest Payment Due Date. thBreaftsr It wiU be in an amount soffident to rq>ay die princ^ and interest at the rate
detozmined as doscilbed in Section 4 of tins Note In sdbStsntiaUy equal installmsnts by the Maturity Date, tlio Note Holder
will notify me prior to the dots ofchange in monibly payment.
           Monthly Rftymaat Chanscs
    Changes In my montbly payment will reilect       in (he Ui^rid ismc^pal of my loan and in the interest rate that I
most ptQT. The Note Holder will determine my new interest rate and the changed amount of my monthly payment in
accordance with Section 4 of this Note.

4.     AXUU8TABt.B INTBRBSTRAT3S AND MONTHLY PAYMENT CHANGES
       (A)Change Dates
       Hie initial 6xed interest rate I will pay wiU change to an adinstable interest rate an the flm day of AUGUST,       1
2008 ,and the adjustable interest rale I wlU pay may diange on that day every aixrii month drersafter. The date on which my
ttririfti fixed interest rate ehar^es to an adtfnstablc inttacest rate, and each date on which my adHustable interest nte could
change, is caUed a "Change Date."
CONV

*8-4279 totig)
            Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 50 of 85 PageID# 591




                 O)Hie Tndry




        Tl«•JtS'lSSS  X«°!S
            CO ffllmtatfon oT Changes
                                                                         wlu ^OS..^ted«                  b.«d^
                 Bea>ieeadiQai«M Date.fteNeieHoMttwUicalculate my aewnuerotiattby addin. SIX «1D 200/loon
        yy^                   of      adfflliTO to             >S^>L of4w°^iSiMe^otem?5^Sf*iJ?®

        "^■ggygSt                               5!°y" wm b. .ho .«.> ao,... 0/w^SaffitTytS;.""
                                                                                          •"
                                                                                                                          «.  ». «d«.«,faMy
                                                                                                                          <0 «p^«.. «n«i-

                                                        gs:                        D«te wm ..t be grcta, .ha.       91200 » ortas thao
        ONE AND 000/1000                             pcxueoiagepoliiKs) ( ^^000                            i°^                  ^

       tested an                                                                                       "nooM of ny naw monoay paynegu

                                                                                                                 » « «.a.«. «» -Oa ata.



       Payo^Co^JTaSf^rMSfpSriSSSS                                                            ?! 'too'T
       5.       BORROWER'S RIGBT TO KRBPAY

                                     Ap«Payn«lnof^aI^yptrtofthe1l^|sdd|ttillc^p□l^slaownaaB•ltet^olP^w^M£-^^
iVV;   *K., ^ arontK If I make any ofber Paitial toepoyment,
       mm one                                        "* I must
                                                             «°y nwmily
                                                                 still makepayncms.
                                                                            eech lateray dan datoas n»y
                                                                                       payment      it be adVMCCd noinmore
                                                                                                             due b«^   me
       same ^grnnL I may make a Pull oraPaitlfll PfepaymiiMt at any riiiwi.
            Bif
            I—\ tills box
                      box is
                          is chcdml,320 prepayment
                             chrfkM, I have sotectcd penally win hehasdiazgedooa
                                                     a loan which                this loan.
                                                                        a picpayment   penalty. The Pxepaynmnt Penalty Addendmn
       attached hereto and marie a part hereof defines the texms of tbs piepeyzncnt penalty. I nstferBtaiul tiiat by agM'^g to pay a
       ptepayment poaalty I acsknowledge tint my Intexcst jam and/or ftes axe lower tihan titey would be witimnt a peepaymeet
       penalty.

       d.       ijOANCOARf^
                If a law,          qiplies to tUs loan and wMdbi sets maxtamm loan charges. Is finally Jmeipreteti so tbat the interest or
       other loan ohaxges collBcttd or to be collected in connection with this loan exceed tixe pemriweri limits, tbem (e^ any such loan
       charge daU be xednccd by die amonm necessaiy to xednce die cfaarge to ibe pnmnttcH Hnnt: and Q>) any snms aheetiy
       coliected from me t*int          p>>rmt«f9itt p^wttg   iii>         tt%««» Tite Note Bolder may choose to makn this refimd by
       xedttcing die Principal 1 owe under this Note or by ""**"^5 a dliect paymeoit to me. If a rcfimd reduces Principal, the reduction
   —   \tdUl be treated as a partial Piqayment

       7.       BORROWER'S FAIUnXE TO PAY AS REQDIRBD
                (A) Late Charges fte* Overdae Pnynjcats
   —            If the Note Holder has not received the foil amtnmt of any myontfalypaynnent by the end of         15                cairmdar
       daya after the date It is due. I wiU pay a late durgc t» the Note Holder. The amomu of the charge will be 3 . OOP » of
       any oventoe payznezu. of interest, doing the podod when my paymest la huezest only, and of pzixm^ial aud interest thereafter. 1
       will pay tins late charge praxapdy but only once on each late payment.
                (JB^ Ddboli
                Ifldonotp^diDfiillamonniofcachmondilypaymentondiedateitisdue. I wiUbeinde&mt.
                ^ ^2^dtiteti?^Nole Holder may send me a written nodcc tcdUng me that If 1 do not pay the                         ann^^ a
       certain date, the Note Holder may lequtae mo to pay immediately the fliU ototiI of                                                  m
       me interest that I owe on that amonnt. That date most bo at least 30 days alter the date on which the nodco is mailed to me or
       delivered by other means.

                                                      defiwlt, flic Note Holder doca not ioc|iiire am to pay ixmnedlaioly in fbll as described
       above, tixe Note Holder will stUllwve the ri^ » do so if I am in dofeult at a later time.



            V
             V^flM t
                M iMiei                                                   Pat* a «f a
        Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 51 of 85 PageID# 592




                 Paymsaot of Note Bolder's Costs and Sxpenses
      be edd*^to ro fe ti?                                                 "deeolbed ebove. tbe Note Holder wlU have ttw ilgbi to
      8.     Givum? OF NOTICES

      deUvJ^                                                                              ™"«•"» "Kdet.his Note will be eiya to
      Holder a notice of my               addtesa.                    P®*^ Address aibove or at a different address if1 give the Note
      wmto^to
      addteesSl                                                                                ttte Note
                                                                                «d*«•<=« to Section  3(A)Holder ooder
                                                                                                          abo«= or « adds Note
                                                                                                                       dilfaeat
      9. OPXJGAHOKS OFFERSONB TOID«B Tmjy NOTpff
      ■Ms N^r^„?fwr:^'?!^^.!£'!r..?;![F^
      Is also ohltoi^do
                                                                                        tddleated totep  eu of the htotetee. teade te
                                                                                                     raieq- oretrfoneiof thisNote
      surety or *^'*mn: of Ais Note ia oiaa nKKof^ m
      55^      ohder'Ssll^I^'ir.:^!!^^ n                                 itese obUgatlonSa Iscliullqg the obligations of a ffoaranlor,
                                                                                                        -nteNTSohter^ff^
      Tcqoired to pay aU of ttaoamonnis owed under                   8™«™ o'W together. Olns means Aatapy one of us may be
      10. I^AIVERS
                                                                                 the ^ of Presethntehi««! Notie, of DUaroor.
      the nshrto r.^ 'taNol?ffo!S,J^'S.SSrte^tr,S^                                                                 of Wsheeor- .»,««
      11. SBC0BEDNO1B




               If ^ or sqy part of the Tmpmy or any Interest in the Property is sold oar bans&ned (or If Bonower is not e
            nah^ person and a banefidal interest in BanowcBr is sold or txan^bned) ndtbont Lender's prior written
                  "®y require Immediste payxusot In hill of all sums sccuxed by this Security Ti«iiiii»MW- Kowever, this
            optlfm diall not be cauacdsed by Lender if soCh exerdse is prohibited by AppUcafals Law.
                 If Lender exercises this tquloiu Letidfir dbaU give Bonower nodoe of acceleration. The notice      provide a
            period of sot less Aan 30 days from the date the nodce Is givetk in accotdanne with              15 within which
            Botcower nmsi pay all sums secured by this Security lustramcnr. If Borrower fetia to pay ****«" stmis prior to the
            wcpliation of dds pcxiotL Lender may invoice any remedies posndtted by ttns Security &tfitinn»iit widurot Amber
            nodoe or demaiid on Bonower.




      WITNESS TBBHANDCS) AND SBAL(S> OP THE UNDBRSI(3NED.                                                             vte**ro to -


                                                                                                                                 (Seal)
                                                                                                                              -Bam>w«r
                                                        HAROLD      L.



_ -                                                                                                                           3^
              wrmour RECOUttSE
       HOMEBRIBOetflORTOAjE
                                                                                                                                 (SeaO
0Y"                   dtir-d^                                                                                                 -Borrower
                           J. TPSASURER


                                            pAYTOTOEOiajatop                   pavtoth? nwnHR OP
                                    tXUKnCmDBHClMELOAieiNC.                                                    ■
                                             wmKWrRECOUIISB                     cin»OWwS»W«Wi»«.II«<®S" Oiiitnat OiOyJ O
      cow                           (Mr                                               fiaMklA.8pecssr
      «-.«o,o4,o,                             wawiSraST          '-•••-a              toenetfngnirww
                                           Uniform Residential Loan Application
                         eon Q
                                                                                 npivn)utera»iot&
                                      nomtiMi         Qfimntfai                                             waawju
                                                                                RROdfUtO
             mmm
             c^aoinqianvAddreMUtrMitdt^                                                    pgEopiaaa^
            CT LOVELL RD.MI^BLVHMmnnt wn «w«..                                                                                     Ka.of Unttt
                                                                Qcetnuy]
           8EenoN4ijoac*um                                                                                                     Vosrfldtt
                                             QmtijeaBn LjOttvtomSS                             itVopanywubil;                  "
                          Sfetfw □ rnr rtn
                                                                                            [g3R5Sg«[i:feasay
                         QtqenlOest
                                                                                       jMCMoftsQrawnnonti poutfo'f
         JS^                               towrtBrfiaaaOttt JrafmotMam                     OuuflbbhcwnHHWai r*^tBiA ^^toboca^
                                                                   11
                         ssTIMftOO            SSMnUtO           I CMhitOuaCqttCcaao
          KAROLDHARKSaSHAUNAHMllis
         ^wuellkwnt^aa^,tw^PB^MlBfa^lB»»^^nlAMgp^B^tUaggaaa^p^3sqy— -                                                  fTy^geotl
                                                                                                                       P£RSSL»-
                         TrTTT                            M- BOJau^WE
         HAROLD
                                                                                                   HARR®^^
         CljWBTO m^2944^ ^WWfflHwa' 1^"^ ^i!«3wi-|TOS3S""                                                                          I'-'"
                                                                                                                       biilvAnMiO
                                                                                                                       a
        nu-aMkm|Brs.i,etty.itt»,ziltj4e*IWie                             iwtol Atinw ttuw. d*y, oWd, xari IjQbi
                                                              31
        GOUIV&LLRD
                                                                            59LCVELLRD
        KOUlSN,MAeiS20
                                                                            H6U>a(,a9Aoi620
                                                                                ****'''■ Tiflffr^nffUnrriMiiAtVriuti                       ~
        fioijoveaRD
                                                                           mUOVaLRD
        HotdofHUA 01920                                                    KoMoivllSA 01630
       FerBwrAd<wtthirt,cty,omo,ar| r'|c—
                                                                           wruiHWHiHiw         iai>Bamf|WBr
       »mi*aAMrmc7BBct»vtf| '"IBigEBifa^                                Ksm fi AMut e« ea|4)y»         Sir&eptov((t        tiiiaMI*
       ^A.BANXB                                       oma                                                                  2yiiu
                                                                           BjeWHOLBSALe
       SOOHAKOVERPtKE                                                      a08BB«y8t                                       SiaaJatt?*®*
       HOLOENtttAOtfiZO                               6                    TAUliroil.ttA 03780                             B
       snmeeaANfloeR                            sob^ktoz                   PAYROaASStSrANT                            fll08«n<O8S
      Ntsa 6 Addtua cf Daptovw ^ (Ml Etiffaysd        Beuitaeek)        Kmm ftAOten dCRVtom ^BtfTEttroyad              Mlb—•«
                                                          O3»M0l/D«
       TARGET STORES
       PAyROLLOSPT                                    •                                                                •
       830TURNP1KBRO
       W6aTBORfiUQtt.MAOlSai
                                                hmjummntimumM                                                   III—iWaiKtiWua**'
       MANADCR                                  B(l8<388v|428
      Nsma a A^dnt* of SoRpbytr 1^^ ES*tf Cn^ilaYw)   aatlee.w          Konoa/WtHM cf Bmilomn C.U todav«i
                                                      t                                                                •
      ftattttynucnYpe ef Suunm                 emmimilMmtciid           pesuaaAWiYPi Of Bwunn
      ftafcwmamtow i |           |    «/                            KmM<                                        fMaUHlntM IUm
      tonwi am       1     1 t f 11/          tamirtwunH—i»iipei««i»tia">>w<iwiiTn
                    hrWi'^
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 52 of 85 PageID# 593
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 53 of 85 PageID# 594

                                                                                                      modVH
         Bis                                                                                        t««w»wi

        fto
         SI'SMfitC     Ql'^'WDniiivu     e/rsMdk                        to'soti.K




         U-SlMt           QltMS




                                                   oriAiiioMBraHnTm

                                                          l@8ffi*=




        WiSBU



                                                  i2iBBZ58SR

                         omc
                                                           saNoamMs

                                                  wauSaffiJTCS




       00*(M}K

                                                           omtMsnsM
                                                          ■!9l»wWF»*e
        •w*aRKBn



                                                                                    SiffiSV



                                              wttlPgWIOBiyBltWaw^ ^1^




                                         mi»»ylliiHHiia

                                                                                                 ll«H<tl«t
                                                                                              inasQE^a^
      iFW                                iSin^i
     -mm             iPSSt               uwujiMmi
                                                                                                  nsBQ
                                                                   mm         mm



                                       stiaxHvsaovoitf on aoQiusnoH
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 54 of 85 PageID# 595




                                                                                        A                       □ □□□CH3BB
                                                                                             la
                                                                                                               IB BBBBDB □ □ J d|
                                                                                                   «»
                                                                                                   0
                                                                                              T
                                                                                              g    1           lODOOOBOBBi 1
                                                                                              «»
                                                                                             §
                                                                                              T
                                                                                                   40
                                                                                                   i
                                                                                                                                              12              liB
                                                                                                   €»
                                                                                                         l\ ijiji 11 I
                                                                               22
                                                                                                        |i| jIIiILs
                                                                                                        III                  !l
                                                                                             a     4i
                                                                                              i
                                                                                              yr
                                                                                                   e
                                                                                             CA    4»
                                                                               3

                                                                                              S
                                                                                              d
                                                                                              T'
                                                                                              V


                                                                                                   1    iiiilli iliflli
                                                                                              m
                                                                                            111^   a
                                                                                    IM        1    1
                                                                                                                                         pi
                                                                                    f|                                                                   II
                                                                                    n
                                                                                    I         a                                 1                        11
                                                                                             1                                      II
                                                                                                                                                                    ilDDQDi
                                                                                                                                                   1 1
                                                                                    3                                       3                                          3
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 55 of 85 PageID# 596




                                Continiiation ShaeiyRe^dential Loan Appfication                                 r\
                                                                                       ABaurtoNtoian
       to* tth WW'J.1 l^ll tw
       mm» m caagktf a. MUaM Im.
               to»B6ilew«rOI*                                                          is*w

                                   oufcWMB                                                    826594981

                                             lataxurtJSB aatasmm

       Crodltoc'a ziaoa                                 VaaSioa:     sagmaaJti H&ntag z«£ft        BalBBCO
       Afidross/City/State/Zlpcoda                                               so soy



       OAnaCOS/QBMB                           60Ulfi03$7a87Q78       *61.00       )3              *ao40.oo




       SH esavxcxiio                         529732676101?             SO.00      32               1600.00




       sszA pznuzoxaL svco/oz                 vsisoiaooaseooM        *s4.oo       aa              •uoa.oo




      asBC snr                               330000006336             47.00       ao               042.00




      flSBC 237                              975001047343             31.00       SB               730.00




      cBDS&fla&as                            33940403                 33.00       30               674.00




      SSBC 87                                010015026449             18.00      35                563.00




      nB-SABOBT                              938730117690             35.00      10                346.00




      uueia BBgMw                            163265537360073          10.00      17                171.00




      HPC - U6&                              4200103921             *141.00      57              *8066.00




      P8S 5BEHIB&                            4610078705070144         24.00      32                770.00


      *a.B. Zioani
      2CCBB0ZIS0 nan iiTwmm                  406189437             *1533.19                    *230083.87



      *1t.8. t0aai
      Gfossoias T.wnmTiB nasRoax. o 9000086487                     *599.00                      *57088.89




                                                                                                   I 7j|.^/f^
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 56 of 85 PageID# 597


                             •                                               •
                               Continiiation Shset/Residentiai Loan AppHcatloii
                                                                                     Aim Cm hum
                (■•M Itwi I M» Mtl OWt
       9«i t» aiOktt   ^ MMM l«t Eimoxio uMiazB
                l«k t (« ■«*«« « e tor c»l>imii>                                     taMrUMNMot
                                ssann. Bumzs                                            meBS492ai




       Credibor'a Kama                    account anaabor          gaynoiit Hoatho xoft        Balanco
       aSOxoso/citar/fltato^sipcoda                                          xo Buy




                                                    XOEALt         am.is                    a9407d.<l6




                                           '         'fMM«l4                 *   '           FbKnlCNN4>U« (rim
                                       MMIrntUMltMAfllOlSiHl^ts.
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 57 of 85 PageID# 598




            CONTINUATION SHEET/RESIDENTIAL LOAN APPLICATION
    Use Oiis cominoatlon Sheet if you              Borrower:                                                 Ageaycy OaseNmhben                       o
    need more space to complete the                BAROId? Ii. HARRIS IV
    Retddenfiftl t^an Application.
    Mark B for Borrower or C for Cb>               Co-Borrower;                                              Lender Cose Nuniben
    Borrower.                                      SHAUNA HARRIS                                             W265949NA




                                                                                                                                                      o




 Under Massachoseds statute. Mass GEN L Ch 184,Section.17B yon, the Boxxnwer, aze entftlcd to know the foliowing:

          1. niBzespoosIbUityoftheattorooyforOnLenderlstopTDteottheiidetestoftbeljondsr.
          2. You, the Boxzower, may at yonz own eacpsose,                            an attoxney of your own selection to rcpicscnt your
               interests in this transaction.

The(Qqjntnnnato eaqplrattou date of the Koto is AUGUST X, 2035

The sate ofinterest chargeti is                6.200

Please be aware diat as ofthe e^dxatlon date ofthe Note, we, fheLeader, may demand payment ofsaid Note, may xewzite
the Note by agreement at a szeatttr or lesser rate ofintemst. or may,by afireemaat. allow payments to be made on said Note
at(be same,or a leaser or greater rate ofjntetest.

 lAVaflitif Bo4eniaad that It li a Ftdetal crime foahlnhlo fey fine or Inpriaaoiasni, or both,10 iBundBatf oaka any fttto (titfimentt ccoeemlag aqy
 ofUtaaljleve ftctt ea applleefela oader tfee prsvlaloss ofTfele 18. Oofeed States Cods,SecUaa 1001.ctacq.
 Bomww                                                                       Co.8sm   Wor*B SisBatato    » t              Date t       1

                                                                                                                            nhdos.

MASSACHUSETTS CONTINUATtON SHeETyRSSIDEiniAL LOAN APPUCATION                                                     Ooofl1hgfc>6P!mmB Beo*49'tMa
rANNia MAC FORM lOOO/FReOPie MAO FORM OS                                                                                    wwtif»<toaamgto.com
0t/01/04
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 58 of 85 PageID# 599


                                                              Bk:40344Pg:2S
                                                                                          ((?32'2.-ZJ7^^

                                                                        Doc 10# 00010322Z734MN3S
       Blc40844em2S Oeo:ABU
       na«ieii tSi«s(mafe<iPu
                                    ASSIGNMENT OF lyiORTQAGE

          MorteaQO BadnmleResbtiaSon Syctems* Inc. actli^ solely as no(n!neefiM^KometftiBe Moftgsso Corp
          holder ola leN cdtaia morts^a
          From: HaicMLHanlsn/and Shouna Hards

          To: Mofts^ EtsdnrnzoRegislfBtlon Syslams.Inc. eeUng salety as nofnlaeefor Komabrfdgo
          MorfSB8e<^
          Dated: 40^18,2005




          property 81: SOLBtfaai8d;Hol<ten.Mft01S20

          forvalue reoahmd and other good and wduablQ consid^tlen paid au^gna said mertsssa and
          the note and claim secured thara!^ to:

          BankdFtowYoih'os'TnatsdiieftteCetfiflcstQholdBn               fnc^Assat^cfcedCertMos,
          Series 2(H)&AB4

          whose address(a 101 Baretoy Street, New Yorii. NY 10286

          InwdnaasvAtefGOtthasaldMoitDaga Eteetrordo Reoteliatkin'Systeffls.laa aotlng sol^as nomineefor
          Homehridse MoitgeBe Conik hasceusmlila aesl to be hereto efftcsd and thmre^wnte to1)0 efsned,
          Bchnowladssd and deOverad In Hs name ond'hahfllf hv ttwaiYKCwe.tsrvwBreTOff.[ts
              tsnneBwgggwfl' .heretoduly eulhortzad,eBadhiathfl)^ davof                               2006
                                                        set^ as nandoee far Homelufctue




                            TEXAS
                                               STATE OF
                            COLUN                                                             ,2008
         COUNTY

         Thmi                                                                                         CnSMi9MiP

                  iS]|^ina,lnaecCDgMte|yas                                            ^               jdOiofongQktg
         bwcionentto bo hb moadand deed in eueh       ^ibe bra McmdcCesd eYaCmtsaee5
                                                                        lsriiB(pino


                                                                    My-oofflfflisiloneimtm,

                            MyeMMmonSSm
                                  |                                       4- /9iSOoA)^*.                          ^
                                              *               3w                                         •        ir




                                                        610 103222734 D8 001 001
         Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 59 of 85 PageID# 600




                                                                                             WORCESTERDlEmcr
                After RecoidlnB Return To:                                                   REOISTBYOFDEEDS
                H0MEBR1D6E MORTGAGE CORP                                                     BECBIVED&
                60 OAK DRIVE
                SYOfiSBT, NEW YORK 11704                                                     BK          PQ..^
                Loan lAinibert ff265949MA                                                    TIME
                                                                                             DATE    -7 f 2.af
                                                                                             ANTHONYJ» VICaJOm^BBGBIBR


                                                                                             timeswmp
                                                    (Gpaoa Above This line For Reoordino O


                                                             MORTGAGE
                MINI 1002711-0000014787-4
                                                                                                                     02 00^      ■
                DEFINITIONS

               Words used in niultiple sections of dds doctunent are defined below and other words axe defined in. 3,11,
               13,18,20aDd21. Oeit^niulesregarding theusage ofwoxdsused in this docoment are also provided in Section 16.
               (A) "Security Ihstniinentf'iReaiis this docaxneot, which is dated JULY 15, 2005                      ,togedier
                with all Ridets to this dccament.
               (B) "BDiT0wer"i8 HAROLD L. HARRIS IV AND SHAUNA HARRIS
                                                                                                                                 r\

               Borrower is the inortgagdr under this Secnii^Instmnient.
               (Q "MERS"l8 Mortgage ElectiomcRegistiatiOA Systems. Inc. MBRSis a separate corporation thatis actng
               solely as a somiRee ftr Lender and Lender's snccessoia and assigns. MBRS Is die mortgageo under this Stoarity
               Instminent MERSis oiganlzed and existing under thelawsofDdawaze,and has an address and(elqdKine number
               ofP.O.Box 2026,Pfint, MI 485D1-2Q26,teL 679-MERS.
               (P) "Lender"is H0MEBRID6E MORTGAGE CORP


               Lender is a                                                                                          orgardzed
               and existing under the laws of NEW YORK
               Lender's address la 60 OAK DRIVE, SYOSSBT, NEW YORK 11704


               0^ "Note" means tliepiojnissoxy note rigoed by Bonower and dated JULY 15, 2005
               The Note states that Borrower owes Lender TWO HUNDRED FORTY-EICTT THOUSAND AND
               00/100                                                 DoIlax8(U.S.$2*46,000.00                 )ptnsinterest.
               Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full mit later ttian
               AUGUST 1, 2035
               (E) "Property"meansthe property thatis described bebw under the heading 'TmnsferofRighlsinthePtoperiy."
               (Q) "Loon"meansthe debtevMenoedby the Note,plusinterest,any prepaymentchaigesand late diaiges dne nsder
               the Note, and all snms doe under this Security InstinineiU, plus interest.



               Bonower Inhleb:
                                                                                                                                 O
               MASSACHUSETTS-Shoie FamQy^anRla Maa/Fireddls Mae UNIFORM INSTRUMENT•MERS Docflfagtb^lisraB aans49./S5r
               Form 3022 01/01                                   Page 4 of 13                              www.cfoemep/acom



MOOauaa l4«o
            Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 60 of 85 PageID# 601




I ^               (H) *'RifIer8" means oil Ridexs(o this Seci|iity bstnuneat(hat axe executed by Borrower. The fbllowfaig Bidets
                  are to be executed by Borrower [clieck box as applicable]:

                       ^ Adjustable Rate Rider                     Q Cbudomiiiium Rider                     Q Second Home Rider
                       D Balloon Rider                             D Planned Unit Development Rider         lil 0(her(s)[q^edfy]
                       D M Family Rider                            O Biweekly FomentRider                     Exhibit "A"
                  00 "AppllcableLow"meansan controlling applicablefederal* stateaDdlocals(8tntes,xegnIatloDS,ordinancesand
                  admiiilstrative rules and orders (ibat luve the effect oflaw) as well as all aj^Hcable final* non-appealable judicial
                  opinions.
                  CB     *'Comiiiuni^AssodaUon Dues*Pees» and Assessmoits"meansall dues* fbes,assessments and other charges
                  dial are imposed on Borrower or the Prop^ a condomliunm association, homeowners association or siinilar
                  oiganizatioiL
                  (K) '^eclxnnlc FbndslVaiisfer''meansany transfer offimds.other than a tiansacUonoxiginated by cfaecic* draft,
                  or ^milar paper iDStroment* vdilch Is initiated thfongli an dectroodc tetminal* telqthoniclnstniinent* computer, or
                  magnetic tape so as to oider,in^ct* or antfaorhB a financial Instittttlon to debit or credit an account. Such term
                  includes, but Is notlimited to, polnt-of-sale tiaosfeis, automated teller machine transactions, transfeis initiated by
                  telephone, wire transfers, and automated deaiingbonse tiaosfeis.
                  (L) "Escrow Bens" means those items that am described in Sectton 3.
                  (M) '^hflscdlimeonsProceeds^ meansai^ compensatioii,settlement,awaidofdamdges, or proceeds paid by ai^
                  third party (other than insmaoce proceeds paid under die coverages described in Section 5)for: 0)damage to, or
                  destruction of, the Properly;(U)condemnadon or other taldog ofall or any part ofthe Piop^;0^ conveyanceIn
                  lien ofcondemnadoo: or 0v)misrepresentations of,or ondssloDB as to, the value and/or condltltm ofthe Proper^.
                  ^ 'Mortgagelnsnrance"meansInsoiaiicepiotecllng Tenderagaink the nonpaymentof,ordefenlton,theLoan.
                  (O) "Periodic Paymait" means(he legnlaxly schedulfid amount due for 0)principal and interest under the Note,
                  phm(IQ aiqr amonota imder Section3ofthia SecQiity IhstnuneDt.
                  (E) "RBSPA" means the Real Estate SbtdementProcedures Act(12U.S.C §2601 et seq.)and its ingilementing
                  regulation, R^ulationX(24 CJJL Part3500),as they might be amended fipomtime to time, or ai^ additumal or
                  successor legidatbn or mgolalion that governs the sanm subject matter. As used in dds Security histrument,
                  '1RB5PA"iefef8 to aUxeqnIimneats and mstilctitms thataminqiosediajegaxd to a 'federally lelatedmoxtgage loan"
                  even if the Loan does not qualify as a 'federally related mortpgeloan'under RBSPA.
                  (Q) "Successor in Interest ofBorrower" means any paify(hat has taken title to the Property, whether or not that
                  paify has assumed Borrower's obligations under the Note and/or this Secorify Instrument

                  TRANSFER OF RIGHTS IN THE PROPERTY

                  Tliis Security bistrument secures to Lenden (D the f^yxoent of the Loan, and all renewals, extensions and
                  modlficafioiis of the Note; and OQ the pexfonnance ofBonower's covenants and agreements under this Secmily
                  Instrumentand tbo Note. POr this purpose, Bonower does heiiriiy mortgage, grant and convey to MERS(solely as
                  nomiQee forLender and Lmidefsaiccessois and asslgiw)and to the successors and assigns ofMBRS,wlOi power of
                  sale, the fbHowiug described propeity located in(be
                                                                    COUNTY of WORCBSTBR
                                  [lypeorReeonUi^JiJiiidietiQfil                     P^amteofRmnllosJttritdlctionl




                  Bonower loillah:.iua"
                  MASSACHUSETTS-Stngle FamSy-Fannls Maa/Reddla Mao UNIFORM INSTRUMENT - MERS DocM^efimEO 80cy649»tm
                       S02201/01                                              2 of 13                              vmi/w.doemai^eom




 SS0002688SXtlO
           Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 61 of 85 PageID# 602




                 SEB LEGAL DBSCRIPTIOKf ATTACHBD HERETO AND MADE A PART HEREOF A8                                                      rs
                 EXHIBIT "A".




                 wiiich currently lias the address of 50 IiOVELL ROAD
                                                                                         (Sutdl

                                     HOLDEN                            .Massachusetts       01520            (Tzoperty Address*^:
                                         ICt^]                                               IZtpCodel

                       TOGETHER WITH all the unproveinenis now or hereafter erected on the property, and all easemenis.
                appurtenances, and fixtures now or hereafter a part of the property. All replacementa end addldons shall also be
                covered by Ibis Secnilty Instronieiit All ofthefbtegoing Isitftned to ro this Security Instninrentas the "Property."
                Borrowerunderstandsand agreesthat MBRSholdsonly legal title to theinterestsgrantedIty Bonowerin thisSecurity
                Instnunent. but.Ifnecessary to coniply vnth law OFCostorn. KfflRS(as nominee fbrLender and Lender's successors
                and assigns)has the right: to exercise any orall ofthose Inteiests.inclndbg,but notlimited to.theligbt to finedose
                and sail the Property; and to taheany acdonxeqnlied ofLenderincluding,bntnotlimited to.ideasing and cflncellng
                this security Ihstiument
                       BORROWER OOVENANTS that BorrowerislawfiiBy seised ofthe estate hereby conveyed and has the right
                to mortgoge. giant and convpy the Property and that the Property la tmencmnbeied. excqpt ft>r enciimbtanees of
                record. Boirowerwaiiaiit8andwiIIdei)^geoeiaUytfaetItletothePxopeityagafaista]lclaiiKaiuldemand8.sobject
                to aity eocumibiances ofrecord.
                      THIS SECURITY INSTRUMENT combines udform covenants fbrnatiomii use and non-imiftmn covenants
                with limited vaiiatzons byjurisdiction to oonstitate a uniform security instniment covering real property.

                       UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows;
                       1. Payment of Principal,Interest. Escrow llens»nupayiiient Charges,and Late Charges. Borrower
                sballpay wlien due the principal of, and inieitst on. the debt evidenced by the Note and any prepaymentcharges and
                late dharges due under tlwNoto. Borrower diall also pay fimds for Escrow Items pursuant to Section 3. Payments
                due under foe Note and this Security Instrument diall be made In U.S.currency. However,if any check or other
                instrument received by Lender as paymentunder foe Note or this Security Instnunent isletmned to Lender unpaid,
                Lendermayrequlrefoataiiy or all subsequent payments due under the Note and this Security Instnunentbe madein
                one or moreofthefollowingforms,assheeted byLenden(a)cafii;(b)money order,(c)cer^ed dieck,bankcheck,
                treasurer'schecker cashier'scheck,provided anysucb check is drawniqMmaninstitution whose dqiositsareinsoied
                by a federal agen^,instruinentallty. or entity; or(d)Electronic Funds Tiansfor.
                       Paymentsare deemed received by Lender whenreceived at the location designated in foe Note or atsnch other
                location as may be designated by Lender in acconlance with the nodce provisionsin Section IS. Lender may reinm
                any paymentor paidal payment ifthe paymentorpaitial payments are insnfOcieot tobxing foe Loancmxent. Lender
                may accept any paymem or partial jmyment insufficient to bring foe Loan current, without waiver of aity rights
                hereunder or prejudice to its rights to refose such payment or partial payments in foe fotnre. but Lender is not
                obligated to apply such payments at the time such payments are accepted. If each Periodic Paymentis applied as of
                itsscheduled doe date. thenLenderneednotpaylDterestonnnappliedfoDds. Lender may bold such unqpUedfonds
                until Boixowermabes payment to bring the Xjoan current IfBorrower does not do so within a reasonable period of
                lime. Lender shall either apply such Amds or return Ihem to Borrower. Ifrut applied eadier, sodi ftmds wOl be
                applied to the outstanding ptindpal balance under foe Note Immediately prior to foreclosure. No oiiaet or cldm

                Bonower loUlalB:
                                                                                                                                       O.
                MASSACHUSETTS^tnfile Famny-Fannle mUFttim Mae UNIFORM INSTRUMENT - MERS OocflfogteeROBB eoi>S43.t3S2
                Form 3022 01/01                            Pago 3 of 13                         wmewitfoeoiMj^oom



Uh$OOjiBB3ICS
           Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 62 of 85 PageID# 603




                which Borrower might have now or in the fiitore against Lender shall relieve Bonowet from maldng payments due
                under the Note and^Secnrity Instrument or perfocodng the covenants and agreements secar^ by this Security
                Instrument.
                      2. Applitmllon of Bayments or IVoceeds. Bxcept as otherwise described in this Stetion 2, all payments
                accepted and applied by Lender shall be applied in the following order ofpxiority:(a)interest due under the Note;
                (h)principal due under the Note;(c)amounts daeunder Sections. Such payments shall be applied to each Periodic
                Paymentill the orderin vdiidi it became due. Any lemaiidog amoimts shall be applied fitst to late charges* second
                to sioy other amounts due under this Security Instrument, and(hen to reduce(he principal balance of the Note.
                     If Lender receives a paymentfrom Borrower for a delinquent Periodic Payment which indndes a sufficient
                amount to pay aigr late charge due, tite payment may be applied to the ddlnqoent paymentand the bte diarge. If
                mote than one Poodle Payment is outstanding. Lender may apply ai^ payment received fom Boixower to the
                leptorment of the Periodic Payments if, and to the extent that, eadipaymeiit can he paid in M. To the extent diat
                aiQr excessesdsisafter thepaymentis applied to the foil paymentofone or morePeriodic Payments,such excess may
                beapplied Co scy latecharges due. Vohmtary pr^ymentsriiallbe qqtlied first Co ai^ ptepsymesiicharges aid then
                08 described in the Note.
                      Any application ofpayments.Insurance proceeds, or MlscellaneoiisProceeds to principal due underihe Note
                riiall not extend or postpone the doe date, or diange the amount,ofthe Periodic Payments.
                      3. PbodsforEscrow Items. Bonower shall pay to Lento on the day Periodic Payments are dueunder the
                Note, untn the Note is paid in foil, a sum(the Tuuds*^ to provide for payment ofamounis doe for:(a)taxes and
                assessmeitts and other items which can attain priority over tl^ Security fostmmencas a lien or encumbrance on the
                Property;     leasehold ^yments or ground rents on the Property,If any;(c) premhims for any and all fosnprnce
                lequliedlty LenderunderS^tionS;and        Mortgage fosorancepiemiuins,ifany,oranysums payable by Borrower
                to Lender Jnlieu ofthe payment of Mortgage Insurance pxemlu^in accordance with foe provisions ofSection 10.
                TheseitemsaxecaBcd"Escrow Kerns." AtoriginatloiiorataitytiineduringtheteiinoffoeLoaB,Lendermayiequiie
                that Qimmunlty AssodationDues,Pees,end Assessments,ifany,be escrowed by Borrower,and such dues,foesand
                assessments sli^be an Escrow Item. Borrower shall inomptly fornish to Tender all notices of anwunte to be paid
               under tids Section. Borrower riiall pay Lender the Funds for Escrow Items unless              waives Borrower's
               obligation to pay the Fundsforany oran Escrow Items. Lender may wsive Borrower's obligation to pay to Lender
               Pondsfor any orallBscxow Itemsatany lime. Any such waivermayonlybein writing. In theeventofsudi waiver.
               BorrowerSh^pay directly, vfoen and where payable,foe amoimts due for any Escrow Tteme for which payment of
               Fdndshas been waived by Lender and,ifLento requires,riiaU fornish to Lmtderreceipts evidencing sochpttyment
               withinsuch timeperiod asLender may requiie. Borrower'sobligation to mahesochpaymentsand to provide receipts
               shallfor all purposes be deemed to be a covenant and agreementcontained in foisSecurity Instrument,asthe phrase
               "covenant and agreement" is used in Section 9. IfBorrower is obfigaied to pay Escrow Items directly, pfaisuant to
               a waiver,and Boixowerfoils to pay the amountduefor an Escrow Item,          jogy eseidse its rightsunderSection
               9 and pay sudi amount and Borrower riian then be obligated unto Siection9to repay to Tmiiftr such amount.
               Lendermay revoke(he waiver as to any or all Escrow Items arany timely a tmtf given in ymwranrf     Section
               IS and,uponsi^ievocatioii.Borrower riial!pay to Lento all Funds,and in such amounts, that are(hen required
    —          under this Sections.
                    Lender may, at aity time, collect and hold Funds in an amount(a)suffirient to peznut Lender to ^ply(he
    ~          Funds at the time specified undn BBSPA,and(b) not to exceed the maximum amount a leiUler can lequfae under
    —          KBSPA. I.ender S^ll estimate the anxnint of Funds due on the basis ofcunmit data and reasonable estimates of
               expenditures offotuie Bsciow Items or otherwise in accordance with Aiqplicable Law.
                      The Funds riiall be hdd in aninstitution whose dqwsits axe insured by o ftdeial agency,instrumentality, or
    —          entity(mduding Lender,if Lender is en institntion. whose deposits are so msnred)or inaity Federal Home Loan
               Bank. Lendershatlapply the Funds to pay the Bserow Items no later than the time rpeeified untoKBSPA. Lender
               shall not charge Borrowerfor holding and applying the Funds,arumally analyzing die escrow account,or veiitying
               the Escrow Kerns,unless Lender pays Borrower Int^est on(be Pttnds and AjpUcable Law permits              to make
               sodi a diaxge. TIsless an agxeemeotis made Jn writing or Applicable Lawieqaixesinlttest to be paid on the Ponds,
               Lendershallnotbe required to pay Bonowerany interest orearnings on die Ponds. Borrower and Lender can agree


               Bmiowar hddab:

^              ^SSA^itiSERS-Single Fsnnly-Fsnnfe Mae/Fredifle Mae
               Ponnaoaa 01/01
                                                                  UNIFORM fHSTRUMQir - MERS OoeftfsgibCDasDms
                                                              PaOo4ef13
                                                                                                              sooajMsn
                                                                                                     www.ifocmagh».oom



M«V0>iTHo4Jm
               Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 63 of 85 PageID# 604




                 in writing, Jiowever,(Iiat interest sliall be paid on the Ponds. Lender diall give (o Borrower, wititooi cliaige, an
                 anmial occoonting of(lie Funds as required RBSPA.
                        If tbeie is a surplus ofFunds held in escrow,as defiired under RBSPA, Lender^1account to Borrower for
                 dieexcess fondsinaccordance with RBSPA. IfthoreisadioitagoofFundsheld in escrow,asdefined under RBSPA,
                 Lendershall notify Bozrowerasiequixed by RBSPA,andBnrmwernfaflllpay tn t-enHftrihftanvimiflyff^yny mflisft
                 up die diortage hi accordance with RBSPA,butinno more      J2isonthly payments. Ifthere is a defideiicy of
                 Funds held in escrow,as defined underRBSPA,Lender diaU notify Borrower as icqdxedliy RBSPA,and Borrower
                 SItali pay to Lender the amount necessary to makeup the deficaen^in accordance with RBSPA,butin no more dian
                 12 xttonilily payments.
                        Upon payment in foil of all sums secured by this Secutify Instniment, Lender sball promptly refund to
                 Borrower any Funds held by Lender.
                        4. Cliariges) Liens* Bonower Aall pay all(axes, assessments, charges, fines,and impositions attributable
                 to the Property whicli can attain priority over this Security lostnment,leasehold payments or ground rents on die
                 Property,ifany, and Commimify AssodadonDues, Fees, and Assesanents, if any. To the extent that these items
                 are Escrow Items, Borrower shall pay them in the manna provided hiSection 3.
                       Borrower shall promptly dischaxge any lien which has priority over tills Security lustrumeniunless Borrower:
                 (a)agrees in writing to (he payment of(lie obligation secured Vy the Hen Ina manner acceptable to Lender,hut only
                 so Jong 08 Borrower Is performing such agreemeot;(b) contests the lien in good faith by, or defends against
                 enforcementof(helienin,legal proceedings whichinLeoto'sopiidoiiopemte to prevent the enfoxcemsnlofthe lien
                 while tliose proceedings are pending,but only untilsuch proceedings an concluded; or(c)secures fiom the holder
                 of(he lien an agreement satisiactoiy to Imider snboidinating the lien to this Snmiity fostrnment. If Lender
                 deteimiites that any part ofthe Prop^is sulyect to a lienufeidi can attain prioiify over this Secuiify Instrument,
                 Leader may ^ve Borrower a notice Identifying the lien. Witiun 10 days of the date on which that notice is given.
                 Borrower^11 satisfy the Hen or take one or more of(he actions setforth above in(his Section 4.
                       LenderoxtyrequiieBoxrower to payaone-thnechargeforaxeal estate(ax verification and/ori^rting service
                 used by Lenderin connection with(his Loan.
                       5. l^perty Insuiiuice. Boxrower shall keqp the Inqtrovameiita now exirtiiig or hereafter erected on the
                 Property insured against loss by fire,haaaids indnded mdiin tiie term "extended coverage,* and any other haiaids
                 inchiding,but not limited to,eartiiqnakes and floods,for whtcfa Lender lequixesinsmance. Thisinsurance rtiaU be
                 maintained in tiie amounts ^hidiiig deductiblo levels) and for die periods tiiat Lender reqohes. ^What Lender
                lequliespursuantto the pteoeding sentences can change during flie(ennofthe Loan. The insoiaiicecarderproviding
                (heinsuitmceshallbechosentq^Borrowersntiiect to Lender'sdghtto disapprove Borrower'schoice,whidirightdiall
                 sot be exercised unzcasonably. Lender may requiro Borrower to pay,in connection with(bis Loan,dther:(a>aoiie-
                 time cbaTgeforflood zone determination,ceitl^tionand track^ services:or(b)a one-timecha^eforflo^zone
                 detenmnationand certifiration rervices and subsequentdiaigeseaditime remt^pings orsimilardianges occur which
                 reasonably might afiect such determination or ce^cation* Borrower diall also be xe^nfiible for the payment of
                aiQr fees In^sed by the Federal Bmeigem^ Maro^ement Agency in connection with(he review ofany flood rone
                determination resulting fiom an objection by Borrower.
                       IfBorrower fdls to maintain any of(be coverages described above,Lender may obtain insumnce coverage, at
                Lender's option and Borrower's mqpepse. Lender is under no obligation to purchase any particular type or amount
                of coverage. Therefore, such coverage shall cover Lender, but might or ndgbl not protect Borrower, Borrower's
                equity in(lie Property,or(he contents of(faeProperfy,agdnrtaiiy risk,hazard orlieibflity and might provide greater
                 or lesser coverage than was previously in effect. Bcixower admowledaes that the cost of the InsQiauce coverage so
                obtained imghtagnificantiy exceed tiie costofinsurance tiiat Borrower could have obtained. Any amounts didmxsed
                by Leuderunderthissections diaUbecomeadditional debtofBorrower secured by this SecuiifyInstrument. These
                amounts diall bear interest at the Note rate from the date ofdisbuisemmu and shall be payable, with such interest,
                upon notice finom Lender to Bonower requesting payment.
                      All insurance polides required by Lender and renewals ofsuch policies shall be subject to Lender's right to
                disapprove suchpoUdes,shall include a standard mortgage clause,and shall name Lender as mortgagee and/or as an
                odditionalloss payee. Lender diatl have(he right to hold(he polldes and renewal certificates. IfLender lequhes.
                Borrower shall promptly ^ve to Lender all zecdptscfpaidinenihims and renewal notices. IfBorrower obtains any


                               ,=|4W
                 Bonower loitials. * .-

                 MASSACHUSETTS-Sinoia Famtiy-Fannla Mae/Freddie Mac UNIFORM INSTRUMENT - MERS ttocliaaffteeB^UBSB soo^fss2
                Fcirn 9022 01/01                                . Page 5 of 19                                  www,doenagfo.com



tiiOtOlMaaSt
           Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 64 of 85 PageID# 605




                 foin ofinsQiancft covoiasei not otherwise lecpiired by Lender,for daouse to, or destruction of, die Properly,such
                 policy diall include a standard mortgage clause and shall name Lender as mortgagee and/or as an additional loss
                 payee.
                       lafheeyentoflosStBonowerahallgivepiomptnoticetD tbeinsurancecairierandLettder. Lender may make
                proof ofloss if not made pion^iOy by Booower. Unless Lender and Borrower otherwise agree in. writing, any
                insurance proceeds, whether ornot thennderhtiog insurance was required by Lender,shall be applied to restoration
                or iqiair of the Proper^,if the restoration or n^ir is economically feasible and Lender's security is not lessened.
                Uttring snchrepair and restoration period,Lender diall have theri^ to hold smdi insotattoe proceeds until Lemicr
                lias had an oppoxtnnity to inspeet such Property to ensnie the       has been completed to Lender's satisfection,
                provided that such In^tion shall be undertaken pron^tiy. Lender may disbarse proceeds for the repairs and
                restoration In a single payment or In a series ofptogress payments as the work is congileted. Unless an agreement
                is made in writing or Applicable Law requires interest to be paid on such insurance proceeds. Lender shall not be
                required to pay Bozrowerai^inteiestorearningsonsnch proceeds. Feesfbrpnblicadjusteis, or otiier third parties,
                leteined by Borrower shall not be paid out of(be insuiance proceeds and shall be the sole obligation of Bouower.
                IftheiestoiationoriqjidrisnoteconomicalfyfearibleorLender'sseemly would belessened,(heinsurancepioceeds
                sballbeq^ed tothesumssecniedby tiusSecori^ Inslroment, whether ornotthen dne, with(he excess,ifany,paid
                to Borrower. Sttdiiosmaoce proceeds shall be cqq^lied in(he order provided ibr inSc^n 2.
                       IfBorrower abandons the Property, Lender may file, negotiate and settle aity available hisuianoe ctflW and
                related matters. IfBorrower doessmtxeqtond within 30 days to a notice fioom Tt^ndfr that the           carrier has
                ofibred to settle a claim, UienLender may negotiate and settle the claim. The 30-day period will begin when the
                noticeis gtveiL hieither event, or ifLender acqinres die Property under Section22or odierwise. Borrowerhereby
                asrigns to Ijender(a)Borrower's rights to any Insmance piooeeds in an amount not to exceed the amounts nnpsid
                under the Note or this Stenrity Instium^t,and(b)any other ofBonower'siigbts(other ^an the right to anyidhnd
                of uneaaed prendnms paid by Borrower)under all insurance policies covering the Property, Insofer as such rights
                are applicable to tite coverage ofthe Property. Leader may use the insunuice proceeds either to repair or restore the
                Property or to ptQr amounts unpaid under the Note or this Security Instrument, whether or not then dne.
                      6. Occupancy. Borrower riiall oocqty, establlrii, and use the Prope^ as Borrower's princ^ieside&ce
                wititindo daysafier dm execQtionofthisSecurity hstromentand riiallcontinue to occqpy the Property asRmower's
                principalreridencefbratleastoneyearafeer the date ofoccopaney,unless Lender odierwise agreesin writing, which
                consentshall notbe unreasonably witliheld, or unless extenoatfaig drcomstances exist which are beyond Borrower's
                control.
                     7. fteservatioD,Maintenance and Protection of(hePmopertyj Inspections. Borrower shall not destroy,
                damage orImpair(he Property,allow(he Property to deteriorate or commit waste on the Property. Whether or not
                Borrower is riding In the Piapeity, Borrower shall maintain the Property m order to prevent the Property from
                deteriorating or decieasiog in value due to its condition. Unless itisdeteimiiiedpuisuant to SbctionS(batrepakor
                restoration is not economically feasible, Borrower shall promptly repair(he Pn^rty if damaged to avoid fintiier
                deterioration ordamage. Ifinsuianceorcondemnationproceedsdrepridmeoimectionwitlidamageto,orthe tatting
                of,(he Property, Boirower shall be lesponsilde fer re^ug oriestoring the Property only if Lender has rrieased
                proceedsibr80^puiposes. Lender may dlrimrsepro^sfer(be t^airsand restoration in a single paymentorin
                a series ofprogress pyments as the work Is conqileted. Ifthe JnsniBnce or condemnation proceeds are notsnlBcient
                to repair or restore the Property,Borroweris not relieved ofBorrower's obligation fiur the completion ofsochi^ir
                oriestoration.
                       Lender or its agent may make reasonable entries upon and inqiectioiis of the Ptopecty. Ifit has reasonable
                cause. Lender may inject the Interior ofthe improvements on the Ptopetty. Lender riiall give Borrower notice at
                the time ofor prior to sndian interiorinspection spedfying such leasomble cause.
                      8. Bomower's Loan Application. Borrower shall be in defimlt if. during the Loan application process.
                Borroweror any persons orenUtiesacting at thedixectionofBoirower or with Bonower's knowledge orconsent gave
                materialty felse, misleading, or inaccurate intbrmation or fitotexnenis to Lender(or felled to provide Lender with
                material intbnnation) in connection with (Ite Loan. Material npresentntioDs include, but are not limited to,
                repiesentatlons concoming Borrower's occupancy of the Property as Borrower's pxindpal leridence.


                Bonower htitiob:

^               MASSACHUSETTS-Sinole f^y-fannb Mae/iVeddio Mao UNIFORM INSTRUMENT - MERS OocSfesfefStenae 80(W9-tiS2
                Form S02201/01                                     PaQoSoflS                                    www.dcemagja.torn



MOOaasamtftan
              Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 65 of 85 PageID# 606




                         9. Protection of Lender's Interest in tbe Propaiy and Rights Under this Security Instrument If(a)
                  Bonower ihils to pciibzm the covenants and agieements contained in this Security Instinm&nt.(b)there is a legal
                  proceeding tliatmightrigniricaotly afiectLender'sinterestInthePropertyand/orrightsunder this&^lyInstrument
                  (such as a proceeding in banhniptity* probate,for condemnation or for^tnre,for enfoicement ofa lien which may
                  attain priority over this Security Instrument or to enforce laws or reguiattons), or(c)Bonower has abandoned the
                  Property, then Lender may do and pay for whatever is reasonable or appiopz^ to protectLender'sinterest in(be
                  Property and rights under tlus Security Instrument, including protecting and/or assesang the valhe ofthe Property,
                  and securing and/or repairing(he Property. Lender's actions can inohide,but ate notlimited to:(a) paying anysums
                  secured by a Hen wliicli has priority over this Security Instroroent;(b)appearing in court; and(c) paying reasonable
                  ottomtys'fees to protectitsInteresthi(lie Property and/or rights under thisSecurity Bisoiunent,including its secured
                  position In a banbuptty proceeding. Securing(he Property includes, butis not limited to, entering the Piopeity to
                  niahe repairs, dtange locks, replace or board up doors and windows, drain water feompi^,eUndsate boBding or
                  other code violations or dangerous conditions. andhaveutiHtiestnin^ onoroff. Althongh Lender may take action
                  under this SccdonP,Lenderdoes notbave to do so and is notunder any duty or obligation to do so. Risagreed that
                  Lender Incurs no HabiUty for not taking any or an actions authorized under(his Section 9.
                       Aity amounts diriiursed by Lenderunder this Secdon9sbaU become additional debt of Borrower secured by
                  (his Security Instrument. These amounts shall bear interest at the Note rate from the data of^bursementand ritall
                  be payable, with sudi interest, upoanoUce from Lender to Borrower requesting payment.
                         Ifthis Security Instrument is on a leasdiold, Bonower sliaH conqdy vrith all Ihe provisions of the lease. If
                  Borrower acquires tec dUc to(be Property,(he leas^old and thefoe dde shall notmerge unless Lender agrees to die
                  merger in writing.
                         10. Mortgage iDSorauce. If Lender lequiied Mortgage iDsmance as a condldon of making (he Loan,
                  Borrower riiall pay the ptemiuins required to maintain tbe Mortgage fosutance in effect. If, for any reason, tbe
                  Mortgage Insurance coverage required by Lender ceases to be available from(he mortgage insurer that previously
                  provided such insuiancd and Borrower was required to make sqtaratdy designated payments toward the piemhuns
                  for MortgogeInsuianoe,Borrower riiall pay the premtums xequM to obtain coverage substasdally equivalentto(he
                  Mortgage Insurance pievionsly in effect, at a costsnbstandally equivalent to the cost to Bonower of the Mortgage
                  Ihsuiance pievioudy in effect, from an alternate mortgage insurer selected by Lender. Ifsubstantially equivalent
                  MortgageInsurance Govetageissotavailable,Bonowershall condnue topay to Lender tbe amountoftte separately
                  destgnatedptyments that were doe when the iasoxance coverage ceased to be in efrecL Lender wOlaccept,use and
                  retain these payments as a nonriefondable loss reserve in lieu ofMortgsgeInsurance. Such loss reserve riiall be non*
                  refondable, notwithstandfaig(be foci that lite Loan is ultimately paid in foil, and Lender riiall notbo readied to pay
                  Borrower any Interest or eandsgs on such loss reserve. Lader can no longer require loss reserve payments if
                  Mor^e Insurance coverage On the amount and for(he period thatLender requires)proved by an Insurer selected
                  by Lender again becomes available. Is obtained, and Lender requires sqiaxately d^gnated payments toward the
                  premiums for Mortgage Insurance. If Lender required Mortgage Insuiance as a condldon of making the Loan and
                  Borrower was required to make separately designated payments toward (he prendnms for Mortgage hosmance,
                  Bonower shall pay(be ptenuumsrequired to maintainMortgage Insuianoe in effect, ortoprovideasDihiefoildable
                  loss reserve, unll! Lender's xeqoiiement for Mortyage fosuis^ ends in accordance vddi any written agreement
                  between Borrower and Lemler providhig for such temdnadon or undl tenmnation is required by Applicable Law.
                  Nothing In this Secdon 10 affects Borrower's obllgadon to pay interest at the rate provided in the Note.
                       Mortgage Insurance reimburses Lender(or any endty that puicbases the Note)for certain los^ it may iucnr
                  IfBonower does not repay the Loan as agreed. Bonower is not a patty to (he Mortgage Insuiance.
                        Mortgage insDieis evaluate their total risk on all such insuiance in force from dme to dme.and may enter into
                  agieements with odier pardes that share or modi^ their risk, or reduce losses. These agreements are on terms and
                  condidons that are sali^toiy to(be mortgage insurer and the other party (or parties) to these agreeroecis. These
                  agreements may leqnhe the mortgage insuiOTto make payments nsing any source offonds diat die mortgage iisnier
                  may have available(which may include fonds obtained from Mortgage Insoxaoce premiums).
                        Asa result ofthese agreements.Lender, aity purchaser of the Note, another insurer, any ruDSuier,any other
                  endty,oraqy afOUate ofany ofdie foregoing,may receive(directly orlndfaectly)amounts thacdeitve from(oriidgbt
                  be diaracmrized as)a portion ofBorrower's paymentsfor Mortgage Insurance,foexchange forsharing or modltyfog

                  B(^3(nyer loIUah:

                  MASSACHUSETFS-^biola FamBy-fannia Mae/FraddlB Mao UMIFOHM INSTRUMENT•MBtS DoOhgteefftatao BOO^/xi
                  Form 302201/01                                      Pego 7of IS                                  wmy.d9eatMfftaoom



Miacw.inBa7 Ian
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 66 of 85 PageID# 607




        Uw mortgage Jusuier s risk,or ledndng losses. Ifsuch agreement provides(bat an affili&(e ofLender takes a share
        of(he insurer's risk in exchange for a share of(he premiuins paid (o(be Insurer, the arrangement is often twined
        "captive leinsnrance." Fuithen
              (a) Any such agreements will not affect the amounts thai Borrower has agreed to pay for Mortgage
        Insurance, orany other terms ofthe Loan* Such agreements will notIncrease the amountBorrower will owe
        for Mortgage Insurance, and they will notentitle Borrower to any refbnd.
             (b) Any such agreements wBl not affectthe rightsBorrower has•If any - with respect to the Mortgage
        Insurance under theHomeowners Pinotection Actof orany otherlaw. These rights may hielude the liglit
        to rec^ve certain disclosures, to regjuest and obtain cancellation of the Mortgage Insuraace, to have the
        Mortgagelbstinmceternilnated automatically,andfor to receivea refund ofanyMortgageInsurance premiiuns
        that were unearned at the time ofsuch canceftatlon or tomlnatlom
              11. AssignmentofMiscellaneousProceeds}PUrfelture. All Miscellaneous Proceeds are bei^y assigned to
       and riiall be paid to Lender.
             If(he Property is damaged, snch Miscellaneous Proceeds riiall be applied to restoration or iqwir of the
       Property,if(heiesloisdonoriepairiscconomicaltyfeasiblBasdljender'ssecarity issotlessened. Dnring suchrejair
       and restomtlon period. Lender shall have(he right(o hold such Miscellaneous Proceeds until Lender has had an
       opportunity to Inspectsuch Property to ensure(he work has been conq;deted to Lender's satis&cdon, provided (bat
       su^inspection shall beundeitakenpromptly. Lender may payfor(berepairsand restorationina ringle disbursement
       orina series ofprogresspayments as(be woifcisconpleted. Unless anagieemectisiMde in writing or Ai^dlcable
       Law requires interest to be paid on such MiscellaisousPiuceeds, Lender shall notbe lequhed to pay Bonoweraity
       interest or earnings on such Miscellaneous Proceeds. If the restoration or x^sair is not economically feasible or
       Lender'ssecurity would be lessened,the MlsoellaittoasProceedsShallbetpplled to thesumssecuredby(his Secoriiy
       bstnimeut, wfacrtherorsot then doe, with the excess,ifany,paid to Borrower. Snchhfiscellaneous Proceeds shall
       be applied in(he order provided Ibrin Section 2.
             In(he event ofa total taking* destruction, or loss in value ofthe Property, the Miscellaneona Proceeds sbnll
       be applied to the sums secured by this Security Instremest, whedier or not then c^,with the excess,ifany, paid to
       Borrower.
              Intheeventofapardal takingi destruction, or losin value of(he Propertyin which the teirinaifcet value of
       (be Property immedialely belbie Uiepaitlal taking,destruction,orlossin valueis equalto or greater dian the amount
       ofd» sumssensed by diis Security Instrumentimmediately before die partial taking, de8tniction,orl08slnvaliie,
       unlessBorrowerand Lenderotberwise agreein writing, die sumssecuredby thisSecurity Instrumentshall beredoced
       by (lie amount ofthe hfisceUaneous Proceeds muldplied by the dDlIowing fraction: <a) the total amount ofthe sums
       secured immediately batbie(he paidal takiug,destrncdon,or loss hi vahie divided by(b)the frir market value ofthe
       Pn^eriyimmediatetybefbxeihepaitial taking,destfoctten,or lossin value. Any balance shall be pdd to Borrower.
              In(he event of apardal taking, destrncdon, or lossin value oftbe Property in which the teir market value of
       die Property ism^iately before(be ^tlal takb^,destcucdon, or lossin value is less than(he amount of the sums
       secaied immediately before the partial taking, desteucdon, or loss in value,unless Borrower and Lender otherwise
       agreein wiltiDg,ifaeMlscenaiieonsProceedsshallbe applied to tbesomssecured by this Seciiritylastnmient whether
       or not(be sums are then due.
              Ifthe Property Is abandoned by Borrower, or if, after nodce by Lender to Btnxower that the Ofposing Party
       (as defined in the next senteaee)ofiers to make an award to sctUe a claim for damages, Borroweriidls to respond to
       Lender within 30days after the date the notlrelegWen,Lender is anthorittd to collect and apjdy the MlsceUaneoiia
       Proceeds either to restoration or repair of the Froperty or to tbe snros secured by this Security Instniinent, whether
       oroottfaendue. "OpposbigPmty" means the ttdid party that owes Borrower MIscellaneoos Proceeds or(be party
       against whom Borrower has a ri^ofacdonin T^aid to Miscellaneous Proceeds.
              Borrower dial!bein defoultifaity action orpioceedlng, whether civil or ciiininal,is begun(bat,in Lender's
       Judgment,could resaltinforfdtore ofthe Property or other material impaimtent ofLender'sinterestin the Property
       orrigbtsunder this^cnrity Bitiiument. Borrowercancure such a defoult aod,ifacceleration has occuxied,reiostate
       OS provided in Section *19, by           die action or jooceeding to be dismissed with a xoiing that, in Lender's
       Jndgment, py«clttdes foxteltnre of die Property or other material impaiiment of Lender's inteiestin the Property or


       Bonower Initials:

       MASSACHUSETr8--S!ngla FamBy-FannlB Mae/Freddie Mao UrSFORM INSTRUMEm*- MBIS Doctl/ta^e^mo eooM-im
       Form 302201/01                                      Paoe6 of 13                                   www.docmBffle.com



8Job
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 67 of 85 PageID# 608




 riglits under tliis Seciuity Insimment. The proceeds ofai^ award or claim for damages(hat are atlilbuloble to Uie
 ioQiainneiU ofLender's interest Jo the Property are hereby signed and diall be paid to Lender.
         All Miscellaneous Proceeds(hatare not applied to restoration or repair of the Property shall be aiq^Ued in the
 order provided for in Section 2.
       12. Borrower NotReleased! Forbearance By Lender Nota Waiver. Bxtension of the time for payment or
 modification ofamortiration ofthe sums secured by tiiis Security Instniment granted by Lender to Borrower or any
 Snccessor in InterestofBorrower dullsot operate to release the liability ofBorrower or aity Snccessois in Intaest
 ofBorrower, Lender Sball notbe required to commence proceedings against any Successor in Inteiest ofBorrower
 or to zefiise to extend time for payment or otherwise modify amortisBtion of die sums secured by this Security
 Instroment by reason ofany rfwnand mgde by the oiighulBorrower or auy Snccessoisin bitmett ofItorrower. Any
 foibearance by Lender in exercisbig aiiy right or renudy mcludiDg, withont limitation* Lender's acceptance of
 paymeota from third persona, endtles or Successors in Inteiest ofBonower orin amountsless than the amount then
 due,shall notbe a waiver of-or preclude the cxeidse ofaity right or zemedy.
        13. JointandSevendLIablUlyiCo-slgD^SaccessorsaDdAssIgnsBonnd. Borxowercovenautsandagiees
 thatEonower'sobligatlonsandliabUitydiallbejoiBtandsevBial. However,auyBonowerwhoco-dgTKthisSernTfty
 Instrumentbntdoes notexecutethe Note(a "co-signer"):(a)iaco^gmugttoSecaiitybastiumentonly to mortgage,
 grant and convey (he co-signer's Interest in the Property under the terms of this Secnrlty Instrument;(b) is not
 personally obligated to pay the sums secured by this Sec^ty Instrument; and(c) agrees that Lender and any other
 Bonowercanagree(o extend,modlty,forbear or make aity aceommodations withregaid to die termsofddsSecurity
 Instruinest or the Note without the co-signer's consent.
       Subject to the piovisioos of Section 18, any Successor in Interest of Borrower who asaunes Borrower's
 obllgationsunder this Security Instiumentin wiitlns» andisapprovedby Lender,shall obtainallofBonpwei'siights
 andbenefilsundor thisSerailtyInstniment Boiiowerdiallnotbe released fromBonower'sobligadons andfiatuUty
 under fills SecurityInstmmentuoless Lender agrees to sndireleasein writing. Tbe covenants and agrtements offids
 Security Tnstiumentshall bind(except as provided in Section 20) and benefit the successors and assigns ofLender.
       14. Ixmn C^rges. Lender may charge Borrowerfees for services performed in connection witU Borrower's
 defoutt, for the purpose of protecting Lender's inteiest in the Property and rights under this Security Ihstromettt,
 iiiriadiDg,bntnotl!ndledlo, attorneys'foes,property infection and valuation foes. Ini^aidto any other ibes.the
 absence ofexpress authority in this Steurity Ihshuniettt to charge a spedfic fee to Borrower Shan not be construed
 asa prohibitionon thecharging ofsuchfoe. Lendermaynotcharge le^ thatare eiqnessly prohibited by this Security
 Instrument or by Appltcabte Law. *
        If the Loan issubject to a law whichsets maximum loan charges,and thatlaw isfinallyintopitted so that the
 interest or other loan diarges collected or to be collected In connection'with the Loan exceed fiie permitted Hrmls,
 then:(a)any such loan diaige shall be reduced by the amountnecessary to reduce the charge to the permitted limit;
 and(b)any sums already collected ftom Borrower which exceeded permitted limits will be lefimded to Bonower.
 Lendermay choose to malse fidsrefond by reducing thepruicbialowedunder fiieNoteorby mskinga dliectpayment
 to Borrower. If a lefond reduces principal, the reduction will be treated as a partial pn^paymeot without any
 piqiaymeDt charge(whether or not a pr^ymeutchargeIs provided for under the Note). Bonowcr's accqdance of
 aity sacb refund made by direct paymentto Bonower mil constitute a waiver ofany rii^t ofacdon Bonower might
 have arising out ofsnCh overcharge.
       15. Notices. Ail notices given by Bonower or lender in connecfion with fids Security Instrument must be
 Inwritlng. Aity notice to BonowerIn connection with fids Security Instrument riiall be deemed to have been given
 to Borzowerwhenmailedby first class mailor when actually delivered to Borrower's notice address ifsent by other
 means. Notice to axy one Borrowerriiall consfitnte notice to all Bonowessunless Ap^cable Law eiqiiesriyzeqnires
 otherwise. The notice address shall be the Property Address unless Bonower has designsted o substitute notice
 address by nofice to Lender. Bonower shall promptly notity Lender ofBonower'scdiange ofaddress. IfLender
 verifies aprocedniefor x^ifiog Bonower'sdiange ofaddrw,thenBonowershall only iqporte diengeofaddress
 through that specified procedoie. There may be only one designated notice address under fins Security fostnnnent
 at any one tinie. Anynofice to Lender shall be given by drilveringitorby mailing it by first class mail to Lender's
 address stated heremunless Lenderhas derignated anotfaar address by notice to Borrower. Any notice in connecfion
 with fills Security Instniffisnt diall not be deemed to have been given to Lender until actually received by Lender.

 Borrower Initials:

 MASSACHUSETTS-^holo FamSy-^nia MaagVeddle Mae UNIFORM INSTRUMENT - MERS DoeSS^eFtm i0iw9.isa
 Foffli 3022 01/01                                   Page 9 of 13                                  wvfw.doemagtaeotn
        Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 68 of 85 PageID# 609




^                                               Securily Instiument
                 teqniitment wlu satisfy die conespomting           is also
                                                           lequiremcnt noderrequired  underInanuncm.
                                                                              this Sftcudfy AppUcable Law. the AppUeable Law
                        Iti. Gteve^g Lawi Severabffily,Roles of Construction. This SecuiiQp Instiunient shall be govetoed by
                 Sf
                 IDIS acnrify InstnimeDt arethesubject
                                                 jurisdiction
                                                       to anyin wJilch the Property
                                                              lequitesttsls         is located.
                                                                            and limitations     All rightsLaw.
                                                                                            ofApplicable   and obiigatioiis
                                                                                                                 Applicablecontained
                                                                                                                            Uw might in
                 explKtifly or impliclfly allow the parties to agree 1^ contract or it might be sUent. bnl such silence shaU not be
                 construed as a prohibition againstagreement by contract. In the event(bat any provision or danse of this Security
                 JostrunKntorthcNotc conflicts with Applicable Law,sndiconflictshaB not affect oflier provisions ofthis Security
                 Instrument or the Note which can be given efiect without the conflicting provision.
                 neuter words or words of(he feminine gender;(b) wordsin the dngulat shaU mean and Include the plural and vice
                 versa; and(c)the word "may" gives sole discretion without any obligation to take any action.
                      17. Borrower's Copy. Borrower Mlbe given one copy of(ho Note and offliis Security insnument
                      18. XVansfor oftheIhtiperfy or a Beueflclal InterestIn Borrower. AsusedintitisSe^onlS,"lutexestin
                (be Froperfy" means any legal or benefidal interest in the Properly, imthiding, but not limited to. titose
                interests tiansfened In a bo^ibr deed, contract ibr deed,insttilmentsales contractor escrow agreement,(he intent
                of which is(he transfer oftitle by Borrower ata (htore date to a purdiaser.
                       Ifall or aqy port ofthe Pcpperfy or any Interest in diePn^y la sold or transferred(or ifBorrower is not a
                natural person arul a beneficial interest in Borrower is sold or tiansfened)\ri(bout Lender's prior written consent.
                Lender m^tcquiie immediate paymentin fiiil ofallstubsseemed by(hisSecurify Instrument. However,fMy option
                shall not be exercised by Lender Ifsuch exeidse is prohibited by Applicable Law.
                       IfLender exercises(his optitm, Lender riiall givd Bortower notice of acceleration. The notice shall provide
                a period of not less than 30 days ftum the date die notice is given in accoidance with Stotion 15 within which
                Borrower jimst pay alt sums secured by (his Security Insinnnent IfBorrower fe^to pay these sums prior to(he
                cjqriiation of this period, Lenrter may Invoke ai^ remedies penoitted by this Secudfy Instrument wiihont fhrther
                notice or demand on Bonower.
                      19. Borrower'slUgbttoRelnstale After Acceleration. IfBorTOwer]iiee(scertauicondition8,BonowerMl
                have therightto have enforcementofthtsSecmity Instnimffiit discontinued at any time prior(o the earliest ofe five
                days befero sale of(he Propeify pursuantto any power ofsale contaiimd in this Secorify Instrument;(b)such other
                period asAppllcableLawinigbtspecify forfire temfeiation ofBoizower'siiglitto reinstate;or(c)entry ofajudgment
                enfotdng this Security Instrument. Those cocditious are that Borrowen(a)pays Lender all sums which then would
                be due under this Sec^ty Instrumeiit and the Note as if no acceleiation had occuned;(b)cures any defeult of any
                other covenants or agteemanis;(c)pays all ei^enses incurred in enfoidsg this Securify Instrument,Including, but
                cot lintited to, reasonable attoini^' fees, properly Inspection and valuation fees, and ofiier fees incurred for the
                purpose ofprotecting Lender's intmestIn the Propeify and lights under(his Security fostzument; and(d)takes such
                action asLender nmyleasonabfy lequiie to assure thatLender'sinterestin the Property and rightsunder this Secnrify
                Instrument.arulBonower'sobUgadon to pay(besumssecoredby(hisSecurifylnstnirneat,shallcontumeunchaiiged.
                Lotder may xeQuite that Borrower pay suchiMtatementsums and expenses in one or more oftire fidbwiiig forms,
                assdectedbyLender:(eO cash;(b)money oidei;(c)certified dwdc,bank(heck,treasnrer's check orcashier'sdiedc.
                provided ariy such check is drawnuponaninstitotionwhose deposits are hsmed by a federal agency,instrumentality
                oremlty;or(d)BleetronicPuruls'llanslbr. Uponrelnstatemcntby Bonower.this SecurityInstiumentandobligatiDBs
                secured herdv MlninrinfiiUyel^ve asifno aocelemtionhad occuned. However,this right to reinslate shaU
                not apply In the case ofacceferation under Section 18.
                      20. smeofNote;Change ofLoaoServioo^ Notice of Grievance^ TheNoteoraparUaiinterestintlieNotc
                (togetherwith(bisSecurifylnstnimenl)canbesold oneormore times withDUtpriornotice(o Borrower. Asalemight
                result lo a change in the entify Omown as the "Loan Servlcer")that collects Periodic Payments due under the Note
                and this Security Ibstrument and performs other nmrtgage loan sentidng obligations under the Note, this Securify
                lostnuuent, and Appllcabio Law. Ibete also mightbe one or more changes of(he LoanServicer umelated to a sale
                ofthe Note. Iftbereisa cbangeof(be LoanServicer,Boziowerwill be given writtennoticc of(be change which will
                state(be name and address of(be new Loan Servlcer,(he address to which payments sbouldbe made and any other
                iofbimation RBSPA requiresin connection with a notice oftransfer ofserridng. Ifthe Note is sold and tbeicafler

                               :iMVV
                Borrower Initials
                tlAASSACHU8ETT8~SIndo FamQy-Fannio Mae/Freddie Meo UNIFORM INSTRUMENT•MER8 DocMaeheFsm soo^f-fm
                Form 302201/01                                     Page 10 of 13                                 wviiw,doommaio.oom



    tff tffft
                   Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 69 of 85 PageID# 610




                     Uie Lo&ii18 fierviced by a Loan Seivlcer oUior tfian iho puidiasor ofUie Note,the mortgage Joan servicisg obligalioos
                     to Borrower will lem^n with the Loan SOrvicer or be Uansfened to a successor Loan Servicer and ace not assumed
                     by the Note purchaser unless otbnwlse provided by the Note pmcbaset.
                           Neitlier Borrower nor Lender may commence,join, orbejoin^ to any Judicial action(as either an individual
                     litigantor tlie member ofa class)thatarises from the other park's actions pursuant to this Security Insttument or that
                     alleges diat tlie other party has breadied any provision of,or ai^ duty owed by reason of, this Security Instinment.
                     niuilstt^BoirowerorLenderhasnotified the otberparty(withsodinotice^venhacoinpliaiiDe with therequiRments
                     ofSection       ofsuch alleged bieadi and afTordcd the ot^paity hereto a reasosableperiod after the giving ofsach
                    notice to take corrective action. If Applicable Law provides a time period which must elapse beibie certain action
                    can be taken, that time period will be deemed to be reasonable for purposes of this {^ragxaph. The notice of
                    acceleration and opportunity to cure given to Borrower pucsuant to Sectioii22 and tiie notice of acceleration given
                    to Borrower pursnant to Section 18 shall be deemed to satisfy the notice and opportmtity to take conective action
                     piovisions of this Section 20.
                           21. Hazardous Substances. As used In this Section 21:(a) "Hazardous Substances" are those substances
                     defined as toitic orhazardoussubstances, polhitants,or wastes by BiiviionmeotalLaw and the following substances:
                     gasoline,kerosene, other flammable or toide petroleum prodocls. toxic pes^des and herbicides, volatile solvents,
                     materials containing asbestos or formaldehyde, and radioactive materials:(b)"Bovixonmental Law" mm federal
                    lawsand lawsofthejurisdictionwhere the Propeifyislocated tbatielate to healllj.safety orenvlxonmeiualprotection;
                    (c) "Bnvlronntental Cleanup" includes any response action, remedial action, or removal action, as defined in
                    Envlionmental law; and (d)an "Environmental Oondition" means a condition that can cause, contribute to or
                    otherwise trigger an Qavinmnmntal Qeanop.
                           Boiiowcrshailnotcauseorpeimitthe presence,use,disposal,storage,orielcascofaiiy HazardousSubstances,
                    or threaten to release any HazardousSubstances,onorin the Proper^. Bonowershall notdo,nor allow anyone else
                    to do, anytiilDg afiectbig the Property (b) that is in violstion of any Environmental Law, (fa) which creates an
                    Brndnmrnental Qmditloo, or(c) which, due to tiie presence, use, or release ofa Hazardous SObstame. creates a
                    condition that adversely a&cts the value of the Pioperfy. The preceding two sentences shall not apply to the
                    prince,use,or atorago on the Piopaxty ofsmall quantities ofHazardous Substances that arc geimlly Tccogoized
                    to be appropriate to normal cestdential uos and to mahUemTire of the Propcrfy                    but not lintited to,
                    ■ ■ ■■■ mwwwjiwwwiirwawj xu vUlwllUCJl jJlUtiUWUy e
                           Borrower shall pronq^tly ^ve Lender written notice of(a)any Investigsttion, daim,demand,lawsuit or other
                    ao^n^any govomnei^ orregulatory agencyorpiivatepaityinvolving tbpProper^^andanyHasaidousSUbstanee
                    or^wronmanfallow ofwhidiBoiiowerliasactudknowledge,(b)any Environmental Condition.InchidiagbDtnot
                    limited to. any filling. leaking, dlschargo, release or threat ofrelease of any Hazardous Substance, and (c> any
                    wndlflon <mused by the presence, use or release ofa Hazardous Substance which adversely affects(he value ofthe
                    Property. IfBonowerleaiw.oris notified by any govenonental or regulatory autlKttity. or any private party,(hat
                    any removal or other lemediation ofany Hazardous Sbbstance afibcting the Property is necessary. Borrower gt»aii
                    pretty take all necessary remedial actionsinaccoidance wife Bttviromnental Law. Noflring herdnriiall create any
                   obligation on lender tor anfinviiosmeotal Cleam^.
                          NON-UNIFORM COVENANTS. Bonower and Lender fbttiier covenant and agree as follows:
                          22. Acceleration} Remedies. Lender shall give notice to Borrower prior to aecGleratlon foUowtno
                   B^w^sb^chofMycov^toragreeiiMmttothteSecurifylnstrimieatCIwtimtpriortoaccderatlon
                   ^21??
                   i^nlr^to wethedefaulfr(c)^      provides
                                                 a date, nototherwise).
                                                            less than 30 Tbe
                                                                         daysnotice sfaaBdate
                                                                              from the     specUyt (n)the
                                                                                              the notice    didboh;
                                                                                                         Is given to (b)tbe action
                                                                                                                     Borrower, by
                   wWch the detbult must be cared}and(d)(hatfaUure to cure tbe deteolt on or before the date specified In tire
                   notice^yr^tIn oc^eration ofthesmnssecored by thisSecurity Instrament and sale of(be^perty. The
                   notice further Inform Borrower ofthe right to rdostate afia-accderation and(he right to bring a court
                   acUon to assert the non-existence ofa defaultor any oflier ddhnseofBorrower to acceleration and sale. If(he
                   defcult not aired on or before(be datespecified In the notice,Lender at Its option may raqulra immediate
                   STATDTORY POWER OP SALE^                           frtttnnaait
                                                       and any other remedies      wUlioiitbyftirther
                                                                                permitted             demand
                                                                                                AppUcable    andLcnda-
                                                                                                          Law.  may invoke
                                                                                                                       shallthe
                                                                                                                             be
                   Bonower Ihittate:iiuNSx
                   pKm MM                     Family-fiifmie Mae/Freddie Mao
                                                                         pageUNIFORM
                                                                              n or la fNaXRUMENT - MER6 OodVoofefiDbnas eoo^9,t»n




MtSaBttam.!! too
         Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 70 of 85 PageID# 611




                enflUed to collect all expensesincurred In pnrsalng Uie remedies provided in (IdsSection 22,Including, but not
                llmiied(0,reasonable attorneys'fees and costs qf title evidence.
                               invokes(be STATUTORYPOWER OPSALE,Lender sfaail mail a copy of a notice ofsale to
                Borrower, and to otlia> persons prescribed by Applicable Law,in the manner provided by Applicable Law.
                Lender^all pidiUsb tbe notice ofsale,and(he FTopeity riiall besold in the manner prescribed by AppilcaUe
                Law. Lender or its designee may pur^ase theProperty atany sale. The inroceeds ofthe sale shall be applied
                in thefollowing order:(a)to att expensesofthesale. Including, hot notlimited to,reasonable attorneys' fees;
                (b)to allsumssecored by thisSea^ty Instmn^t)and(c)any excess to(he person or personslegally entitled
                to It.
                      23. Release. Upon payment of all sums secured by ibis Secud^ Instnunent, Lender shall dlscbaige (bis
                Secndlylnstrament. Boxiowerdiallpay a^yiecoidatiDncosts. Lendermay charge Banower a fee fbrreleasing this
                Security Instnunenl, but only if the fee is paid to a third party for services rendered and the cbaigiDg of dte fee Is
                peimitted under ^pUcable Law.
                      24. Wafvos. Bonower waives ailli^tsofbomestead exemptionin(be Property and idinqnishes all lights
                ofcnirtcsy and dower in(be Properly.

                      BY SIGNING BBLOW,Borrower accepts and agrees to tbe terms and covenants contained in dus Security
                Instrument and in any Rider executed by Bonower and lecoided with it.




                                                                            ^uuAmrfnmjA
                HAROLD Ll/HARRIS IV                        •Bonowei           SHRUNA HRRRIo                               -Bonower




                                                               (SeaQ                                                           (Seal)
                                                           -Borrower                                                      -Borrower




                                                               (l&ai)                                                          (Seal)
                                                           -Bonower                                                       -Bonower




            "VViinBsst                                                         Witness:




                MASeACHUaETTS-Sinflte FemDy-Fennle Ma«i/freA8«    UMIFORM WSTRUMEKTr - MERS
                FoimS02201/01                                  Paoe12o'13                                         www.doetaa^eom



MiHTWruiaOlaa
                  Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 71 of 85 PageID# 612




                                                                                                                                            n
                   Q>mmoDwealtli of Massaclmseiis

                   Oountyof WORCESTER

                         On(his      15til day of July, 2005                               ,baforo me,(he vmdexsigcednotaiy public,
                   petsonally appealed HAROLD L. HARRIS IV, SHADNA HARRIS

                   proved to me through satisfiictoiy e^deitce ofidentification, vrhich were
                                                                                                                                        »

                   to be(be peisoA whose nameissigned on lhepieceding.or attached document,and acknowledged to me that(he)(she)
                   dgoed it voluntarily for its stated puipose.

                   □ (as partner for
                        a coiporatiDn)

                   □ (85                                                             ibr
                                                                                                                        , acoiporation)

                   □ (as attorn^ la fact fbr
                        the principal)

                   □ (as                                                             ibr
                                                                                                                             .(a) (the)
                                                                                     )

                                                                                                                                            r^




                                                                                                                    e^^MBtiDU^oblic
                                                                                                                    KITGER
                                                                                                             NoiaiyPubiio

                                                                                                    avCoRntefenBqiiesJtft^^ll/
                                                                                               ■   V w

                                                                                                         Notary Pnblic O^rinted Name)

                                         (SeaO                                 My commifisioii exp'ies:




                            wifwi
                                          (■•may-fxinb MMffireddl. Mao UNIFORM INSTRUMENT - MERS OocMufo^MoBB
                                                                   Paae 13 Of 13
                                                                                                                 tco^tm
                                                                                                       . www.ttecmagitt.acm


»Jbaaaam.i»tati
    Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 72 of 85 PageID# 613




      After Recording Return To: HOMEBRXDGE MORTGAGE CORP
      60 OAK DRIVE
      SYOSSET, NEW YORK 11704
      Loan Number: W265949MA
      MXN: 1002711-0000014787-4



      Prepared By:




                                   (8pB09 Abov* This Uns For Roooidlns Datal

^      DOC ID 8x
                             InterestOnly ADJUSTABLE RATE RIDER
                <S1x-Month UBOR Index (As Published in Tha Wail Street Journai)•Rate Caps)

           THIS IntarestOnly ADJUSTABLE RATE RIDER i« made this 15th
       day of JULY 2005 , and Is incorporated Into end shall be deemed to amend and
       supplement the Mortgage, Deed of Trust, or Deed to Secure Debt(the "Security Instrument") of
      the same date given by the undersigned (the "Borrower") to secwe Borro       Note to
      HOMEBRIDGB MORTGAGE CORP, A NEW YORK CORPORATION
      (the "Lender") of the eeme date and covering the property described In the Security Instrument
       and located at;
                     50 LOVBLL ROAD, HOLDBN , MASSACHUSETTS 01520
                                             {Property Address)

—             THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN WIY
—             INTEREST RATE AND MY MONTHLY PAYMENT. THIS NOTE LIMITS THE
^             AMOUNT MY ADJUSTABLE INTEREST RATE CAN CHANGE AT ANY ONE TIME
               AND THE MAXIMUM RATE I MUST PAY.




       CONV
       •BC-ARM Rider                                                                  muioja-
       FE-4279(0410)                             P«8e 1 of 4
   Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 73 of 85 PageID# 614


                                                 Exhibit A

       Properly Address: 50 Lovell Road,Hold^,Massachusetts 01520                                             ^
      Tlie land with the buildings and iroprnvements thereon on the southeasterly side of Lovell Road,
      Holden, Worcester County,Massachusetts, at a comer ofthe land now or formerly oTRaddin and at the
      westerly comer ofthe premises;

      Thence N.33 degrees E.by Lovell Road seventy-tbree(73)feet to the land formerly ofFowler;

      Thence S.48 degrees by said Fowler land ei^ty-five(85)fl^t, more or less,to land foimedy ofDavis;

      Thence S.331/4 degrees W. by said Davis land seventy-three(73)feet to said Raddin land;

      Thence N. 48 degrees W. by said Raddin land dghty-five (85) feet, more or less, to the place of
      beginning.

      Excepted fiom the d)ove premises is the portion thereofconsisting ofapproximately four hundred forty-
      eight and five tenths(448*5)square feet conveyed by B.B. Wilbur to Herbert V.lindsay Jr. and June M.
      Lindsay by a deed dded April 15,1974,and recorded with the Worcester District Registry ofDeeds in
      Book 5539,Page 187(See Plan Book 399,Plan 108).

      Being the same premises conveyed to the herein named mortgagor(s)by deed recorded with Worcester
South Registry ofDeeds in Book 34211,Page 294.

                                                                                                              r^
       Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 74 of 85 PageID# 615




                ADDITIONAL COVENANTS. In addition to the covenants and agreements made In the
           Security Instrument Borrower and Lender further covenant and agree as follows:

           A.INTEREST RATE AND MONTHLY PAYMENT CHANGES
              The Note provides for an Inhialinterest rats of 6.200 %.The Note provides for changes
          in the interest rate and the monthly payments, as follows:

          4. ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES
              (A)Change Dates
             The interest rate 1 wHi pay will change on the 1st        day of
          AUQU6T, 2008 , and on that day every sixth month thereafter. Each date on widch my
          Interest rate could change is called a "Change Date."

              (B)The Index
              Beginning with the first Change Date, my interest rate will be based on an Index. The
          "Index" Is the average of interbank offered rates for six month U.S. doUar-denomlnated deposits
          in the London market ("LIBOR"), as published in The Wall Street Journal. The most recent index
          figure available as of die date 45 days before the Change Date Is callad the "Current Index."
              If the Index Is no longer available, the Note Holder will choose a new Index that Is based
          upon comparable Information. The Note Holder wHi give me notice of this choice.

              (C) Calotilation of Changes
              Before each Change Date, the Note Holder will calculate my new interest rate by adding
          SIX AND 200/1000              percentage points { 6.200 %) to the Current Index. The
          Note Holder will than round the result of this addition to the nearest one^ighth of one
          percentage point {0.126%). Subject to the limits stated In Section 4(D) below, this rounded
          amount will be my new Interest rate until the next Change Date.
             The Note Holder will then determine the amount of the monthly payment,that would be
          sufficient to repay the unpaid principal that I am expactsd to owe at the Change Date Irt full on
          the Maturity Date at my new Interest rate In substantlally equal payments. The result of this
          calculation will be the new amount of my monthly payment.




          CONV
          •BC-ARM Rider
          FE^279(0410)                               Paoe 2 of4




wamm
         Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 75 of 85 PageID# 616




                 (D) Umlis on Interest Rate Changes
                 The Interest rote I am re()ulfed to pay at the firat Change Date will not ba greater than
               9.200 % or less than 6.200         %. Thereafter, my Interest rate will never be increased or
             decreased on any sfngle Change Date by more than 019B AND 000/1000                     percentage
             polntis)( 1.000 %)from the rate of Interest I have been paying for the preceding she months.
             (My interest rate will never be greater than 12.200 % or less than     6.200 %.

                 (E) Effective Date of Changes
                 My new Interest rate will become effective on each Change Date. I will pay the amount of
             my new monthly payment beginning on the first monthly payment date after the Change Date
             until the amount of my monthly payment changes again.

                 (F) Notice of Changes
                  Before the effective date of any change In my Interest rate and/or monthly payment, the
             Note Holder will deliver or mall to me a notice of such change. The notice will Include
             Information required by law to be given to me and also the title and telephone number of a
             person who will answer any question I may have regarding the notice.

                 (QI Data of nist Principal and Interest Payment
                 The date of my first payment consisting of both prlncIpe! end Interest on this Note (the        ' )
             "Rrst Principal and Interest Payment Due Date**) sh^l be the first monthly payment date
             after AUGUST, 2008

             B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTERS IN BORROWER
                 Uniform Covenant 18 of tho Security Instrument is amended to read as foOows:
                     Transfer of the Property or a BenefldBl Interest In Borrower. As used in this
                 Section 18, "Interest In the Proparty' means any legal or beneficial Interest in the
                 Property, Including, but not limited to, those b^eflclei Interests transferred In a
                 bond for deed, contract for deed. Installment sales contract or escrow agreement,
                 the Intent of which Is the transfer of title by Borrower at a future date to a
                 purchaser.
                     if all or any part of the Property or any Interest In the Property is sold or
                 transferred (or If e Borrower Is not a natural pereon and a beneticiel tnterest In
                 Borrower Is sold or transferred) without Lender's prior written consent. Lender may
                 require Immediate payment In full of ell sums secured by this Security Instrument.
                 However, this option shell not be exercised by Lender If such exercise Is prohibited
                 by Applicable Law.
                     If Lender exercises the option to require immediate payment In full. Lender shall
                 give Borrower notice of acceleration. The notice shell provide a period of not less
                 then 30 days from the date the notice Is given In accordance with Section 15 within



            CONV
            •BC*ARM Rider                                                                    Initials:
            FE-4279(0410)                             Page 3 of4




IbOKUf
 Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 76 of 85 PageID# 617

,/ #




           which Borrower must pay all euma secured by this Security Instrument. If Borrower
           falle to pay these sums prior to the expiration of this period, Lender may Invoke any
           remedies permitted by this Security Instrument whhout further notice or demand on
           Borrower.



                                                                                                   (Seel)
                                  HAROLD L^lBteRl'S IV                                      -Borrower


                                                                                                 (Seal)
                                  SHAUNA mffiRIS                                            - Borrower


                                                                                             _ (Sea!)
                                                                                              Borrower


                                                                                              . (Seal)
                                                                                            - Borrower




       CONV
       •BC-ARM Rider
       FE-4279(0410)                             Pago 4 of 4
Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 77 of 85 PageID# 618


           relationships that work

 green tree
   PO Box 6172                                                                        Tel 1.80(W43-0202
   Rapid City, SD 57709-6172                                                          GTSeivicing,coin




   * Q5i3a7i oooaoebis qictrs 012^737 ce
   HAROLD L HARRIS tV                                                                 September 29. 2014
  SHAUNA HARRIS
  50 LOVELL RD
  HOLDEN MA 01520-1305
  |||lli|||)lili|i||i|l|||ilii|li|ii||liilii|ii|||ii|l|li||||i|i|||


  Re: Green Tree Servicing LLC ("Green Tree") Account No.: 828127605
  Crediton CWABS, Inc., Asset-Backed Certificates Trust 2005-AB4

  Dear Valued Custcmen

  The servicing of your account was transferred from Bank of America. NA to Green Tree on September
  16, 2014. We are pleased to welcome you to Green Tree.

  As your new servlcer for the referenced account Green Tree is required to Inform you of the following
  Important notice regarding your rights under federal law;


         AS OF THE DATE OF THIS LETTER. THE AMOUNT OF THE DEBT IS $352,517.91.                             ^
         BECAUSE OF INTEREST, LATE CHARGES. AND OTHER CHARGES THAT MAY                                     ^
         VARY FROM DAY TO DAY, THE AMOUNT DUE ON THE DAY YOU PAY MAY BE
         GREATER. HENCE, IF YOU PAY THE AMOUNT SHOWN ABOVE, AN ADJUSTMENT
         MAY BE NECESSARY AFTER WE RECEIVE YOUR CHECK, IN WHICH EVENT WE
         WILL INFORM YOU BEFORE DEPOSITING THE CHECK FOR COLLECTION. FOR
         FURTHER INFORMATION, CONTACT CUSTOMER SERVICE AT THE ADDRESS OR
        TOLL-FREE NUMBER USTED ABOVE.

        UNLESS YOU NOTIFY US WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS
        NOTICE THAT YOU DISPUTE THE VALIDITY OF THIS DEBT, OR ANY PORTION OF
        THE DEBT, WE WILL ASSUME THAT THE DEBT IS VALID. IF YOU NOTIFY US IN
        WRITING WITHIN THIRTY (30) DAYS OF RECEIVING THIS NOTICE, WE WILL
        OBTAIN VERIFICATION OF THE DEBT (OR OBTAIN A COPY OF A JUDGMENT, IF
        THE DEBT HAS BEEN REDUCED TO JUDGMENT) AND MAIL THE VERIFICATION TO
        YOU. IN ADDmON, UPON YOUR WRITTEN REQUEST WITHIN THIRTY (30) DAYS
        AfTER RECEIVING THIS NOTICE, WE WILL ALSO PROVIDE YOU WITH THE NAME
        AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE CURRENT
        CREDITOR.

 To ensure timely posting of your payments, please send all payments to your new servlcer at the
 address Indicated below:

                                                      Green Tree Servicing LLC
                                                           PO Box 7169
                                                      Pasadena, OA 91109-7169




Debt Validation Letter - General. 11/18/2013                                                   LTR«020
    Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 78 of 85 PageID# 619




      We at Green Tree are honored to eerve you. If you need to contact us or have any questions, please cali
u     Customer Service to!l-f^ at 1-800-643-0202. from 7:00 a.m. to 6:00 p.m. Central, Monday through
      Friday, or 7:00 a.m. to 1:00 p.m. Central on Saturdays, or write to us at PO Box 6172, Rapid City, South
      Dakota 57709-6172.



      Respectfully,


      Green Tree

      This communication Is from a debt collector. It Is an attempt to collect a debt and any
      Information obtained will be used for that purpose.
            Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 79 of 85 PageID# 620


                                                     MASSACHUSETTS - NOTICE OF DEFAULT


                 Ditech Financial LLC
o                800-643-0202                                                                           H Q11©Cl i®
                  1555 W Walnut Hill Ln                                                                    owat«feompony
                 Irving, TX 75038-3702
                                                                         Certified Mail Receipt No, 9314 8200 1910 0046 3686 54
                 HAROLD L. HARRIS IV
                 CHARLES PROCTOR                                                 NOTICE OF DEFAULT
                 249 MAIN ST                                                           AND
                 OXFORD MA 01540-2356                                          RIGHT TO CURE DEFAULT


                                                                           Date of Notice; 02/09/2016
          Account No: 828127605                                            Creditor Ditech Financial LLC

         Credit Transaction: Loan Secured by Real Property
         Dear Borrower:

         You are now in default on the above referenced credit transaction. You have the right to correct this deiault
         within thirty (30) days fiom the date of this Notice.
         If you ciu% the default, you may continue with the contract as though you did not default.
 g Your default consists of: Failnre to submit vour monthly pavmcnts due 08/01/2013throu^ 02/01/2016.
         Cure of de^ult: Within thirty (30) days from the date of this notice you may cure your default by sending the
         total amount ofS85,696.63 wtuch includes S216.18 in late fees or you m^ cure vour de&ult by completing a
         modification or repayment agreement arranged through Ditech Financial LLC (''Ditech'*) by contactmg the
^ '      Collection Department at the above-referent address.
         Creditor's Rights: If you do not cure your de&ult in the time allowed by taking action as stated above, the
         creditor may exercise any or all of our remedies provided by law and in the Note. These remedies may
         include foreclosure on the real property securing the account. You may be held personally liable und^ state
         law, if any, for any deficiency balance not realized from the sale of the property.
         If you &il to cure the de&ult within (30) days fiom the date of this notice, the maturity of this account is
         accelerated and full payment of all amounts due under the agreement is r^uired without further notice fiom
         us. Please review your mortgage or deed of trust for any ri&t you may have to reinstate your account after
         acceleration but pnor to the earlier of(a)five days before th^e sale of the property under any power of sale in
          te Security Inst^ent or(b) entiy ofjudgment enforcing the Security InsUment, by paying the Creditor all
      — ims then due as if no acceleration had occurred. You have the right to bring a court action to assert the non-
          Kistence of a default or any other defense available of yours to acceleration and sale. You may also have the
          ght to assert in the foreclosure proceeding the non-existence of a de&ult or any odier defense available to
          ou.
 ti
^ ~ 'this default is not cured, Ditech will report the de&ulted account to any appropriate credit reporting agency.
 c


a         *you have any questions, contact Ditech at 800-643-0202 (phone) or 866-870-9919 (fax) Monday through
a         riday between the hours of 8 a.m. and 6 p.m. Central Time. You may also contact Ditech in writing at the
S        aoove-ieferenced address.




          MuIti-Staie Notice ofDefault. 0S-20>2OI5              YFNODZZI 1.2                                   NTO402(HE and MSP)
  Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 80 of 85 PageID# 621



If tbis defeult was caused by your failure to make payments, and you want to pay by mail, send a certified
check, money order or cashier's check. DO NOT SEND CASH.

If you are unable to cure the default due to an involuntary loss ofemployment or other reason, counseling
assistance may be available to you from certain agencies that are HUD*approved mortgage counseling
agencies. You may contact us to get the name of the mortgage counseling agency that is closest to you.
If you are a servicemember or a dependent of a servicemember, you may be entitled to certain protections
under the federal Servicemembers Civil Relief Act(50 U.S.C. Sec. 501 et seq.) regarding your interest rate
and the risk offoieclosuie. In addition, counseling for covered servicemembers is available at agencies such
as Military OneSource and Aimed Forces Legal Assistance.

Sincerely,


Ditech




This communication is from a debt collector. It is an attempt to collect a debt, and any information obtained
will be used for that purpose.
  Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 81 of 85 PageID# 622


fiditech.
     oWiltoroentpany
                                          P060X6172
                                           RapW City. SD 57709-6172
                                           1(600)643^)202




   * ObIDOS3 000000005 01CP5B 00Sm33                                                                     ESCROW ACCOUNT
   HAROLD HARRIS IV
   SHAUNA HARRIS
                                                                                                      DISCLOSURE STATEMENT
   CHARLES PROCTOR
   249 MAIN ST
   OXFORD MA 01540-2356
   III|l|l||lll|ll||IIMll||«|||l|l|||l|ll||||i)|||||*||llll||l||l||




                 Your account la past due. The date through which your account la paid la 08/01/2013

                      ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT -ACCOUNT HISTORY
                                         STATEMENT OF ACTUAL ESCROW ACCOUNT ACTIViTY
                           Compare It to the Annual Escrow Account Disclosure Statement-Projections
                                           which was sent to you last year on 05/27/14

ACCOUNT NUMBER: 828127605                              May 2014 THROUGH                August 2015                 DATE: 02K)9/16
PAST YEARS PAYMENT BREAKDOWN:                          Piin&lntPymt                                   240227
                                                       Escrow PyiTrt                                   357.68
                                                       Non Escrow Pymt                                   0.00
                                                       TOTAL PAYMENT;                                 2759.05
              PAYMENTS TO ESCROW                                        PAYMENTS PROM ESCROW                                  EeCftOW BALANCE
MONTH         PROJBCTBO          ACTUAL      PROJECTED DESCRIPTION                     ACTUAL         DESCRUniON         PROJECTED      ACTUAL

May 14 E                        35748 mr                                                  0.00
                                                                                                                                        3141.12 SB
                                                                                                                                       3498.80
                                                                                                                                                     O
Jun 14 E                        357.68 PUT                                                0.00                                         3656.48
Jul 14 E                        357.68 PUT                                                0.00                                         4214.16
Aug 14 E                        357.68 PUT                                                0.00                                         4571.64
Sep 14 E                     •4401.40                                                     0.00                                          170.44
Get 14 E                        357.68 PUT                                             78840          CtTY/TOWN/BOROU                  •24028
Nov 14 E                        357.66 PUT                                                0.00                                          11740
Dec 14 E                        357.68 PUT                                               0.00                                           475.08
Jen 15 E                        357.68 PUT                                             78048          CITY/TOWNIBOROU                    51.90
Feb 15 E                        357.88 PUT                                               0.00                                           40948
Mar 15 E                       35748 PUT                                                 0.00                                           76726
Apr 15 E                       357.68 PUT                                              76048          OTY/TOWKmOROO                     344.08
May 15 E                       357.88 PUT                                                0.00                                           701.76
Jun 15 E                       357.68 PUT                                                0.00                                          1059.44
Jul 15 E                       35748 PUT                                              1214.00         HAZARD/RRE                       •602.60 LP
Jul 15                                                                                 805.62         CnY/rOWN/BOROU
Aug 15 E                       357.68 PUT                                                 0.00                                         -244.62
TOTALS                         96340                                                  5873.78

LAST YEAR. WE ANTtaPATEO THAT PAYMENTS FROM YOUR ESCROW ACCOUNT WOULD BE MADE DURINO THIS PERIOD EQUAUNG 50.00. UNDER
FEDERAL LAW.YOUR LOWEST MONTHLY BALANCE (LP)SHOULD NOT HAVE EXCEEDED t0.00 OR U8 OF THE ANRCIPATED PAVlyENTS FROM YOUR
ESCROW ACCOUNT. UNLESS YOUR MORTGAGE DOCUMENTS OR STATE LAW SPECIFIES A LOWER AMOUNT. UNOSL YOUR MOnGAGE DOCUMENTS
OR STATE UW.YOUR LOWEST MONTHLY BALANCE SHOULD NOT HAVE EXCEEDED $0.00.
YOUR ACTUAL LOWEST ESCROW BALANCE WAS $602S0.
AN(E)INDtCATES AN ESTIMATE WAS USED BECAUSE PAYMENTS ANOfOR DISBURSEMENTS HAVE NOT BEEN POSTED FOR THE MONTH INDICATED. A(P)
INDICATES THE PAYMENT HAS BON POSTED FOR THE MONTH INOiCATED. AN ASTERISK (*)INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR DATE
OF THE ANnCtPATEO PAYMENTS FROM ESCROW AND THE ACTUAL PAYMENTS FROM ESCROW. *86"EQUALS STARTING BALANCE. TMP IDENTIFiES
PAYMENT ACTWUY. W INDl(yLTE8 AN ESCROW INTEREST CREDIT AMOUNT. THE INFORMATION PROVIDED DOES NOT REQUIRE ANY ACTION ON
YOUR PART.IF YOU HAVE ANY QUESTIONS. PLEASE CALL OUR TOLL FREE NUMBER (600)6434)202.
                                                  SHORTAGE ADJUSTMENT NOTIRCATTON

           ANALYSIS DATE                                         LOAN NUMBER                                    SHORTAGE AMOUNT

                02/08/16                                              828127605                                         •1292.81

AN ESCROW ANALYSIS HAS BEEN PERFORMED ON YOUR A(XX}UNT. AND YOUR ESCROW ACCOUNT HAS A SHORTAGE OF $-1292.81.
THE SHORTAGE HAS BEEN SPREAD OVER THE NEXT 27 MONTHLY PAYMENTS. IF YOUR SHORTAGE OF $-1292.81 IS PAID PRIOR TO
THE EFFECTIVE DATE OF 04fl)1/2018, YOUR PAYMENT WILL BE ADJUSTED TO $2757.44 IF NO FURTHER ACTWrrY OCCURS ON YOUR
ACCOUNT. PLEASE NOTE THAT THE NEW PAYMENT AMOUNT MAY NOT BE REFLECTED ON YOUR NEXT BiaiNG STATEMENT IF IT IS
ALREADY IN PROCESS.



                                                        OetBcti and rstun Ms portion wflh mtnlBancs
 Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 82 of 85 PageID# 623



  NAME: Harold Harris IV                                                            Continue of Account: 828127605
 » 0610023 000000005 09CP12 00S4133
                                                                                    For ESCROW DISCUOSURE STATEMENT

                  ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - PROJECTIONS
ACCOUNT NUMBER: 828127605              April 2016 THROUGH March 2017           DATE: 02A)9/16
PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED
                  o*" Acnvmr in your escrow account during the coming year based upon payments anticipated to
BE made from your ACCOUNT.
                                          PROJECTED ESCROW DIS8URSEMENTS
                                       CfTY/roWNSOROU             3046.(»
                                       HAZARI»RRE                 1214.00
                TOTAL PfiOiECTBD ESCROW DISBURSEMENTS:            4362.00 ESCROW PAYMENT CALCULATION: 4263.00 / 12 = 3S6.17

                                                    PROJECTED PAYMENTS                                ESCROW BALANCE
MONTH      TO eSCROW     FROM ESCROW                DESCRIPTION                               PROJECTED         REQUIRED
                                    ACTUAL STARTING BALANCE                                       734.90
             LE88 ESCROW FUNDS PREPAID INTO PROJECTED MONTHS                                        0.00
                                        ADJ STARTING BALANCE                                      73420             2027.71
Apr 16         355.17           718.43              CrTY/rOWN/SOROU                               371.64            1664.45
May 16         355.17              0.00                                                           72661             2019.62
Jun 18         355.17             0.00                                                           108128             2374.79
Jut 16         355.17           805.62              CITY/TOWN«OROU                               -582.47             719.34
Jul 16                         1214.00              HAZARD/FIRE
Aug 18         355.17             0.00                                                           •227.30            1065.51
Sap 10         365.17             0.00                                                            127.87            1420.68
Get 16         355.17           605.61              cmr/T0WN«0R0u                                •32227              97024
Nov 16         355.17              0.00                                                            32.60            1325.41
Dec 16         355.17              0.00                                                           387.77            1680.58
Jan 17         365.17           71643               CITY/T0WN«0R0U                                 2421             1317.32
Feb 17         355.17             0.00                                                            37928             1672.49
Mar 17         355.17              0.00                                                           73425             2027.66
TOTALS        4262.04          4262.09

CUSHION SELECTED BY SBtVICER: 710.34

YOUR EKDMG ESCROW BALANCE FROM TOE LAST MONTH OF THE ACCOUNT HISTORY IS S734.80. YOUR STARTING BALANCE ACCORDING TO THIS
ANALYSIS SHOULD BE 13027.71. THIS MEANS YOU HAVE A SHORTAGE OP $-12B3S1. THIS 8H0RTA(% WIU BE COLLECTED FROM YOU OVER A PERIOD
OF 12 MONTHS OR MORE UNLESS THE SHORTAGE IS LESS THAN 1 MONTHS DEPOSIT. IN WHICH CASE WE HAVE THE ADDITIONAL OPTION OF           O
REQUESTING PAYMENT WITHIN 30 DAYS. WE HAVE DEODED TO COtlECT IT OVER 27 MONTHS.
PLEASE KEEP THIS STATEMafT FOR COMPARISON WITH THE ACTUAL ACTIVITY IN YOUR ACCOUNT AT THE END OF THE NEXT ESCROW ACCOUNTING
COMPUTATION YEAR.

NEW fyiONTHLY PAYMENT EFFECTIVE 04/01/2016
              Prin&lnlPymt                 240227
                 Escrow Pyml                             355.17
                 Shortage Pyml                            47.66
                 OefidoRcy Pyml                            0.00
                 Surplus Spn^                              0.00
                 Non Escrow Pymt                           0.00
                 TOTAL                                  2805.32
FOR ADJUSTABLE RATE MORTGAGES: THE TERMS OF YOUR ACCOUNT MAY RESULT IN CHANGES TO THE MONTHLY PRINCIPAL AND
INTEREST PAYMENTS DURING THE YEAR.

IF YOU FILED BANKRUPTCY. THIS IS NOT AN ATTEMPT TO COLLECT A DEBT BUT IS INSTEAD A LEGALLY REQUIRED NOTICE
REGARDING YOUR ESCROWED TAXES AND INSURANCE.
     Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 83 of 85 PageID# 624




                                         NOTICE OF RIGHT TO CANCEL.
      LoanNuniben W265949MA
                                                                                                                                        r^

      Boxrowexs: HAROLD L. HARRIS IV, SHAUHA HARRIS

      PropeityAddzessLSO LOVBLL ROAD, HOLDEN , MASSACHUSETTS 01520




        YOUR RIGHT TO CANCEL
       You axe entBring Jato a txansacdon(bat^1xesuli in a moxtgas^            or security interest on or In your bome. Yon bave
       a legal right nsder ibdeial law to cancel (bis transaction, witb^coat, within three bnsiness days firom whiobever ofthe
       following events occurs last:
       1. thedateof tbetxassacdon, wMchls JULY 15, 2005                                ;aar
       2. the date yon receive yonr Truth in Lending dlsdosnxes; or
       3. ilie date yon receive this notice of your xigbt to cancel.
       If you cancel the transaction, the mortgage,lien or security interest is also cancelled.'Wltblii 20 calendar days aftgr we
       rccdvo your notice, we nmst take the eteps necessary to reflect the footthat the mortgage, UcaiorBeonrity interest on orIn
       vour boste bas been ranrelled, and we most return to yoo aiiy ntoney or property yon bave ^ven to ns or to aqyone else

       Yonmav Jceen anvmngBVOtpaoperty wahava glvBByminttlil wahavHitntnithii                                   Krtfyftn mnpf rtttttt
       ofibr to xetnm flie monqr or piofpearty. If it is inqpxactical or nnfidr for you to xetum the property, yon Junst ofohr its
       reasonable value. YonnaayoflSsr to xetnm the prqieity at your home or at the location of the jtnqperty. Monqr snnst be
       returned to the Addiesshdow.Ifwe do sottakepossesaonofthe money orproperty within20calendar days of your o£Bsr,
       yon may heqi it witlurat forther obligation.

       HOW TO CANCEI.

       If yon dedde to cancel this transaction, yon may do so by sotUyiflig US in wxltlQg, at
       HOMBBRIDGE MORTGAGE CORF
       60 OAK DRIVE
       SYOSSET, NEW YORK 11704



      Yon may use any writtenstatcancnt that is tignedand datedby yon ««d states your intention to   or yon may use
           by dating and signing below. Keep one copy ofthis nodoe because it containi important infinniatioa about your

      If yon cancel by mailer telegram, you must send the xiotica no later than midnight of JULY 19, 2005
      (or mideigbt of(he third business day following the latest of the three events hsted above). If yon send or ddiver your
      written noticft to cancelsome other way,it nmstbe ddivered to the above address no laser than that time.

      I WISH TO CANCEL.




      Oossnmer's Signatntt                                Date
      HAROLD L. KARRIS IV


    ACKNOWLEDGMENT OF RECEIPT

    BACH OP THE UNDERSIGNED HBRBBY ACKMOWLBDOESTHBRBCBIPTOP TWO(2)OOMPLBTBD COPIES OP
    THIS NOTICS OF RIGHT TO CANCEL.




                             IS IV


O                                                                                                                                       O

               niOHT TO CANCeURESOSSlON MODEL FORM               (GENERAU                          Doeasagfte eO^OBSSa eooe49.yM»
    05/00/08
  Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 84 of 85 PageID# 625


dditech.a Wlaltar company
                                                                                                    Ditech Financial LLC
February 22, 2016
                                                                                                          P.O. Box 6172
HAROLD L HARRIS IV                                                                           Rapid City, SD 57709-6172
CHARLES PROCTOR                                                                                          1-800-643-0202
249 MAIN ST                                                                                          Fax 1-866-870-9919
OXFORD MA 01540-2358                                                                                         Ditech.com


Re: Ditech Financial LLC ('Ditech")
     Account Numtjer. 62812760S
     Property Address: 50 LOVELL ROAD
                            HOLDEN, MA 01520

Dear HAROLD L. HARRIS IV:

You are receiving this notice trecause your mortgage Is In defauH, and your property will be referred to foreclosure.

Ditech services the mortgage account on your property located at the 8tx}ve-referBnc8d address. You signed and
executed a promissory note secured by a Mortgage or Deed of Trust (the security Instiumenf) In vwhteh you agreed to
repay your debt at agreed upon terms. Because you have not fulfilled the terms of this agreement, Ditech has the right
and intends to Initiate foreclosure action on the mortgaged property. The owner of your loan is: CWABS. Inc.. Asset-
Backed Certificates Tmst 2005-AB4.

Ditech Is providing you an Itemized account summary setting forth each of(he following Items, to the extent applicable:

1.   Account Status as of 02/22/2016:

     * The total amount needed to reinstate or bring the account current is $85,768.69. Please note this amount Is
       subject to change. Rease call us for the most current amount.
       The amount of the principal obligation under the mortgage is $319,674.19.
       The date through which the account is paid Is 07/01/2013.
       The date of the last full payment was 03/14/2014.
        The current interest rate in effect for the account Is 7.00000%.
       The date on which the Interest rate may next reset or adjust Is Not Applicable.
       The amount of any prepayment fee (not Included In the reinstatement amount) to Ire charged if any is Not
       Applicable.
     * The amount of late payment fees Included In the above reinstatement amount is $288.24.
2. Availability of Loss Mitigation Qptions:

     Unless you have directed us not to contact you, Ditech has made good faith efforts to contact you by telephone
     and/or mail to review your eligibility for alternatives to foreclosure. According to our records, vdth respect to this event
     of default

     • Ditech has been unable to contact you.

3. Borrowers Responsibilities:

     • If you continue to occupy the property, you have the responsibility to maintain the property and an obl^ation to
        continue paying taxes owed until a sale or tHie transfer occurs.
     • If you wish to surrender the property, you must contact Ditech to discuss altematives to foredosure under which
        you may, if eiigibte, surrender the property to Ditech in exchange for compensation.
4. Additional Account information:

     Upon written request, you are entltJed to the followlrrg information:
     ♦ A copy of your payment history from the period the nrortgage account was last less than 60 days delinquent to
        present

                                                                YAFCLZOI 12                                       LTR-184
14-Day(Rl^ to Foredosa) Uttar. Q2eS-2014
   Case 3:21-cv-00006-MHL Document 3-9 Filed 01/06/21 Page 85 of 85 PageID# 626


       * A copy of the promissory note or lost note affidavit v^ere applicable
       • The name of the current Noteholder {Investor that holds the account)
       * If we have initiated foreclosure or fQed a Proof of Claim, you may obtain copies of any assignments of mortgage or
         deed of trust required to demonstrate our right to foreclose under applicable state law.

  5. Submit a written request to:

       • Ditech Financial LLC
          P.O. Box 6172
          Rapid City, 80 57709-6172

  Ditech does not offer homeownership counseling. However, such services are provided by non-profit organizations
  approved by the Secretary of the United Slates Department of Housing and Urtran Development (*HUD") and
  experienced in the provision of Homeownership Counseling. You can obtain a list of the HUD approved agencies in your
  area by calling toll-free 1-800-669-4287 or visiting httD://viww.hud.aov/officea/h8(i/sfh/hcc/hc8.cfm.
  If you have any additional questions, please call us toll-free at 1-800-643-0202, Monday - Friday 7 a.m. to 8 p.m., and
  Saturday 7 a.m. to 1 p.m. CST.

  Respectfully.

  Ditech
  1-80&643-0202
  Monday - Friday 7 a.m. to 8 p.m., and Saturday 7 a.m. to 1 p.m. CST

 This communication Is from a debt collector. It Is an attempt to collect a debt, and any information obtained will be used
 for that purpose.




144>oy(R^ to fHwedose) Lettor, 02.05-2014                      YAFCLZ01 1.2                                  LTR.1B4
